Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

This AMENDMENT NO. 1, dated as of November 29, 2011 (the “Amendment”) to that
certain Amended and Restated Credit Agreement, dated as of October 19, 2010 (as
the same may be amended, restated, supplemented or otherwise modified through
the date hereof, the “Credit Agreement”) among Tenet Healthcare Corporation, a
Nevada corporation (the “Borrower”), the Lenders and Issuers party thereto,
Citicorp USA, Inc., as agent for the Lenders and the Issuers (in such capacity,
the “Administrative Agent”).

PRELIMINARY STATEMENTS

Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 11.1 of the Credit Agreement, the Borrower has requested
that the Administrative Agent and the Lenders consent to the amendments to the
Credit Agreement set forth herein.

The parties hereto agree to amend the Credit Agreement on the terms and subject
to the conditions set forth in this Amendment as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the satisfaction of the terms
and conditions set forth herein:

(a) the Credit Agreement is hereby amended and restated in its entirety in the
form of Exhibit A attached hereto (as amended, the “Amended Credit Agreement”):

(b) Schedule I (Revolving Credit Commitments) to the Credit Agreement is hereby
amended and restated in its entirety to be in the form of Exhibit B attached
hereto:

(c) Schedule III (Applicable Lending Offices and Addresses for Notices) to the
Credit Agreement is hereby amended and restated in its entirety to be in the
form of Exhibit C attached hereto:

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective on
the date when each of the following conditions precedent have first been
satisfied (the “Amendment Effective Date”):

(a) the Administrative Agent shall have received (i) this Amendment, duly
executed and delivered by the Borrower, the Issuers, the Swing Loan Lender and
the Administrative Agent, (ii) (A) New Revolving Credit Lender Addenda, in the
form attached hereto as Annex A (the “New Revolving Credit Lender Addendum”) and
(B) Extending Revolving Credit Lender Consents, in the form attached hereto as
Annex B (the “Extending Revolving Credit Lender Consents”) in each case, duly
executed and delivered by a combination of new and existing Lenders whose
aggregate Revolving Credit Commitments is equal to $800,000,000 (the “Consenting
Lenders”) and (iii) a Reaffirmation Agreement, in the form attached hereto as
Annex C, duly executed and delivered by the Borrower and each Guarantor;



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received legal opinions with respect to
each Loan Party, dated as of Amendment Effective Date and addressed to the
Administrative Agent, the Lenders and the Issuers, in form and substance
reasonably acceptable to the Administrative Agent.

(c) the Administrative Agent shall have received (i) a copy of a certificate
from the Secretary of State or other applicable office in the jurisdiction of
incorporation or organization of each Loan Party attesting to the good standing
of such Loan Party and (ii) a certificate from the Secretary or Assistant
Secretary of such Loan Party, dated as of the Amendment Effective Date and in
form and substance reasonably satisfactory to the Administrative Agent,
certifying (A) the names and true signatures of each officer of such Loan Party
that has been authorized to execute and deliver the Amendment and any other
document required to be delivered by or on behalf of such Loan Party, (B) the
articles of incorporation or other equivalent Constituent Document of such Loan
Party as in effect on the date of such certification (or, alternatively,
certifying that there have been no amendments or other modifications made to
such Constituent Document since the Effective Date), (C) the bylaws or other
equivalent Constituent Document of such Loan Party as in effect on the date of
such certification (or, alternatively, certifying that there have been no
amendments or other modifications made to such Constituent Document since the
Effective Date), (D) resolutions of such Loan Party’s Board of Directors
approving and authorizing the execution, delivery and performance of the
Amendment and any other document required to be delivered by or on behalf of
such Loan Party;

(d) all fees and expenses (including, to the extent invoiced, the reasonable
fees and expenses of Weil, Gotshal & Manges LLP) payable in connection with this
Amendment or otherwise required to be paid pursuant to the Existing Facility
shall have been paid in full;

(e) each Non-Consenting Lender (as defined below) shall have received payments
of all Loans held by it and all accrued and unpaid interest and fees with
respect thereto through the date of the Amendment as contemplated by
Section 3(c) below;

(f) each Lender shall have received an amendment fee of 0.25% of the aggregate
amount of the Revolving Credit Commitments of such Lender on the Amendment
Effective Date after giving effect to the Amendment;

(g) each the representations and warranties set forth in Section 4 hereof shall
be true and correct as of such date; and

(h) no Default or Event of Default shall have occurred and be continuing as of
such date.

Furthermore this Amendment is subject to the provisions of Section 11.1 of the
Credit Agreement.

SECTION 3. Construction with the Loan Documents.

(a) On and after this Amendment becoming effective in accordance with Section 2,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby, and this Amendment and the Credit Agreement
shall be read together and construed as a single instrument.

 

2



--------------------------------------------------------------------------------

(b) The amendment of the Credit Agreement as contemplated hereby shall not be
construed to discharge or otherwise affect the Loans or any other obligations of
the Borrower accrued or otherwise owing under the Credit Agreement, it being
understood that such Loans and obligations will constitute Loans and obligations
under the Amended Credit Agreement.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Arrangers or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver or amendment of any provision of any
of the Loan Documents or for any purpose except as expressly set forth herein.
Notwithstanding anything to the contrary in the Credit Agreement or other Loan
Documents, each of the Consenting Lenders acknowledges and agrees that
(i) commencing on the Amendment Effective Date, the respective Revolving Credit
Commitment of such Lender shall be as set forth on the new Schedule I (Revolving
Credit Commitments) referenced in Section 1(a) of this Amendment and (ii) the
respective Commitments of each Lender under the Credit Agreement prior to giving
effect to this Amendment that is not a party to this Amendment (each a
“Non-Consenting Lender”) shall be assigned or deemed assigned pursuant to
Section 11.1(c) of the Credit Agreement and such assignment or deemed assignment
shall be reflected on the new Schedule I (Revolving Credit Commitments).

(d) This Amendment is a Loan Document.

SECTION 4. Representations And Warranties.

(a) (i) The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment, (ii) this Amendment has been duly
executed and delivered by the Borrower, (iii) this Amendment is the legal, valid
and binding obligation of the Borrower, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and (iv) such execution, delivery and performance will not (A) contravene or
violate the Borrower’s Constituent Documents, (B) violate any other Requirement
of Law applicable to the Borrower or any order or decree of any Governmental
Authority or arbitrator applicable to the Borrower or (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Related Document or any other material
Contractual Obligation of the Borrower.

(b) Each of the representations and warranties made by any Loan Party in the
Credit Agreement, as amended hereby, and the other Loan Documents to which it
respectively is a party or by which it is bound, is true and correct in all
material respects on and as of the date hereof (other than representations and
warranties in any such Loan Document which expressly speak as of a specific
date, which shall have been true and correct in all material respects as of such
specific date).

(c) No Default or Event of Default has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

SECTION 5. Incorporation by Reference. The following sections of the Existing
Credit Agreement shall be incorporated by reference: Sections 11.3, 11.4, 11.10,
11.12, 11.13 and 11.16.

SECTION 6. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TENET HEALTHCARE CORPORATION

        as Borrower

By:   /s/ Tyler C. Murphy Name:   Tyler C. Murphy Title:   Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.

        as Administrative Agent

By:   /s/ Shane V. Azzara Name:   Shane V. Azzara Title:   Director

CITIBANK, N.A.

        as Swing Loan Lender and Issuer

By:   /s/ Shane V. Azzara Name:   Shane V. Azzara Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

        as Issuer

By:   /s/ Dan Clubb Name:   Dan Clubb Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

NEW REVOLVING CREDIT LENDER ADDENDUM

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
October 19, 2010 (as the same may be amended, restated, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Borrower”), the Lenders and
Issuers party thereto, Citicorp USA, Inc., as agent for the Lenders and the
Issuers (in such capacity, the “Administrative Agent”) and (ii) Amendment No. 1
to the Credit Agreement, dated as of the date hereof (the “Amendment”), to which
this New Revolving Lender Addendum (the “Addendum”) is attached. Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement or the Amendment, as applicable, are used herein as therein
defined.

Upon execution and delivery of this Addendum by the parties hereto, the
undersigned hereby becomes a Revolving Credit Lender under the Amended Credit
Agreement having the Revolving Credit Commitment set forth in Schedule I
(Revolving Credit Commitments) to the Credit Agreement, as amended by the
Amendment, effective as of the Effective Date.

This Addendum and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with the provision of
the Amendment and the Credit Agreement.

This Addendum may be executed in any number of counterparts and by different
parties and separate counterparts, each of which when so executed and delivered,
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Addendum by facsimile or e-mail shall be effective as
delivery of a manually executed counterpart hereof or thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.

 

  [NAME OF NEW REVOLVING CREDIT LENDER] By:     Name:   Title:  

[SIGNATURE PAGE TO NEW REVOLVING CREDIT LENDER ADDENDUM]



--------------------------------------------------------------------------------

ANNEX B

EXTENDING REVOLVING CREDIT LENDER CONSENT

Reference is made to (i) Amended and Restated Credit Agreement, dated as of
October 19, 2010 (as the same may be amended, restated, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Borrower”), the Lenders and
Issuers party thereto, Citicorp USA, Inc., as agent for the Lenders and the
Issuers (in such capacity, the “Administrative Agent”) and (ii) Amendment No. 1
to the Credit Agreement, dated as of the date hereof (the “Amendment”), to which
this Extending Lender Consent is attached. Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement or the
Amendment, as applicable, are used herein as therein defined.

Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the Amendment and authorizes the
Administrative Agent to execute the Amendment on its behalf.



--------------------------------------------------------------------------------

Consented to and agreed as of

the Amendment No. 1 Effective Date:

  [NAME OF EXTENDING REVOLVING LENDER] By:     Name:   Title:  

[SIGNATURE PAGE TO EXTENDING REVOLVING CREDIT LENDER CONSENT]



--------------------------------------------------------------------------------

Annex C

REAFFIRMATION AGREEMENT

This REAFFIRMATION AGREEMENT, dated as of November 29, 2011 (this “Reaffirmation
Agreement”), is made by each Person listed on the signature pages hereto as a
Reaffirming Party (each a “Reaffirming Party” and collectively the “Reaffirming
Parties”) in connection with AMENDMENT NO. 1, dated as of November 29, 2011 (the
“Amendment”) to that certain Amended and Restated Credit Agreement, dated as of
October 19, 2010 (as the same may be amended, restated, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”) among Tenet
Healthcare Corporation, a Nevada corporation (the “Borrower”), the Lenders and
Issuers party thereto, Citicorp USA, Inc., as agent for the Lenders and the
Issuers (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower proposes to enter into the Amendment in order to make
certain modifications to the Credit Agreement;

WHEREAS, each Guarantor is party to the Amended and Restated Guaranty, dated as
of October 19, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Guaranty”), pursuant
to which each Guarantor has guaranteed the Obligations;

WHEREAS, the Borrower, as a grantor, and the Guarantors are parties to that
certain Amended and Restated Pledge and Security Agreement, dated as of
October 19, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Security Agreement”),
pursuant to which each such party granted a security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in certain of
their assets to secure the Secured Obligations under the Credit Agreement;

WHEREAS, the Borrower and certain Guarantors are parties to various additional
Collateral Documents, including without limitation certain Deposit Account
Control Agreements, in connection with the Credit Agreement, pursuant to which
each such party granted a security interest in favor of the Administrative Agent
(for the benefit of the Secured Parties) in certain of their assets to secure
the Secured Obligations under the Credit Agreement (the “Additional Collateral
Documents”; the Additional Collateral Documents, the Security Agreement and the
Guaranty, collectively, the “Reaffirmed Documents” and each a “Reaffirmed
Document”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower will enter into the Amendment;

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Borrower and the Guarantors shall have ratified and confirmed (i) their
respective obligations under the Reaffirmed Documents in respect of the Secured
Obligations under and as defined in the Credit Agreement, (ii) the Liens granted
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of such Secured Obligations and (iii) the guaranties made in favor of
the Administrative Agent (for the benefit of the Secured Parties) in respect of
the Obligations under and as defined in the Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises, the Reaffirming Parties
agree as follows:

Section 1. Definitions

Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Section 2. Reaffirmation of Loan Documents

Each Reaffirming Party hereby consents to the execution, delivery and
performance of this Reaffirmation Agreement, the Amendment and all of the other
Loan Documents (if any) to be executed in connection therewith.

Section 3. Reaffirmation of Obligations and Liabilities

Each Reaffirming Party hereby acknowledges and agrees that, after giving effect
to the Amendment, all of its respective obligations under the Reaffirmed
Documents and the other Loan Documents to which it is a party are reaffirmed,
and remain in full force and effect on a continuous basis. Each Reaffirming
Party acknowledges that the obligations and liabilities of the Borrower under
the Credit Agreement continue in full force and effect on a continuous basis,
unpaid and undischarged.

Section 4. Reaffirmation of Liens and Guaranties

As of the Amendment No. 1 Effective Date, each Reaffirming Party reaffirms each
Lien it granted to each Secured Party, and any Liens that were otherwise created
or arose under each of the Reaffirmed Documents to which such Reaffirming Party
is party and reaffirms the guaranties made in favor of each Secured Party under
each of the Reaffirmed Documents to which such Reaffirming Party is party, which
Liens and guaranties shall continue in full force and effect during the term of
the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof and shall continue to secure the
Secured Obligations of the Borrower and the Guarantors, and secure the
obligations of the other Reaffirming Parties under any Reaffirmed Document or
other Loan Document, in each case, on and subject to the terms and conditions
set forth in the Credit Agreement and the Reaffirmed Documents.

Section 5. Representations and Warranties

This Reaffirmation Agreement has been duly authorized, executed and delivered by
each Reaffirming Party and each Reaffirmed Document constitutes a valid and
binding agreement of each Reaffirmed Party, enforceable against such Reaffirmed
Party in accordance with its terms, except (i) as may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally, (ii) as rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability, and (iii) as limited by legal or
equitable principles of reasonableness, good faith and fair dealing.

Section 6. Incorporation by Reference.

The following sections of the Credit Agreement shall be incorporated by
reference: Sections 11.3, 11.4, 11.10, 11.12, 11.13 and 11.16.



--------------------------------------------------------------------------------

Section 7. Governing Law.

This Reaffirmation Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with
the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation Agreement has been duly executed as of
the date first written above.

 

TENET HEALTHCARE CORPORATION

TENET HEALTHSYSTEM HOSPITALS, INC.

BROOKWOOD HEALTH SERVICES, INC.

TENET HEALTHSYSTEM DESERT, INC.

DOCTORS HOSPITAL OF MANTECA, INC.

DOCTORS MEDICAL CENTER OF MODESTO, INC.

FOUNTAIN VALLEY REGIONAL HOSPITAL AND

MEDICAL CENTER

JFK MEMORIAL HOSPITAL, INC.

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

LOS ALAMITOS MEDICAL CENTER, INC.

PLACENTIA-LINDA HOSPITAL, INC.

SAN RAMON REGIONAL MEDICAL CENTER, INC.

SIERRA VISTA HOSPITAL, INC.

TWIN CITIES COMMUNITY HOSPITAL, INC.

CGH HOSPITAL, LTD.

  By: Coral Gables Hospital, Inc., as General Partner

DELRAY MEDICAL CENTER, INC.

TENET GOOD SAMARITAN, INC.

TENET HIALEAH HEALTHSYSTEM, INC.

TENET HEALTHSYSTEM NORTH SHORE, INC.

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

LIFEMARK HOSPITALS OF FLORIDA, INC.

TENET ST. MARY’S, INC.

WEST BOCA MEDICAL CENTER, INC.

TENET HEALTHSYSTEM GB, INC.

NORTH FULTON MEDICAL CENTER, INC.,

as Reaffirming Parties

By:       Name:   Title:

[SIGNATURE PAGE TO REAFFIRMATION AGREEMENT]



--------------------------------------------------------------------------------

TENET SOUTH FULTON, INC.

TENET HEALTHSYSTEM SPALDING, INC.

TENET HEALTHSYSTEM SGH, INC.

TENET HEALTHSYSTEM DI, INC.

TENET HEALTHSYSTEM SL, INC.

AMISUB OF NORTH CAROLINA, INC.

FRYE REGIONAL MEDICAL CENTER, INC.

TENET HEALTHSYSTEM HAHNEMANN, L.L.C.

  By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

TENET HEALTHSYSTEM ST. CHRISTOPHER’S

HOSPITAL FOR CHILDREN, L.L.C.

  By: Tenet HealthSystem Philadelphia, Inc., as Sole Member

EAST COOPER COMMUNITY HOSPITAL, INC.

HILTON HEAD HEALTH SYSTEM, L.P.

  By: Tenet Physician Services – Hilton Head, Inc., as General Partner

AMISUB OF SOUTH CAROLINA, INC.

COASTAL CAROLINA MEDICAL CENTER, INC.

AMISUB (SFH), INC.

TENET HEALTHSYSTEM BARTLETT, INC.

TENET FRISCO, LTD.

  By: Tenet HealthSystem Hospitals, Inc., as General Partner NEW MEDICAL
HORIZONS, II, LTD.   By: Cypress Fairbanks Medical Center Inc., as General
Partner TENET HOSPITALS LIMITED   By: Tenet Texas, Inc., as General Partner TH
HEALTHCARE, LTD.   By: Lifemark Hospitals, Inc., as General Partner

HOUSTON SPECIALTY HOSPITAL, INC.,

as Reaffirming Parties

By:       Name:   Title:

[SIGNATURE PAGE TO REAFFIRMATION AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

  By:         Name:     Title:

[SIGNATURE PAGE TO REAFFIRMATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

$800,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 19, 2010

As Amended by Amendment No. 1, dated as of November 29, 2011

among

TENET HEALTHCARE CORPORATION,

as Borrower

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CITICORP USA, INC.,

as Administrative Agent

* * *

BANK OF AMERICA, N.A.,

as Syndication Agent

* * *

CITIGROUP GLOBAL MARKETS INC. and

MERRILL, LYNCH PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers

* * *

CITIGROUP GLOBAL MARKETS INC.,

MERRILL, LYNCH PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO CAPITAL FINANCE, LLC,

BARCLAYS CAPITAL,

GE CAPITAL MARKETS, INC. AND

THE BANK OF NOVA SCOTIA,

as Joint Bookrunners

* * *

WELLS FARGO CAPITAL FINANCE, LLC,

BARCLAYS BANK PLC,

GENERAL ELECTRIC CAPITAL CORPORATION AND

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     1   

Section 1.1

   Defined Terms      1   

Section 1.2

   Computation of Time Periods      34   

Section 1.3

   Accounting Terms and Principles      34   

Section 1.4

   Conversion of Foreign Currencies      34   

Section 1.5

   Certain Terms      35   

ARTICLE II THE FACILITY

     36   

Section 2.1

   The Revolving Credit Commitments      36   

Section 2.2

   Borrowing Procedures      36   

Section 2.3

   Swing Loans      37   

Section 2.4

   Letters of Credit      39   

Section 2.5

   Reduction and Termination of the Revolving Credit Commitments      44   

Section 2.6

   Repayment of Loans      44   

Section 2.7

   Evidence of Debt      44   

Section 2.8

   Optional Prepayments      45   

Section 2.9

   Mandatory Prepayments      46   

Section 2.10

   Interest      47   

Section 2.11

   Conversion/Continuation Option      48   

Section 2.12

   Fees      48   

Section 2.13

   Payments and Computations      50   

Section 2.14

   Special Provisions Governing Eurodollar Rate Loans      53   

Section 2.15

   Capital Adequacy      55   

Section 2.16

   Taxes      56   

Section 2.17

   Substitution of Lenders      58   

Section 2.18

   Incremental Facility      59   

Section 2.19

   Defaulting Lender      60   

ARTICLE III CONDITIONS PRECEDENT

     62   

Section 3.1

   Conditions to Effectiveness      62   

Section 3.2

   Conditions Precedent to Each Loan and Letter of Credit      65   

Section 3.3

   Additional Conditions to Issuances of Letters of Credit and Swing Loans     
66   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 3.4

   Determinations of Conditions    67

Section 3.5

   Conditions Precedent to Each Incremental Credit Extension Date    67

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   69

Section 4.1

   Corporate Existence; Compliance with Law    69

Section 4.2

   Corporate Power; Authorization; Enforceable Obligations    69

Section 4.3

   Subsidiaries; Borrower Information    70

Section 4.4

   Financial Statements    70

Section 4.5

   Material Adverse Change    71

Section 4.6

   Solvency    71

Section 4.7

   Litigation    71

Section 4.8

   Taxes    71

Section 4.9

   Full Disclosure    72

Section 4.10

   Margin Regulations    72

Section 4.11

   No Burdensome Restrictions; No Defaults    72

Section 4.12

   Investment Company Act    73

Section 4.13

   Compliance with Health Care Laws    73

Section 4.14

   Use of Proceeds    74

Section 4.15

   Insurance    74

Section 4.16

   Labor Matters    74

Section 4.17

   ERISA    74

Section 4.18

   Environmental Matters    75

Section 4.19

   Intellectual Property    75

Section 4.20

   Eligible Obligations    76

ARTICLE V FINANCIAL COVENANTS

   76

Section 5.1

   Minimum Fixed Charge Coverage Ratio    76

Section 5.2

   Capital Expenditures    76

ARTICLE VI REPORTING COVENANTS

   77

Section 6.1

   Financial Statements    77

Section 6.2

   Default Notices    79

Section 6.3

   Litigation    79

Section 6.4

   Notices under Related Documents    79

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 6.5

   SEC Filings      79   

Section 6.6

   Labor Relations      79   

Section 6.7

   ERISA Matters      80   

Section 6.8

   Environmental Matters      80   

Section 6.9

   Borrowing Base Determination      80   

Section 6.10

   Tax Reporting      81   

Section 6.11

   Health Care Reportable Event      81   

Section 6.12

   Other Information      81   

Section 6.13

   Eligible Obligations      81   

Section 6.14

   Self-Pay Accounts Collection Analysis      82   

ARTICLE VII AFFIRMATIVE COVENANTS

     82   

Section 7.1

   Preservation of Corporate Existence, Etc.      82   

Section 7.2

   Compliance with Laws, Etc.      82   

Section 7.3

   Conduct of Business      82   

Section 7.4

   Payment of Taxes, Etc.      83   

Section 7.5

   Maintenance of Insurance      83   

Section 7.6

   Access      83   

Section 7.7

   Keeping of Books      83   

Section 7.8

   Maintenance of Properties, Etc.      83   

Section 7.9

   Application of Proceeds      84   

Section 7.10

   Additional Collateral and Guaranties      84   

Section 7.11

   Cash Management      84   

ARTICLE VIII NEGATIVE COVENANTS

     86   

Section 8.1

   Indebtedness      86   

Section 8.2

   Liens, Etc.      89   

Section 8.3

   Investments      90   

Section 8.4

   Sale of Assets      91   

Section 8.5

   Restricted Payments      92   

Section 8.6

   Prepayment and Cancellation of Indebtedness      93   

Section 8.7

   Restriction on Fundamental Changes; Acquisitions      94   

Section 8.8

   Change in Nature of Business      94   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 8.9

   Transactions with Affiliates      94   

Section 8.10

   Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge      94   

Section 8.11

   Modification of Constituent Documents      95   

Section 8.12

   Margin Regulations      95   

Section 8.13

   No Speculative Transactions      95   

Section 8.14

   Compliance with ERISA      95   

Section 8.15

   Environmental      95   

ARTICLE IX EVENTS OF DEFAULT

     96   

Section 9.1

   Events of Default      96   

Section 9.2

   Remedies      97   

Section 9.3

   Actions in Respect of Letters of Credit      98   

Section 9.4

   Rescission      98   

ARTICLE X THE ADMINISTRATIVE AGENT

     99   

Section 10.1

   Authorization and Action      99   

Section 10.2

   Administrative Agent’s Reliance, Etc.      100   

Section 10.3

   Posting of Approved Electronic Communications      100   

Section 10.4

   The Administrative Agent Individually      101   

Section 10.5

   Lender Credit Decision      101   

Section 10.6

   Indemnification      102   

Section 10.7

   Successor Administrative Agent      102   

Section 10.8

   Concerning the Collateral and the Collateral Documents      103   

Section 10.9

   Collateral Matters Relating to Related Obligations      105   

ARTICLE XI MISCELLANEOUS

     105   

Section 11.1

   Amendments, Waivers, Etc.      105   

Section 11.2

   Assignments and Participations      108   

Section 11.3

   Costs and Expenses      112   

Section 11.4

   Indemnities      113   

Section 11.5

   Limitation of Liability      114   

Section 11.6

   Right of Set-off      115   

Section 11.7

   Sharing of Payments, Etc.      115   

Section 11.8

   Notices, Etc.      116   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Section 11.9

   No Waiver; Remedies      118   

Section 11.10

   Binding Effect      118   

Section 11.11

   Governing Law      118   

Section 11.12

   Submission to Jurisdiction; Service of Process      118   

Section 11.13

   Waiver of Jury Trial      119   

Section 11.14

   Marshaling; Payments Set Aside      119   

Section 11.15

   Section Titles      119   

Section 11.16

   Execution in Counterparts      120   

Section 11.17

   Entire Agreement      120   

Section 11.18

   Confidentiality      120   

Section 11.19

   Patriot Act Notice      121   

Section 11.20

   No Lender Parties Implied Duties      121   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SCHEDULES

Schedule I

   -    Revolving Credit Commitments

Schedule II

   -    Issuers and L/C Commitments

Schedule III

   -    Applicable Lending Offices and Addresses for Notices

Schedule 1.1(a)

   -    Excluded Subsidiaries

Schedule 4.2

   -    Consents

Schedule 4.3(a)

   -    Ownership of Subsidiaries

Schedule 4.3(b)

      Borrower Information

Schedule 4.3(c)

      Liquidated Existing Loan Parties

Schedule 4.7

   -    Litigation

Schedule 4.8

   -    Taxes

Schedule 4.13(a)

      Compliance with Health Care Laws

Schedule 4.13(b)

      Health Care Programs

Schedule 4.13(c)

      Exclusion From Government Health Care Programs

Schedule 4.13(d)

      Integrity Agreements, Settlement Agreements, Etc.

Schedule 4.16

   -    Labor Matters

Schedule 4.17

   -    List of Plans

Schedule 4.18

   -    Environmental Matters

Schedule 4.20

   -    Eligible Obligations

Schedule 8.1(b)

   -    Existing Indebtedness

Schedule 8.2

   -    Existing Liens

Schedule 8.3

   -    Existing Investments

Schedule 8.4

   -    Asset Sales EXHIBITS

Exhibit A

   -    Form of Assignment and Acceptance

Exhibit B

   -    Form of Revolving Credit Note

Exhibit C

   -    Form of Notice of Borrowing

Exhibit D

   -    Form of Swing Loan Request

Exhibit E

   -    Form of Letter of Credit Request

Exhibit F

   -    Form of Notice of Conversion or Continuation

Exhibit G

   -    Form of Opinion of Counsel for the Loan Parties

Exhibit H

   -    Form of Guaranty

Exhibit I

   -    Form of Security Agreement

Exhibit J

   -    Form of Borrowing Base Certificate

Exhibit K

   -    Form of Collection Deposit Account Agreement

Exhibit L

   -    Form of Post-Closing Letter Agreement

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 19, 2010, among TENET
HEALTHCARE CORPORATION, a Nevada corporation (the “Borrower”), the Lenders (as
defined below), the Issuers (as defined below), CITICORP USA, INC. (“Citi”), as
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., as syndication agent, and WELLS FARGO CAPITAL
FINANCE, LLC, BARCLAYS BANK PLC, GENERAL ELECTRIC CAPITAL CORPORATION and THE
BANK OF NOVA SCOTIA, as co-documentation agents.

W I T N E S S E T H:

WHEREAS, the Borrower entered into the $800,000,000 Credit Agreement, dated as
of November 16, 2006, among the Borrower, the lenders and letter of credit
issuers party thereto, and Citi, as agent for such lenders and letter of credit
issuers (as amended, modified or otherwise supplemented prior to the date
hereof, the “Existing Credit Agreement”);

WHEREAS, (a) this Agreement, on the terms and subject to the conditions set
forth herein, shall amend and restate the Existing Credit Agreement in its
entirety as of the Effective Date (as defined below), (b) this Agreement shall
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities and (c) from and after the Effective Date, the Existing Credit
Agreement shall be of no further force or effect, except to evidence the payment
obligations incurred thereunder, the representations and warranties made and the
actions or omissions performed or required to be performed thereunder prior to
the Effective Date.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“2013 Senior Notes” means the Borrower’s 7.375% Senior Notes due 2013.

“2015 Senior Notes” means the Borrower’s 9.25% Senior Notes due 2015 and 9%
Senior Secured Notes due 2015.

“Account” means, collectively and without duplication: (i) any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold), any “health-care insurance receivables”
(as defined in the UCC), any “payment intangibles” (as defined in the UCC) and
all other rights to payment and/or reimbursement of every kind and description,
whether or not earned by performance, (ii) all books and records pertaining to
the foregoing, (iii) all “supporting obligations” (as defined in the UCC) in
respect of the foregoing and (iv) all Proceeds of any of the foregoing;
provided,

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

however, that “Accounts” shall not include (a) rights to payment in respect of
(1) medical office building leases to physicians, (2) physician income
guarantees, or (3) Medicaid disproportionate share receivables, (b) any notes
owed to the Borrower or any of the Guarantors, which evidences indebtedness
other than for services rendered or goods sold and (c) proceeds of assets
described in clause (a) or (b) above.

“Account Debtor” has the meaning given to such term in the UCC.

“Acquisition” means any acquisition by the Borrower or any of its Subsidiaries
of all or substantially all of the assets or Stock of any Acquisition Target, or
the merger of any Acquisition Target with or into the Borrower or any Subsidiary
of the Borrower (and, in the case of a merger with (i) any Guarantor, with such
Guarantor being the surviving corporation and (ii) the Borrower, with the
Borrower being the surviving corporation).

“Acquisition Target” means any Person or any operating division thereof subject
to an Acquisition.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Advance Rate” means 85%.

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications).

“Agreement” means this Amended and Restated Credit Agreement.

“Amendment No. 1” means the Amendment No. 1 dated as of November 29, 2011 to the
Agreement, among the Borrower, the Administrative Agent and the Lenders listed
on the signature pages thereof.

“Amendment No. 1 Effective Date” has the meaning ascribed to “Amendment
Effective Date” in Amendment No. 1.

“Applicable Lending Office” means, with respect to each Revolving Credit Lender,
its Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Applicable Margin” means (a) during the period commencing on the Amendment
No. 1 Effective Date and ending on the date falling six (6) months after the
Amendment No. 1 Effective Date, with respect to (i) Revolving Loans and Swing
Loans maintained as Base Rate Loans, a rate equal to 1.25% per annum and
(ii) Revolving Loans maintained as Eurodollar Rate Loans, a rate equal to
2.25% per annum and (b) thereafter, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable type of Loan and
the applicable Available Credit set forth below:

 

AVAILABLE CREDIT

   BASE RATE
LOANS     EURODOLLAR
RATE LOANS  

Greater than or equal to $550,000,000

     1.00 %      2.00 % 

Less than $550,000,000 and greater than or equal to $300,000,000

     1.25 %      2.25 % 

Less than $300,000,000

     1.50 %      2.50 % 

Changes in the Applicable Margin resulting from a change in the Available Credit
shall become effective as to all Revolving Loans and Swing Loans upon delivery
by the Borrower to the Administrative Agent of a new Borrowing Base Certificate
pursuant to Section 6.9(a) (Borrowing Base Determination). Notwithstanding
anything to the contrary set forth in this Agreement (including the then
effective Available Credit), if the Borrower shall fail to deliver such
Borrowing Base Certificate within any of the time periods specified in
Section 6.9(a) (Borrowing Base Determination), the Applicable Margin from and
including the 20th day after the end of such fiscal month or, during a Liquidity
Event Period, the 5th Business Day after the end of such week, as the case may
be, to but not including the date the Borrower delivers to the Administrative
Agent such Borrowing Base Certificate shall equal the highest possible
Applicable Margin provided for by this definition.

“Applicable Period” has the meaning specified in Section 2.13(j) (Payments and
Computations).

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
Precedent) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund engaged in investing in commercial loans that is
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of Citigroup Global Markets Inc. and Merrill, Lynch
Pierce, Fenner & Smith Incorporated, in their capacity as joint lead arrangers
and joint book runners.

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Revolving Credit Lender and an Eligible Assignee, and accepted by the
Administrative Agent and, to the extent required by Section 11.2 (Assignments
and Participations), the Borrower, in substantially the form of Exhibit A (Form
of Assignment and Acceptance).

“Availability Reserve” means, as of two Business Days after the date of written
notice of any determination thereof to the Borrower by the Administrative Agent,
such amounts as the Administrative Agent deems necessary from time to time, in
the Administrative Agent’s commercially reasonable discretion, to establish
against the Facility in order to preserve the ability to collect Eligible
Accounts comprising a material portion of the Collateral and the ability of the
Secured Parties to realize the value of such Collateral.

“Available Contributions Amount” means, as of any date of determination, the
sum, without duplication, of:

(i) cash received by the Borrower after the Effective Date and prior to or on
such date as Capital Contributions; minus

(ii) the amount of fees and commissions (including investment banking fees), tax
expenses and other costs and expenses that are paid or payable in connection
with any such Capital Contributions; minus

(iii) the sum of the aggregate amount, as of such date of determination, of all
(a) Capital Expenditures made after the Effective Date pursuant to
Section 5.2(b)(i)(1) (Capital Expenditures); (b) Investments made after the
Effective Date pursuant to Section 8.3(j) (Investments); (c) Restricted Payments
made after the Effective Date pursuant to Section 8.5(f) (Restricted Payments);
and (d) prepayments, redemptions, repurchases, defeasances or other
satisfactions of Indebtedness made after the Effective Date pursuant to
Section 8.6(viii) (Prepayments and Cancellation of Indebtedness).

“Available Credit” means, at any time, (a) the lesser of (i) the then effective
Revolving Credit Commitments minus the Availability Reserve and (ii) the
Borrowing Base at such time, minus (b) the sum of (i) the aggregate Revolving
Credit Outstandings at such time and (ii) any Eligible Obligations Reserve in
effect at such time, unless Available Credit as calculated without deducting
therefrom the amount of Eligible Obligations Reserve as set forth in this clause
(ii) shall be greater than $300,000,000.

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

(b) 0.5% per annum plus the Federal Funds Rate.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

“Borrowing Base” means, on any date of determination, the Gross Borrowing Base
as of such date, minus (a) an amount of Self-Pay Accounts included in such Gross
Borrowing Base equal to the amount by which such amount exceeds the least of
(i) $60,000,000, (ii) the aggregate amount of payments (net of collection fees
and expenses) received by the Borrower and the Guarantors with respect to
Self-Pay Accounts during the three (3) consecutive calendar months then most
recently ended, (iii) 10% of such Gross Borrowing Base and (iv) an amount equal
to 85% of Net Self-Pay Accounts as of such date, minus (b) an amount of Unbilled
Accounts included in such Gross Borrowing Base equal to the amount by which such
amount exceeds 5% of such Gross Borrowing Base.

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J (Form of Borrowing Base Certificate).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Business Plan” has the meaning set forth in Section 3.1(e) (Conditions to
Effectiveness).

 

5



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Capital Contribution” means the receipt by the Borrower of cash proceeds as
consideration for Stock or Stock Equivalents of the Borrower received from a
Person other than any Group Member; provided, that such Stock or Stock
Equivalent shall not, by its terms (or by the terms of any Security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (a) mature or become mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or (b) become exchangeable for Indebtedness of the
Borrower, or (c) become redeemable at the option of the holder thereof, in whole
or in part, or (d) provides for any mandatory payments, dividends or other
distributions in cash, in the case of each of clauses (a), (b), (c) and
(d) above, at any time prior to one year after the Scheduled Termination Date.

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated cash flow statement of such Person and its Subsidiaries,
excluding interest capitalized during construction and excluding expenditures
constituting all or a portion of the purchase price for Acquisitions.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateral Account” means any Deposit Account that is (a) established by
the Administrative Agent from time to time in its sole discretion to receive
cash and Cash Equivalents (or purchase cash or Cash Equivalents with funds
received) from the Loan Parties or Persons acting on their behalf pursuant to
the Loan Documents, (b) with such depositaries and as the Administrative Agent
may determine in its sole discretion, (c) in the name of the Administrative
Agent (although such account may also have words referring to the Borrower and
the account’s purpose), (d) under the control of the Administrative Agent and
(e) in the case of a Securities Account, with respect to which the
Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Collateralize” means, in respect of an Obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) demand
deposits, certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any Lender or any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations) that, at the time of acquisition, are rated at least
“A-1” by S&P or “P-1” by Moody’s, (c) commercial paper of an issuer rated at
least “A-1” by S&P or “P-1” by Moody’s and (d) shares of any money market fund
that (i) has net assets whose Dollar Equivalent exceeds $500,000,000, (ii) is
continuously in compliance with Rule 2A-7 and (iii) if such fund is not in
compliance with Rule 2A-7, is rated at least “AAA” by S&P or Moody’s; provided,
however, that the maturities of all obligations of the type specified in
clauses (a), (b) and (c) above shall not exceed 365 days.

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the date hereof (regardless of whether these or similar services were
provided prior to the date hereof by the Administrative Agent, any Lender or any
Affiliate of any of them) by the Administrative Agent, any Lender or any
Affiliate of any of them in connection with this Agreement or any Loan Document
(other than Cash Management Documents), including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith.

“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 35% or more of the issued and outstanding Voting
Stock of the Borrower or (b) during any period of twelve consecutive calendar
months, individuals who, at the beginning of such period, constituted the board
of directors of the Borrower (together with any new directors whose election by
the board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office or (c) the Borrower shall cease to own
and control at least 60% of the economic and voting rights associated with the
outstanding Stock of each Guarantor, unless the Stock of such Guarantor has been
sold in a transaction permitted by Sections 8.4(g) or (h) (Sale of Assets).

“Citi” has the meaning specified in the preamble to this Agreement.

“Citibank” means Citibank, N.A., a national banking association.

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Documents” means the Security Agreement, the Deposit Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

 

7



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Collection Deposit Account” means (i) any Program Deposit Account and (ii) any
other Deposit Account that is not an Approved Deposit Account to which Accounts
or the Proceeds thereof are paid or credited and, in each case of (i) and
(ii) above, that is maintained by any Loan Party with a Deposit Account Bank.
“Collection Deposit Account” includes all monies on deposit in a Deposit Account
and all certificates and instruments, if any, representing or evidencing such
Deposit Account.

“Collection Deposit Account Agreement” means an agreement, substantially in the
form of Exhibit K (Form of Collection Deposit Account Agreement) or otherwise in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the relevant Loan Party, the Administrative Agent and the relevant financial
institution.

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

“Concentration Account” means any Deposit Account that is (a) established by the
Administrative Agent from time to time in its sole discretion to receive cash
from the Approved Deposit Accounts during a Liquidity Event Period pursuant to
the Loan Documents, (b) with such depositaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent
(although such account may also have words referring to the Borrower and the
account’s purpose) and (d) under the control of the Administrative Agent.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person and its Subsidiaries for such period
determined in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.10 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Loan Party, (b) the jurisdiction of
organization, the organizational number (if any) and the tax identification
number (if any) of such Loan Party, (c) the location of such Loan Party’s chief
executive office (or sole place of business) and (d) the percentage of shares
outstanding of each class of such Person’s Stock owned (directly or indirectly)
by any Loan Party or any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not delinquent or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not delinquent or that are being contested in good faith by appropriate
proceedings and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money) and surety, appeal, customs or performance
bonds;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property; and

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower or has received a notice from the Borrower
pursuant to clause (ii) below that (i) such Lender has failed for two or more
Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuer in respect of a

 

9



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Letter of Credit and/or make a payment to the Swing Loan Lender in respect of a
Swing Loan (each a “Funding Obligation”), (ii) such Lender has notified the
Administrative Agent or Borrower in writing (and Borrower has notified the
Administrative Agent thereof in writing), or has stated publicly, that it will
not comply with any such Funding Obligations hereunder, (iii) such Lender has,
for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its Funding Obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of Funding Obligations provided
for in Section 2.19 (Defaulting Lender) as a result of a Lender being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated Funding Obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender).

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution reasonably acceptable to
the Administrative Agent that maintains a Deposit Account for a Loan Party.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Discharge Date” means, (i) with respect to services rendered or goods sold to
any inpatient, the date such inpatient is discharged and (ii) with respect to
services rendered or goods sold to any outpatient, the date on which such
services are rendered or goods are sold.

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
any Group Member in the ordinary course of its business.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Domestic Lending
Office” opposite its name on Schedule III (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender or such other office of such Revolving Credit Lender as
such Revolving Credit Lender may from time to time specify to the Borrower and
the Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

10



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income, but without
duplication, (i) losses from discontinued operations of such Person, which
discontinued operations, in the case of the Borrower or any of its Subsidiaries,
have been disclosed on the Borrower’s financial statements for the period ended
June 30, 2010, (ii) any provision for income taxes, (iii) any loss from the sale
of such Person’s facilities and long term investments, (iv) Interest Expense,
(v) litigation expenses and expenses in connection with the catastrophic events
in each case as disclosed in the Borrower’s Consolidated financial statements as
at June 30, 2010, (vi) losses from extraordinary items or from the early
extinguishment of Debt, (vii) impairments of long-lived assets and goodwill and
restructuring charges, (viii) depreciation and amortization expenses, (ix) stock
based compensation expense and (x) in the case of the Borrower or any of its
Subsidiaries, cash restructuring expenses paid during such period, minus (c) the
sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, (i) the cumulative effect
(positive or negative, as the case may be) of changes in accounting principle,
(ii) income from discontinued operations of such Person, which discontinued
operations, in the case of the Borrower or any of its Subsidiaries, have been
disclosed on the Borrower’s financial statements for the period ended
September 30, 2010, (iii) any net credit for taxes (iv) any income from the sale
of such Person’s facilities and long term investments, (v) income from
extraordinary items or from the early extinguishment of Debt and (vi) in the
case of the Borrower or any of its Subsidiaries, the amount by which cash
restructuring expenses paid during such period exceed, in the aggregate,
$50,000,000.

“Effective Date” shall have the meaning assigned to such term in Section 3.1
(Conditions Precedent to Effectiveness).

“Eligibility Reserves” means, (a) amounts reasonably determined by the
Administrative Agent in its commercially reasonable discretion after
consultation with the Borrower constituting (i) contractual allowances in
respect of billed and unbilled Accounts and (ii) Medicare and Medicaid cost
report liability and Program Accounts and (b) effective as of two Business Days
after the date of written notice of any determination thereof to the Borrower by
the Administrative Agent, such amounts as the Administrative Agent, in its
commercially reasonable discretion and in accordance with customary business
practices for comparable transactions, deems appropriate in order to reflect
risks or contingencies that may effect the ability to collect Eligible Accounts
or the ability of the Secured Parties to realize the value thereof and that have
not already been taken into account in the calculation of the Borrowing Base.

“Eligible Accounts” means the gross outstanding balance of each Account
(including any Program Account), of the Borrower and the Guarantors arising out
of the services rendered or goods sold in the ordinary course of business, that
is provided by the Borrower or any Guarantor at their respective acute-care
hospitals or specialty hospitals to a Person that is not an affiliate of the
Borrower or any Guarantors and that constitutes Collateral in which the
Administrative Agent has a fully perfected first priority lien; provided,
however, that an Account shall not be an “Eligible Accounts” if any of the
following shall be true:

(a) such Account is more than 180 days past the Discharge Date; or

(b) any warranty contained in the Loan Documents with respect to such specific
Account is not true and correct with respect to such Account; or

 

11



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) made an assignment for the benefit of
creditors, (iii) had filed against it any petition or other application for
relief under any such law, (iv) has failed, suspended business operations,
become insolvent, called a meeting of its creditors for the purpose of obtaining
any financial concession or accommodation or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs; or

(d) the services rendered or the goods sold represented by such Account were
rendered or sold to an Account Debtor located outside the United States; or

(e) such Account is subject to a lien in favor of any Person other than (i) the
Administrative Agent for the benefit of the Secured Parties or (ii) any other
Person to the extent such Lien is permitted under the Loan Documents and is
subordinated (on terms acceptable to the Administrative Agent) to the
Administrative Agent’s Lien thereon; or

(f) such Account is not genuine, is evidenced by a judgment or is subject to
any, defense, deduction or counterclaim; provided, that such Account shall be
ineligible pursuant to this clause (f) only to the extent of such defense,
deduction or counterclaim; or

(g) if such Account arises from the rendering of services, such services have
not actually been performed or were undertaken in material violation of any
applicable law; or

(h) such Account was generated by the Borrower or any Guarantor from a facility
with respect to which any applicable Governmental Authority: (i) has revoked or
suspended the applicable Medicaid, Medicare or similar governmental program
qualification pertaining to such facility, or (ii) has revoked or suspended any
material healthcare permit pertaining to such facility, and, in each case, to
the extent that such Account arose after the date of such Governmental Authority
action and such Governmental Authority action has not been reversed or
rescinded; or

(i) the Account debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State, either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless (x) the holder
of such Account has received such a certificate of authority to do business, is
in good standing or, as the case may be, has duly filed such a notice in such
State or (y) the failure to take one of the actions described in clause (i) or
(ii) may be cured retrospectively by the holder of such Account; or

(j) the sale represented by such Account is denominated in a currency other than
Dollars; or

(k) such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its sole discretion; or

 

12



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(l) the Borrower or the applicable Guarantor, in order to be entitled to collect
such Account, is required to perform any additional service for, or perform or
incur any additional obligation to, the Person to whom or to which it was made;
or

(m) the total Accounts (except in the case of Program Accounts) of such Account
Debtor to the Borrower and the Guarantors represent more than 25% of the
Eligible Accounts of the Borrower and the Guarantors at such time, but only to
the extent of such excess.

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or Fund, reasonably acceptable to the Administrative
Agent and the Borrower) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.

“Eligible Obligations” means, as of any date of determination, (a) the aggregate
net obligations of the Loan Parties in respect of the termination values of all
Hedging Contracts between a Loan Party and any Person that was a Lender or an
Affiliate of a Lender at the time it entered into any such Hedging Contract and
(b) the Cash Management Obligation, in each case of (a) and (b) above,
designated by the Borrower as “Eligible Obligations” in a written notice to the
Administrative Agent received by the Administrative Agent on or prior to such
date of determination.

“Eligible Obligations Reserve” means, as of two Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent may establish
against the Facility, in the Administrative Agent’s commercially reasonable
discretion, in respect of (i) the Qualified Eligible Obligations and
(ii) Last-Out Eligible Obligations in excess of $10,000,000.

“Entitlement Holder” has the meaning given to such term in the UCC.

“Entitlement Order” has the meaning given to such term in the UCC.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

13



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Environmental Liabilities and Costs” means, with respect to any Group Member,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Group Member.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning given to such term in the UCC.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control or treated as a single employer. with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) (or,
unless the 30-day notice requirement has been duly waived under the applicable
regulations, Section 4043(c) of ERISA) with respect to a Title IV Plan, (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA, (e) the filing of a notice of intent to terminate a
Title IV Plan (or the treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to a Title IV Plan or Multiemployer Plan, (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirement of Law to qualify thereunder or (j) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

14



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Eurodollar Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule III (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Revolving Credit Lender as such
Revolving Credit Lender may from time to time specify to the Borrower and the
Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, the rate determined by the Administrative Agent to be the offered
rate for deposits in Dollars for the applicable Interest Period appearing on the
Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period.
In the event that such rate does not appear on the Dow Jones Markets Telerate
Page 3750 (or otherwise on the Dow Jones Markets screen), the Eurodollar Rate
for the purposes of this definition shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excess Availability Condition” means, as of any date of determination, after
giving effect to the applicable (i) Capital Expenditures pursuant to
Section 5.2(b)(i) (Capital Expenditures), (ii) Investments pursuant to
Section 8.3(h)(iv)(Investments), (iii) Restricted Payments pursuant to
Section 8.5 (g) (Restricted Payments), or (iv) prepayments, redemptions,
repurchases, defeasances or other satisfactions of Indebtedness pursuant to
Section 8.6(vii), the satisfaction of each of the following: (a)(x) the
Available Credit is at least $240,000,000 or (y) if the Available Credit is less
than $240,000,000 but greater than or equal to $140,000,000 and, in the case of
this clause (y), the Borrower shall be in pro forma compliance with the
financial covenant contained in Section 5.1 (Minimum Fixed Charge Coverage
Ratio) (whether or not then tested) for the most recently ended Fiscal Quarter,
determined after giving effect to such Capital Expenditures, Investments,
prepayments, redemptions, repurchases, defeasances or other satisfactions of
Indebtedness, as the case may be, as if such transaction has been consummated on
the first day of such Fiscal Quarter, and (b) no Event of Default has occurred
and is continuing, or would result therefrom.

“Excluded Subsidiary” means, (a) each Subsidiary of the Borrower designated from
time to time by the Borrower as such, unless the Borrower shall have
subsequently revoked such designation by written notice of such revocation to
the Administrative Agent and such Subsidiary shall have complied with the
requirements of Section 7.10(a) (Additional Collateral and Guaranties);
provided, however, that (i) the aggregate total assets of all Excluded
Subsidiaries on the last day of the most recent fiscal period for which
financial statements have been delivered pursuant to Section 6.1 (Financial
Statements) shall be less than 20% of the Consolidated total assets of the
Borrower and its Subsidiaries as of such date and (ii) the aggregate gross
revenues of all such Subsidiaries for any Fiscal Quarter shall be less than 10%
of the Consolidated gross revenues of the Borrower and its Subsidiaries for such
Fiscal Quarter, in each case determined in accordance with GAAP, (b) any
Subsidiary of the Borrower of which less than 60% of the outstanding Voting
Stock is, at the time, directly or indirectly, owned or controlled by the
Borrower or one or more Guarantors and (c) as of the Effective Date, each of the
Subsidiaries of the Borrower listed on Schedule 1.1(a) (“Excluded
Subsidiaries”).

 

15



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the senior management
of the Borrower or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” shall mean the letter dated October 19, 2010, addressed to the
Borrower from the Arrangers and accepted by the Borrower on September 14, 2010,
with respect to certain fees to be paid from time to time to the Arrangers.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (d), (e), (f) and (h) of the definition of “Indebtedness”
and non-contingent obligations of the type specified in clause (c) of such
definition.

“Financial Statements” means the financial statements of the Group Members
delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

 

16



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

“Fiscal Year” means the twelve month period ending on December 31.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) EBITDA of such Person for such period to (b) the Fixed Charges
of such Person for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
determined on a Consolidated basis, of (a) the Cash Interest Expense of such
Person and its Subsidiaries for such period, (b) the principal amount of
Consolidated Financial Covenant Debt of such Person and its Subsidiaries having
a scheduled due date during such period (other than (i) any such principal
amount due under the 2013 Senior Notes and (ii) any such other principal amount
that has been repaid, including with proceeds of Indebtedness permitted under
Section 8.1 (Indebtedness) at any time prior to the first day of the Fiscal
Quarter in which such principal amount was due), and (c) all cash dividends
payable by such Person and its Subsidiaries on Stock in respect of such period
to Persons other than such Person and its Subsidiaries.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funding Obligation” has the meaning specified in the definition of “Defaulting
Lenders”.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination, subject to Section 1.3.

“General Intangible” has the meaning given to such term in the UCC.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.

“Group Member” means, collectively, the Borrower and its Subsidiaries.

“Group Members’ Accountants” means Deloitte & Touche LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Gross Borrowing Base” means, at any time, the products of (a)(x) the Dollar
value of each class of Eligible Accounts of the Borrower and the Guarantors,
minus (y) any Eligibility Reserve then in effect, multiplied by (b) the Advance
Rate; provided, however, the amount of Gross Borrowing Base attributable to
Eligible Accounts that are more than 120 days, but not more than 180 days, past
the Discharge Date shall not exceed $100,000,000 at any time.

 

17



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Guarantor” means each of the Borrower’s direct and indirect Domestic
Subsidiaries other than any such Subsidiary that is an Excluded Subsidiary;
provided, however, that any non-Wholly-Owned Subsidiary of the Borrower shall
not be a Guarantor hereunder unless the Administrative Agent shall have received
a certificate from a Responsible Officer of such non-Wholly-Owned Subsidiary
certifying that the execution and delivery by such Guarantor of the Guaranty and
any other Loan Document to which such Subsidiary is party has been approved, or
ratified, as the case may be, by each holder of the economic and voting rights
associated with the outstanding Stock of such Subsidiary.

“Guaranty” means an amended and restated guaranty, in substantially the form of
Exhibit H (Form of Guaranty), executed by the Guarantors.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

“Health Care Laws” means all relevant federal and state laws regulating health
services or payment, including, but not limited to, the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. §§ 1320d-1320d-8), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), and any other state or federal
law, regulation, guidance document, manual provision,

 

18



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

program memorandum, opinion letter, or other issuance which regulates kickbacks,
patient or program charges, recordkeeping, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation, or any other aspect of providing health care.

“Health Care Reportable Event” means (i) the Borrower or any of its Subsidiaries
becomes subject to any civil or criminal investigations, or any material
inquiries, validation reviews, program integrity reviews, reimbursement audits
or statements of deficiencies, involving and/or related to its compliance with
Health Care Laws; (ii) any material exclusion, voluntary disclosure, notice of
claim to recover material overpayments, revocation, suspension, termination,
probation, restriction, limitation, denial, or non-renewal affecting the
Borrower or any of its Subsidiaries with respect to any material Program; or
(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement involving and/or related to its compliance with
Health Care Laws entered into with any Governmental Authority.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Incremental Credit Extension Date” has the meaning specified in Section 2.18
(Incremental Facility).

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services in each
case that are not overdue (other than trade payables incurred in the ordinary
course of business and deferred compensation payable to employees of such
Person), (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person and
the present value of future rental payments under all synthetic leases, (g) all
Guaranty Obligations of such Person in respect of Indebtedness of the types
described in clauses (a) through (f), (h) all obligations of such Person to
mandatorily purchase, redeem, retire, defease or otherwise acquire for value at
any time prior to six months after the Scheduled Termination Date any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedging Contracts of such Person and (j) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including Accounts and General Intangibles) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness.

 

19



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Indenture” means the Indenture, dated as of November 6, 2001 (as amended and
supplemented from time to time), between the Borrower and The Bank of New York,
as Trustee with respect to the Borrower’s Senior Notes.

“Interest Expense” means, for any Person for any period, Consolidated total
interest expense of such Person and its Subsidiaries for such period plus
interest capitalized during such period.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one week or one, two, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or 2.11 (Conversion/Continuation Option) and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurodollar Rate Loan pursuant to
Section 2.11 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one week or
one, two, three or six months thereafter, as selected by the Borrower in its
Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facility) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;

(iv) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $1,000,000; and

(v) there shall be outstanding at any one time no more than twenty (20) Interest
Periods in the aggregate.

 

20



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Inventory” has the meaning given to such term in the UCC.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all of the assets
constituting the business of a Person or division, branch or other unit
operation of any other Person, (c) any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable and similar items made or incurred in the ordinary course of
business as presently conducted) or capital contribution by such Person to any
other Person, including all Indebtedness of any other Person to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business and (d) any Guaranty Obligation incurred by such Person in
respect of Indebtedness of any other Person.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower by agreeing pursuant to an agreement with
and in form and substance reasonably satisfactory to the Administrative Agent
and the Borrower to be bound by the terms hereof applicable to Issuers.

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Last-Out Eligible Obligations” means, at any date of determination, Eligible
Obligations under any Hedging Contracts designated by the Borrower as “Last-Out
Eligible Obligations” in a written notice to the Administrative Agent received
by the Administrative Agent on or prior to such date of determination; provided,
that the Administrative Agent has received written acknowledgment, in form and
substance reasonably satisfactory to the Administrative Agent, from each
counterparty to such Hedging Contract that any right of payment thereunder in
relation to the other Secured Obligations shall be in accordance with
Section 2.13(g) (Payments and Computations).

“L/C Commitment” means, with respect to each Issuer, the commitment of such
Issuer to Issue Letters of Credit as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such Issuer’s
name on Schedule II (Issuers and L/C Commitments) or in the agreement by which
such Issuer agrees to become an Issuer hereunder and to be bound by the terms
hereof applicable to Issuers.

 

21



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender”,
(b) has delivered a New Revolving Credit Lender Addendum (as defined in
Amendment No. 1), dated as Amendment No. 1 Effective Date, or (c) from time to
time becomes a party hereto by execution of an Assignment and Acceptance.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in such Lender or its Parent Company by any Governmental Authority.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of the Borrower to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Sublimit” means $300,000,000.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement authorized to be filed by the Borrower or any of its Subsidiaries
under the UCC or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor.

 

22



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Liquidity Event Period” means any period (a)(i) beginning on the first Business
Day on which the Available Credit is equal to or less than $100,000,000 and
(ii) ending on the first Business Day on which the Available Credit is greater
than $100,000,000 for more than 30 consecutive days or (b) during which an Event
of Default shall have occurred and is continuing.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), the Guaranty, any post-closing letter entered into pursuant to
Section 7.11(j) (Cash Management), the Fee Letter, each Letter of Credit
Reimbursement Agreement, each Hedging Contract between any Loan Party and any
Person that was a Lender or an Affiliate of a Lender at the time it entered into
such Hedging Contract, each Cash Management Document, the Collateral Documents
and each certificate, agreement or document executed by a Loan Party and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document (other
than any such Subsidiary that subsequently becomes an Excluded Subsidiary or is
otherwise released from its obligations under all such Loan Documents in
accordance with the terms hereof or thereof).

“Material Adverse Change” means a material adverse change in any of (a) the
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the legality, validity or enforceability
of any Loan Document or any Related Document, (c) the perfection or priority of
the Liens granted pursuant to the Collateral Documents, (d) the ability of the
Borrower to repay the Obligations or of the other Loan Parties to perform their
respective obligations under the Loan Documents or (e) the rights and remedies
of the Administrative Agent, the Lenders or the Issuers under the Loan
Documents.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

“Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving Credit
Commitments in effect at such time minus any Availability Reserve in effect at
such time and (ii) the Borrowing Base at such time minus (b) the aggregate
amount of any Eligible Obligations Reserve in effect at such time, unless
Maximum Credit as calculated without deducting therefrom the amount of Eligible
Obligations Reserve as set forth in this clause (b) shall be greater than
$300,000,000.

“Medicaid Accounts” means Accounts for which Medicaid is the Account Debtor.

“Medicare Accounts” means Accounts for which Medicare is the Account Debtor.

“Moody’s” means Moody’s Investors Services, Inc.

 

23



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Group Member or any ERISA Affiliate
has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or Cash Equivalents from any Asset
Sale consisting of Collateral, net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or reasonably estimated to be
payable as a result thereof and (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations) secured by the assets subject to
such Asset Sale, provided, however, that evidence of each of clauses (i),
(ii) and (iii) above is provided to the Administrative Agent in form and
substance satisfactory to it.

“Net Self-Pay Accounts” at any time of determination, the lesser of (a) the
product of (i) the aggregate outstanding amount of Self-Pay Accounts that are
Eligible Accounts as of such time, multiplied by (ii) the Self-Pay Accounts
Collection Rate as of the most recently ended calendar month for which a
Self-Pay Accounts Collection Analysis has been delivered pursuant to
Section 6.14 (Net Self-Pay Accounts Collection Analysis), and (b) the sum of
(i) the aggregate outstanding amount of Self-Pay Accounts that are Eligible
Accounts as of such time, minus (ii) the aggregate amount of allowances and
reserves established or maintained by any Group Member (in accordance with a
Self-Pay Accounts Collection Analysis or otherwise) with respect to such
Self-Pay Accounts.

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense; (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of

 

24



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

credit or payment of any draft drawn or other payment thereunder, loan,
guaranty, indemnification, foreign exchange or currency swap transaction,
interest rate hedging transaction or otherwise), present or future, arising
under this Agreement, any other Loan Document (including Cash Management
Documents and Hedging Contracts that are Loan Documents), whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit, cash management and other
fees, interest, charges, expenses, attorneys’ fees and disbursements, Cash
Management Obligations and other sums chargeable to the Borrower under this
Agreement, any other Loan Document (including Cash Management Documents and
Hedging Contracts that are Loan Documents) and all obligations of the Borrower
under any Loan Document to provide cash collateral for any Letter of Credit
Obligation.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, that is the direct or
indirect parent of such Lender, and/or any Person owning, beneficially or of
record, directly or indirectly, a majority of the Stock of such Lender.

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, variance,
accreditation or permission required from a Governmental Authority under an
applicable Requirement of Law or any accrediting organization.

“Permitted Refinancing” means amendment to, or renewals, extensions,
refinancings and refundings of, Indebtedness permitted by Sections 8.1(b), (i),
(j), (k), (n), (o), (p) or (q) (Indebtedness) that (a) are in an aggregate
principal amount not greater than the principal amount of such Indebtedness then
outstanding plus a reasonable premium or other reasonable amount paid, and fees
and expenses, including in the form of original issue discounts, reasonably
incurred, in connection with any of the foregoing, (b) have a weighted average
maturity and final maturity (measured as of the date of such renewal,
refinancing, extension or refunding) no shorter than that of the Indebtedness
being refinanced, (c) with respect to any guarantee, security or subordination
provisions, shall have such provisions which are not materially less favorable
to the Lenders than those under the Indebtedness being refinanced, and (d) in
the case of any renewals, extensions, refinancings and refundings of any secured
Senior Notes, such Permitted Refinancing Indebtedness may be secured only by
assets securing such Senior Notes being refinanced.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent

 

25



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

applicable, reasonable assumptions that are specified in details in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Proceeds” has the meaning given to such term in the UCC.

“Program” has the meaning specified in Section 4.13(b).

“Program Accounts” shall mean Medicare Accounts, Medicaid Accounts and any other
Account with respect to which the obligor is the United States or any state of
the United States (or any agency thereof).

“Program Deposit Account” means a Deposit Account into which any Program
Accounts or the Proceeds thereof are paid or credited.

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood, or maximize the
amount, of repayment of the Obligations.

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

“Qualified Eligible Obligations” means Eligible Obligations other than Last-Out
Eligible Obligations.

“Qualified Preferred Stock” means preferred Stock of the Borrower the proceeds
of the issuance and sale of which (net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction) are used solely to repay,
redeem, repurchase, defease or otherwise refinance outstanding Senior Notes;
provided, however, that, until any such proceeds are so used in full, (i) such
proceeds are held in cash and Cash Equivalents in a segregated Approved Deposit
Account and (ii) the Borrower reports in each Compliance Certificate delivered
pursuant to Section 6.1(c) (Financial Statements) the aggregate amount of such
proceeds remaining unused on the last day of the period covered by the financial
statements delivered pursuant to Section 6.1(a) or (b) together with such
Compliance Certificate.

“Qualified Refinancing Indebtedness” means unsecured Indebtedness, the proceeds
of the issuance and sale of which (net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction) are used solely to repay,
redeem, repurchase, defease or otherwise refinance outstanding Senior Notes that
(a) has a weighted average maturity and final maturity (measured as of the date
of such renewal, refinancing, extension or refunding) no shorter than that of
such Senior Notes, (b) with respect to any guarantee or subordination
provisions, shall have such provisions which are not materially less favorable
to the Lenders than such Senior Notes and (c) the stated final maturity of such
Indebtedness shall not be prior to one year after the Scheduled Termination
Date; provided, however, that (i) any such proceeds in an aggregate amount in
excess of $50,000,000 that have not been used to repay, redeem, repurchase,
defease or otherwise refinance outstanding Senior Notes within sixty
(60) Business Days after receipt thereof shall be held in cash and Cash
Equivalents in a segregated Approved Deposit Account and (ii) the Borrower shall
report in each Compliance Certificate delivered pursuant to Section 6.1(c)
(Financial Statements) the aggregate amount of such proceeds remaining so unused
on the last day of the period covered by the financial statements delivered
pursuant to Section 6.1(a) or (b) together with such Compliance Certificate.

 

26



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Qualified Secured Refinancing Indebtedness” means Secured Indebtedness, secured
by assets other than Collateral, the proceeds of the issuance and sale of which
(net of brokers’ and advisors’ fees and other costs incurred in connection with
such transaction) are used solely to repay, redeem, repurchase, defease or
otherwise refinance outstanding Senior Notes that (a) has a weighted average
maturity and final maturity (measured as of the date of such renewal,
refinancing, extension or refunding) no shorter than that of such Senior Notes,
(b) the stated final maturity of such Indebtedness shall not be prior to one
year after the Scheduled Termination Date; provided, however, that (i) any such
proceeds in an aggregate amount in excess of $50,000,000 that have not been used
to repay, redeem, repurchase, defease or otherwise refinance outstanding Senior
Notes within sixty (60) Business Days after receipt thereof shall be held in
cash and Cash Equivalents in a segregated Approved Deposit Account and (ii) the
Borrower shall report in each Compliance Certificate delivered pursuant to
Section 6.1(c) (Financial Statements) the aggregate amount of such proceeds
remaining so unused on the last day of the period covered by the financial
statements delivered pursuant to Section 6.1(a) or (b) together with such
Compliance Certificate, and (c) if such Indebtedness is secured by any asset
other than Stock of the Borrower’s Subsidiaries and mortgages on the Borrower’s
and its Subsidiaries’ real property, improvements thereto and/or equipment (but
no other personal property) therein and fixtures thereon, the holders of such
Indebtedness and the agent therefor shall have entered into an intercreditor
agreement with the Administrative Agent in form and substance reasonably
acceptable to the Administrative Agent.

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Revolving Credit Lender, the percentage
obtained by dividing (a) the Revolving Credit Commitment of such Revolving
Credit Lender by (b) the aggregate Revolving Credit Commitments of all Revolving
Credit Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Revolving Credit Lenders).

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

“Reference Bank” means the Lender (or any Affiliate thereof) that is then acting
as the Administrative Agent or an Affiliate of the Administrative Agent.

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

 

27



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each drafts and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Documents” means the Indenture and each other document and instrument
executed with respect thereof.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

“Relevant Period” has the meaning specified in the definition of “Excess
Availability Condition”.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

“Requisite Lenders” means, collectively, Revolving Credit Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, more than
fifty percent (50%) of the aggregate Revolving Credit Outstandings; provided,
that a Defaulting Lender shall not be included in the calculation of “Requisite
Lenders” in accordance with Section 11.1(d) (Amendments, Waivers, Etc.).

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

28



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Revolving Credit Commitments)
under the caption “Revolving Credit Commitment,” as amended to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement, and each additional commitment
by a Lender (if any) that is included under the Facility as part of a Revolving
Credit Commitment Increase.

“Revolving Credit Commitment Increase” has the meaning specified in Section 2.18
(Incremental Facility).

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Loans owing to such Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) a date that is the sixtieth (60th) Business Day prior to
the maturity date of either series of the 2015 Senior Notes, unless prior to
such applicable date, the maturity date of at least 80% of the aggregate
principal amount of the 2015 Senior Notes outstanding as of the Effective Date
and due on or prior to such applicable date is extended to a date not earlier
than one year after the Scheduled Termination Date or at least 80% of the
aggregate principal amount of the 2015 Senior Notes outstanding as of the
Effective Date and due on or prior to such applicable date is repaid, defeased
or refinanced with Indebtedness permitted under this Agreement, (c) the date of
termination of all of the Revolving Credit Commitments pursuant to Section 2.5
(Reduction and Termination of the Revolving Credit Commitments) and (d) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

“Rule 2A-7” means Rule 2A-F under the Investment Company Act of 1940, as
amended.

“S&P” means Standard & Poor’s Rating Services.

 

29



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“Scheduled Termination Date” means November 29, 2016.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means Indebtedness secured by a Lien upon the property or
assets of the Company or any of its direct or indirect Subsidiaries.

“Secured Leverage Ratio” means, with respect to any Person as of any date, the
ratio of (a) Secured Indebtedness of such Person outstanding as of such date to
(b) EBITDA for such Person for the last four Fiscal Quarter period ending on or
before such date.

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Agreement” means an amended and restated pledged and security
agreement, in substantially the form of Exhibit I (Form of Security Agreement),
executed by the Borrower and each Guarantor.

“Self-Pay Account” means any Account for which a Third Party Payor is not the
Account Debtor other than Accounts for which the Account Debtor is a credit card
or debit card company or processor.

“Self-Pay Accounts Collection Analysis” means a Borrower’s analysis of
write-offs and collectability of Self-Pay Accounts of the Borrower and the
Guarantors as of the last day of each calendar month for the eighteen
(18) consecutive month period ending on such date in a form and level of detail
reasonably acceptable to the Administrative Agent.

“Self-Pay Accounts Collection Rate” means, as of any date of determination, the
percentage of collection of Self-Pay Accounts, net of any allowances and
write-offs, determined based on the Self-Pay Accounts Collection Analysis for
the eighteen (18) consecutive month period ending on such date of determination
or in another manner reasonably satisfactory to the Administrative Agent.

 

30



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

“Senior Debt” means with respect to any Person, any Indebtedness of such Person
that ranks in right of payment at least pari passu with the other unsecured
Indebtedness of such Person, and in the case of the Borrower, includes the
Senior Notes.

“Senior Notes” means each of the Borrower’s 6.375% Senior Notes due 2011, 6.5%
Senior Notes due 2012, the 2013 Senior Notes, 9.875% Senior Notes due 2014, the
2015 Senior Notes, 10% Senior Secured Notes due 2018, 8.875% Senior Secured
Notes due 2019, 6.875% Senior Notes due 2031, and 8.0% Senior Notes Due 2020.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

31



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Super-Majority Lenders” means, collectively, Revolving Credit Lenders having
(a)(i) with respect to any amendments to this Agreement for the purposes of
including eligible inventory, equipment and/or machinery in the Borrowing Base
(and such assets and properties becoming part of the Collateral), and (ii) for
the purpose of Section 2.13(g) (Payments and Computations) and with respect to
any amendments or modifications to Section 2.13(g) (Payments and Computations),
in each case, at least ninety percent (90%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, at least ninety percent (90%) of the aggregate Revolving Credit
Outstandings; and (b) with respect to any amendments to this Agreement for the
purposes of modifying the advance rates on and criteria for Eligible Accounts to
be included in the Borrowing Base, at least seventy five percent (75%) of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, at least seventy five (75%) of the aggregate
Revolving Credit Outstandings; provided, that in each case, a Defaulting Lender
shall not be included in the calculation of “Super-Majority Lenders” in
accordance with Section 11.1(d) (Amendments, Waivers, Etc.).

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Citi or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swing Loan Lender hereunder, in each case
in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means $50,000,000.

“Syndication Completion Date” means the earlier to occur of (a) the 45th day
following the Effective Date and (b) the date upon which each Arranger
determines in its sole discretion that the primary syndication of the Loans and
Revolving Credit Commitments has been completed.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

“Third Party Payor” means any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
that is obligated to make payment on any Account.

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

“UCC” has the meaning specified in the Security Agreement.

 

32



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

“Unbilled Account” means each Eligible Account that was not billed within 45
days following the Discharge Date.

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

“Unused Commitment Fee Rate” means (a) for the period commencing on the
Amendment No. 1 Effective Date and ending on the date falling six (6) months
after the Amendment No. 1 Effective Date, 0.438% per annum and (ii) thereafter,
a per annum rate equal to the rate set forth below opposite the applicable
Available Credit set forth below:

 

AVAILABLE CREDIT

   UNUSED COMMITMENT FEE
RATE  

Greater than or equal to $550,000,000

     0.500 % 

Less than $550,000,000 and greater than or equal to $300,000,000

     0.438 % 

Less than $300,000,000

     0.375 % 

Changes in the Unused Commitment Fee Rate resulting from a change in the
Available Credit shall become effective as to all Revolving Loans and Swing
Loans upon delivery by the Borrower to the Administrative Agent of a new
Borrowing Base Certificate pursuant to Section 6.9(a) (Borrowing Base
Determination). Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Available Credit), if the Borrower shall
fail to deliver such Borrowing Base Certificate within any of the time periods
specified in Section 6.9(a) (Borrowing Base Determination), the Unused
Commitment Fee Rate from and including the 20th day after the end of such fiscal
month or, during a Liquidity Event Period, the 5th Business Day after the end of
such week, as the case may be, to but not including the date the Borrower
delivers to the Administrative Agent such Borrowing Base Certificate shall
remain equal to the Unused Commitment Fee Rate in effect immediately prior to
the 20th day after the end of such fiscal month or, during a Liquidity Event
Period, the 5th Business Day after the end of such week, as the case may be.

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

33



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Group
Member’s Accountants and results in a change in any of the calculations required
by Article V (Financial Covenants) or VIII (Negative Covenants) that would not
have resulted had such accounting change not occurred, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by the Borrower shall be the same after such change as if such change
had not been made; provided, however, that no change in GAAP, including proposed
changes in GAAP with respect to the treatment of operating leases and capital
leases, that would affect a calculation that measures compliance with any
covenant contained in Article V (Financial Covenants) or VIII (Negative
Covenants) shall be given effect until such provisions are amended to reflect
such changes in GAAP.

(c) For purposes of making all financial calculations to determine compliance
with Article V (Financial Covenants), all components of such calculations shall
be adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired by the Group Members (including through Acquisitions) after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower on a Pro Forma Basis.

Section 1.4 Conversion of Foreign Currencies

(a) Financial Covenant Debt. Financial Covenant Debt denominated in any currency
other than Dollars shall be calculated using the Dollar Equivalent thereof as of
the date of the Financial Statements on which such Financial Covenant Debt is
reflected.

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

 

34



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

Section 1.5 Certain Terms

(a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7 (Successor Administrative Agent), references to Citi in
Section 10.4 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent, and Eurodollar Rate and Reference
Bank shall be deemed to refer to the financial institution then acting as the
Administrative Agent or one of its Affiliates if it so designates.

 

35



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE II

THE FACILITY

Section 2.1 The Revolving Credit Commitments

On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans in Dollars (each a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until the Revolving Credit Termination Date in
an aggregate principal amount at any time outstanding for all such loans by such
Revolving Credit Lender not to exceed such Revolving Credit Lender’s Revolving
Credit Commitment; provided, however, that at no time shall any Revolving Credit
Lender be obligated to make a Revolving Loan in excess of such Revolving Credit
Lender’s Ratable Portion of the Available Credit. Within the limits of the
Revolving Credit Commitment of each Revolving Credit Lender, amounts of
Revolving Loans repaid may be reborrowed under this Section 2.1.

Section 2.2 Borrowing Procedures

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans, and (ii) three Business
Days, in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of
the proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (D) for each Eurodollar Rate Loan, the
initial Interest Period or Periods thereof and (E) the Available Credit (after
giving effect to (i) any Availability Reserve then in effect, a notice with
respect to which has been provided to the Borrower prior to the delivery of such
Notice of Borrowing, and (ii) the proposed Borrowing). The Revolving Loans shall
be made as Base Rate Loans unless, subject to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), the Notice of Borrowing specifies that all or
a portion thereof shall be Eurodollar Rate Loans. Notwithstanding anything to
the contrary contained in Section 2.3(a) (Swing Loans), if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Administrative Agent may
make a Swing Loan available to the Borrower in an aggregate amount not to exceed
such proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan. Each Borrowing shall be in an aggregate amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof.

(b) The Administrative Agent shall give each Revolving Credit Lender a notice by
not later than 2:00 p.m. (New York time) on the date a Notice of Borrowing has
been delivered to the Administrative Agent pursuant to Section 2.2(a) above of
the Administrative Agent’s receipt of such Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a) (Determination
of Interest Rate). Each Revolving Credit Lender shall, before 11:00 a.m. (New
York time) on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.),
in immediately available funds, such Revolving Credit Lender’s Ratable Portion
of such proposed Borrowing. Upon fulfillment (or due waiver in accordance with
Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Effective

 

36



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Date, of the applicable conditions set forth in Section 3.1 (Conditions to
Effectiveness) and (ii) at any time (including the Effective Date), of the
applicable conditions set forth in Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit), and after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower.

(c) Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the date of any proposed Borrowing that such Revolving
Credit Lender will not make available to the Administrative Agent such Revolving
Credit Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Administrative Agent may assume that such Revolving Credit Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Revolving Credit Lender
shall not have so made such Ratable Portion available to the Administrative
Agent, such Revolving Credit Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such
Revolving Credit Lender, the Federal Funds Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing. If such Revolving Credit Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Revolving Credit Lender’s Loan as part of such
Borrowing for purposes of this Agreement. If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Revolving Credit Lender of any obligation it may have hereunder to the
Borrower.

(d) The occurrence of any Revolving Credit Lender becoming a Defaulting Lender
shall not relieve any other Revolving Credit Lender of its obligations to make
such Loan or payment on such date but no such other Revolving Credit Lender
shall be responsible for the failure of any Defaulting Lender to make a Loan or
payment required under this Agreement.

Section 2.3 Swing Loans

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the Borrower under the Facility from time
to time on any Business Day during the period from the date hereof until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate outstanding principal amount of any
other Loan made by the Swing Loan Lender hereunder in its capacity as a Lender
or the Swing Loan Lender) not to exceed the Swing Loan Sublimit; provided,
however, that at no time shall the Swing Loan Lender make any Swing Loan to the
extent that, after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Maximum Credit. Each Swing Loan shall be a
Base Rate Loan and must be repaid in full within fifteen days after its making
or, if sooner, upon any Borrowing hereunder and shall in any event mature no
later than the Revolving Credit Termination Date. Within the limits set forth in
the first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

 

37



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) In order to request a Swing Loan, the Borrower shall telecopy (or forward by
electronic mail or similar means) to the Administrative Agent a duly completed
request in substantially the form of Exhibit D (Form of Swing Loan Request),
setting forth the requested amount and date of such Swing Loan (a “Swing Loan
Request”), to be received by the Administrative Agent not later than 1:00 p.m.
(New York time) on the day of the proposed borrowing. The Administrative Agent
shall promptly notify the Swing Loan Lender of the details of the requested
Swing Loan. Subject to the terms of this Agreement, the Swing Loan Lender may
make a Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

(d) The Swing Loan Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Revolving Credit
Lender on the day such notice or such demand is received by the Administrative
Agent (except that any such notice or demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Credit Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Sections 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1
(The Revolving Credit Commitments) shall have been satisfied (which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive), each Revolving
Credit Lender shall, before 11:00 a.m. (New York time) on the Business Day next
succeeding the date of such Revolving Credit Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement. Upon such payment by a Revolving Credit Lender, such Revolving Credit
Lender shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan to the Borrower. The Administrative Agent shall use such funds to
repay the Swing Loans to the Swing Loan Lender. To the extent that any Revolving
Credit Lender fails to make such payment available to the Administrative Agent
for the account of the Swing Loan Lender, the Borrower shall repay such Swing
Loan on demand.

 

38



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(f) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Revolving Credit Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be repaid by
such Revolving Credit Lender pursuant to clause (e) above, which participation
shall be in a principal amount equal to such Revolving Credit Lender’s Ratable
Portion of such Swing Loan, by paying to the Swing Loan Lender on the date on
which such Revolving Credit Lender would otherwise have been required to make a
payment in respect of such Swing Loan pursuant to clause (e) above, in
immediately available funds, an amount equal to such Revolving Credit Lender’s
Ratable Portion of such Swing Loan. If all or part of such amount is not in fact
made available by such Revolving Credit Lender to the Swing Loan Lender on such
date, the Swing Loan Lender shall be entitled to recover any such unpaid amount
on demand from such Revolving Credit Lender together with interest accrued from
such date at the Federal Funds Rate for the first Business Day after such
payment was due and thereafter at the rate of interest then applicable to Base
Rate Loans.

(g) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Credit Lender such Revolving Credit Lender’s Ratable Portion of
all payments of principal of and interest received by the Swing Loan Lender on
account of such Swing Loan other than those received from a Revolving Credit
Lender pursuant to clause (e) or (f) above.

Section 2.4 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower and for the account of the
Borrower (or for the joint account of the Borrower and any of its Subsidiaries)
one or more Letters of Credit from time to time on any Business Day during the
period commencing on the Effective Date and ending on the earlier of the
Revolving Credit Termination Date and 30 days prior to the Scheduled Termination
Date; provided, however, that no Issuer shall be under any obligation to Issue
(and, upon the occurrence of any of the events described in clauses (ii), (iii),
(iv), (v) and to the extent relating to any fees owing to the Issuer of such
Letter of Credit or its Affiliates, (vi)(A) below, shall not Issue) any Letter
of Credit upon the occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

39



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv) after giving effect to the Issuance of such Letter of Credit, (A) the sum
of (i) the Dollar Equivalents of the aggregate undrawn face amount of all
Letters of Credit Issued by such Issuer outstanding at such time and (ii) the
Dollar Equivalent of the Reimbursement Obligations owed to such Issuer at such
time exceeds such Issuer’s L/C Commitment or (B) the sum of (i) the Dollar
Equivalents of the Letter of Credit Undrawn Amounts at such time and (ii) the
Dollar Equivalents of the Reimbursement Obligations at such time exceeds the
Letter of Credit Sublimit;

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars; or

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit be (i) more
than one year after the date of issuance thereof or (ii) less than five days
prior to the Revolving Credit Termination Date, unless consented to by the
applicable Issuer in such Issuer’s sole discretion; provided, however, that any
Letter of Credit with a term less than or equal to one year may provide for the
automatic renewal thereof for additional periods less than or equal to one year,
as long as, on or before the expiration of each such term and each such period,
each of the Borrower and the Issuer of such Letter of Credit shall have the
option to prevent such automatic renewal.

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit E (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit, the currency of issuance and face amount of
the Letter of Credit requested, the date of Issuance of such requested Letter of
Credit, the date on which such Letter of Credit is to expire (which date shall
be a Business Day) and, in the case of an issuance, the Person for whose benefit
the requested Letter of Credit is to be issued. Such notice, to be effective,
must be received by the relevant Issuer and the Administrative Agent not later
than 11:00 a.m. (New York time) on the second Business Day prior to the
requested Issuance of such Letter of Credit.

 

40



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Revolving Credit Lender that one or more of the conditions precedent contained
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
clause (a) above (other than those conditions set forth in clauses (a)(i),
(a)(vi)(B) and (C) above and, to the extent such clause relates to fees owing to
the Issuer of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above)
are not on such date satisfied or duly waived and ending when such conditions
are satisfied or duly waived. No Issuer shall otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by the Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each month, and any information requested by the
Borrower or the Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such

 

41



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Revolving Credit Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto; provided, that in respect of each Revolving Credit Lender’s
interest and participation in a Letter of Credit with an expiration date on or
after the Revolving Credit Termination Date, the interest and participation of
each Revolving Credit Lender in such Letter of Credit shall be deemed to have
been terminated on the Revolving Credit Termination Date.

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuer shall promptly notify the Administrative Agent, which shall promptly
notify each Revolving Credit Lender of such failure, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Administrative Agent for
the account of such Issuer the amount of such Revolving Credit Lender’s Ratable
Portion of such payment (or the Dollar Equivalent thereof if such payment was
made in any currency other than Dollars) in immediately available Dollars. If
the Administrative Agent so notifies such Revolving Credit Lender prior to
11:00 a.m. (New York time) on any Business Day, such Revolving Credit Lender
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall, except during the continuance of a Default
or Event of Default under Section 9.1(f) (Events of Default) and notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Revolving Credit Lenders hereby irrevocably waive), be
deemed to have made a Revolving Loan to the Borrower in the principal amount of
such payment. Whenever any Issuer receives from the Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Revolving Credit Lender pursuant
to this clause (h), such Issuer shall pay over to the Administrative Agent any
amount received in excess of such Reimbursement Obligation and, upon receipt of
such amount, the Administrative Agent shall promptly pay over to each Revolving
Credit Lender, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Revolving Credit Lenders have
paid in respect of such Reimbursement Obligation.

(i) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid

 

42



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

amount together with interest thereon, for the first Business Day after payment
was first due at the Federal Funds Rate and, thereafter, until such amount is
repaid to the Administrative Agent for the account of such Issuer, at a rate per
annum equal to the rate applicable to Base Rate Loans under the Facility.

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any

 

43



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

respect, if such document on its face appears to be in order, and whether or not
any other statement or any other document presented pursuant to such Letter of
Credit proves to be forged or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever, and any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuer.

Section 2.5 Reduction and Termination of the Revolving Credit Commitments

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

Section 2.6 Repayment of Loans

The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

Section 2.7 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In addition, each Lender having sold a participation in any of
its Obligations or having identified a Special Purpose Vehicle as such to the
Administrative Agent, acting as agent of the Borrower solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 11.8 (Notices, Etc.) a record of ownership in which such Lender shall
register by book entry (i) the name and address of each such participant and
Special Purpose Vehicle (and each change thereto, whether by assignment or
otherwise) and (ii) the rights, interest or obligation of each such participant
and Special Purpose Vehicle in any Obligation, in any Revolving Credit
Commitment and in any right to receive payment hereunder.

(b) (i) The Administrative Agent, acting as agent of the Borrower solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (i) the names and addresses of the Lenders and the Issuers, (ii) the
Revolving Credit Commitments of each Lender from time to time, (iii) the amount
of each Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (iv) the amount of any drawn Letters of Credit, (v) the amount of any
principal or interest due

 

44



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

and payable, and paid, by the Borrower to, or for the account of, each Lender
hereunder, (vi) the amount that is due and payable, and paid, by the Borrower
to, or for the account of, each Issuer, including the amount of Letter Credit
Obligations (specifying the amount of any Reimbursement Obligations) due and
payable to an Issuer, and (vii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register. A Revolving Credit Note shall only evidence
the Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and Section 11.2
(Assignments and Participations) shall be construed so that the Loans and drawn
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(d) Notwithstanding any other provision of the Agreement, in the event that any
Revolving Credit Lender requests that the Borrower execute and deliver a
promissory note or notes payable to such Revolving Credit Lender in order to
evidence the Indebtedness owing to such Revolving Credit Lender by the Borrower
hereunder, the Borrower shall promptly execute and deliver a Revolving Credit
Note or Revolving Credit Notes to such Revolving Credit Lender evidencing the
Revolving Loans of such Revolving Credit Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).

Section 2.8 Optional Prepayments

The Borrower may prepay the outstanding principal amount of the Revolving Loans
and Swing Loans in whole or in part at any time; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.14(e) (Breakage Costs).

 

45



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 2.9 Mandatory Prepayments

(a) Upon receipt by any Group Member of Net Cash Proceeds arising from an Asset
Sale of any Collateral, the Borrower shall immediately prepay the Loans (or
provide cash collateral in respect of Letters of Credit) in an amount equal to
100% of such Net Cash Proceeds. Any such mandatory prepayment shall be applied
in accordance with clause (b) below.

(b) Subject to the provisions of Section 2.13(g) (Payments and Computations),
any prepayments made by the Borrower required to be applied in accordance with
this clause (b) shall be applied as follows: first, to repay the outstanding
principal balance of the Swing Loans until such Swing Loans shall have been
repaid in full; second, to repay the outstanding principal balance of the
Revolving Loans until such Revolving Loans shall have been paid in full; and
then, if an Event of Default has occurred and is continuing, to provide cash
collateral for any Letter of Credit Obligations in an amount equal to 105% of
such Letter of Credit Obligations in the manner set forth in Section 9.3
(Actions in Respect of Letters of Credit) until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth therein.

(c) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
shall forthwith prepay the Swing Loans first and then the Revolving Loans then
outstanding in an amount equal to such excess. If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Revolving Loans,
the Borrower shall provide cash collateral for the Letter of Credit Obligations
in the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
in an amount equal to 105% of such excess.

(d) The Borrower hereby irrevocably waives the right to direct, during a
Liquidity Event Period, the application of all funds in the Cash Collateral
Account and agrees that the Administrative Agent may and, upon the written
direction of the Requisite Lenders given at any time during such Liquidity Event
Period, shall (i) deliver a Blockage Notice to each Deposit Account Bank for
each Approved Deposit Account and (ii) except, as provided in Section 2.13(g)
(Payments and Computations) and clause (b) above, following the occurrence and
during the continuance of an Event of Default, apply all payments in respect of
any Obligations and all available funds in the Cash Collateral Account on a
daily basis as follows: first, to repay the outstanding principal amount of the
Swing Loans until such Swing Loans have been repaid in full; second, to repay
the outstanding principal balance of the Revolving Loans until such Revolving
Loans shall have been repaid in full; and then to any other Obligation then due
and payable. The Administrative Agent agrees to apply such funds and the
Borrower consents to such application. If (i) following such application,
(ii) outside of a Liquidity Event Period or (iii) after all Letters of Credit
shall have expired or be fully drawn and all Revolving Credit Commitments shall
have been terminated, there are no Loans outstanding and no other Obligations
that are then due and payable (and, if an Event of Default shall have occurred
and be continuing, cash collateral has been provided in an amount equal to 105%
of the Letter of Credit Obligations in the manner required in Section 9.3
(Actions in Respect of Letters of Credit)), then the Administrative Agent shall
cause any remaining funds in the Cash Collateral Account to be paid at the
written direction of the Borrower (or, in the absence of such direction, to the
Borrower or another Person lawfully entitled thereto).

 

46



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) At any time during a Liquidity Event Period, subject to Section 2.9(d) all
amounts collected in the Concentration Account pursuant to Section 7.11 (Cash
Management) shall be applied on each Business Day by the Administrative Agent
first, to prepay the Loans (including Swing Loans) and then, if an Event of
Default shall have occurred and be continuing, to provide cash collateral for
any Letter of Credit Obligations in an amount equal to 105% of such Letter of
Credit Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth therein. Following such application,
the Administrative Agent shall, subject to Section 2.9(d) cause any remaining
funds in the Concentration Account to be paid at the written direction of the
Borrower (or, in the absence of such direction, to the Borrower or another
Person lawfully entitled thereto).

Section 2.10 Interest

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations (other than pursuant to Hedging Contracts or Cash Management
Obligations that are Loan Documents, to the extent such Hedging Contracts or
Cash Management Obligations, as applicable, provide for the accrual of interest
on unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Revolving Loans that are Base Rate Loans; and

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such day following the making of such
Base Rate Loan and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, (iii) interest accrued on each Eurodollar
Rate Loan shall be payable in arrears (A) on the last day of each Interest
Period applicable to such Loan and, if such Interest Period has a duration of
more than three months, on each date during such Interest Period occurring every
three months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iv) interest accrued on the amount of all other Obligations shall be payable on
demand from and after the time such Obligation becomes due and payable (whether
by acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, upon (i) the occurrence of an Event of
Default specified in Section 9.1(a), (b), or (f) (Events of Default) and
(ii) the election of the Administrative Agent or the Requisite Lenders (in their
sole discretion) with respect to any other Event of Default (and following
written notice thereof to the Borrower) and for as long thereafter as such Event
of Default shall be continuing, the principal balance of all Loans and the
amount of all other Obligations then due and payable shall, commencing, in the
case of clause (i) above, on the date when the applicable Event of Default first
occurred and, in the case of clause (ii) above, on the

 

47



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

date of delivery of the written notice as provided therein, bear interest at a
rate that is two percent per annum in excess of the rate of interest applicable
to such Loans or other Obligations from time to time. Such interest shall be
payable on the date that would otherwise be applicable to such interest pursuant
to clause (b) above or otherwise on demand.

Section 2.11 Conversion/Continuation Option

(a) The Borrower may elect (i) at any time on any Business Day, to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Loans for
each Interest Period must be in the amount of at least $1,000,000 or an integral
multiple of $1,000,000 in excess thereof. Each conversion or continuation shall
be allocated among the Loans of each Revolving Credit Lender in accordance with
such Revolving Credit Lender’s Ratable Portion. Each such election shall be in
substantially the form of Exhibit F (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent at least three Business Days’ prior written
notice specifying (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
such conversion.

(b) The Administrative Agent shall give to each Lender a notice by not later
than 2:00 p.m. (New York time) on the date a Notice of Conversion or
Continuation has been delivered to the Administrative Agent pursuant to
Section 2.11(a) above of the Administrative Agent’s receipt of such Notice of
Conversion or Continuation and of the options selected therein. Notwithstanding
the foregoing, (i) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans having an Interest Period of longer than one month shall
be permitted at any time prior to the Syndication Completion Date and (ii) no
conversion in whole or in part of Base Rate Loans to Eurodollar Rate Loans and
no continuation in whole or in part of Eurodollar Rate Loans upon the expiration
of any applicable Interest Period shall be permitted at any time at which (A) a
Default or an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurodollar Rate Loan would violate any
provision of Section 2.14 (Special Provisions Governing Eurodollar Rate Loans).
If, within the time period required under the terms of this Section 2.11, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrower containing a permitted election to continue any Eurodollar
Rate Loans for an additional Interest Period or to convert any such Loans, then,
upon the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans. Each Notice of Conversion or
Continuation shall be irrevocable.

Section 2.12 Fees

(a) Unused Commitment Fee. The Borrower agrees to pay in immediately available
Dollars to each Revolving Credit Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment of such Revolving Credit Lender
exceeds such Revolving Credit Lender’s Ratable Portion of the sum of (i) the
aggregate outstanding principal amount of Revolving Loans and (ii) the
outstanding amount of the aggregate Letter of Credit Obligations (the “Unused
Commitment Fee”) from the date hereof through the Revolving Credit Termination
Date at the Unused Commitment Fee Rate, payable in arrears (x) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the Effective Date and (b) on the Revolving Credit Termination Date.

 

48



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum (or such lesser rate as agreed between the
Borrower and such Issuer) of the Dollar Equivalent of the maximum undrawn face
amount of such Letter of Credit, payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date;

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans on the maximum undrawn face amount of such Letter of
Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Revolving Credit Termination Date;
provided, however, that during the continuance of an Event of Default (to the
extent that additional interest accrues on the Loans or other Obligations
pursuant to Section 2.10(c) (Default Interest)), such fee shall be increased by
two percent per annum (instead of, and not in addition to, any increase pursuant
to Section 2.10(c) (Default Interest)) and shall be payable on demand; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

(c) Defaulting Lender Fees. Notwithstanding anything in this Agreement to the
contrary, during such period as a Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees accruing during such period pursuant to
clauses (a) and (b) above (without prejudice to the rights of the Lenders other
than Defaulting Lenders in respect of such fees); provided, that (i) to the
extent that a Ratable Portion of the Letter of Credit Obligations or Swing Loans
of such Defaulting Lender has been reallocated in accordance with
Section 2.19(a)(i) (Reallocation of Defaulting Lender Commitments) to the
Non-Defaulting Lenders, the fee accruing during such period pursuant to clause
(b) above will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (ii) to the extent any portion of such Letter of Credit
Obligations or Swing Loans cannot be so reallocated to such Non-Defaulting
Lenders, such fees will instead accrue for the benefit of and be payable to the
Issuer and the Swing Loan Lender as their interests appear (and the pro rata
payment provisions of Section 2.13 (Payments and Computations) will
automatically be deemed adjusted to reflect the provisions of this
Section 2.12(c)).

 

49



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Arranger additional fees, the amount and dates of payment of which are
embodied in the Fee Letter.

Section 2.13 Payments and Computations

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in the currency
specified herein (or, if no such currency is specified, in Dollars) to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or Section 2.14(c) or
(d) (Special Provisions Governing Eurodollar Rate Loans) shall be paid only to
the affected Lender or Lenders and amounts payable with respect to Swing Loans
shall be paid only to the Swing Loan Lender. Payments received by the
Administrative Agent after 11:00 a.m. (New York time) shall be deemed to be
received on the next Business Day.

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days (or, in the case of interest accruing
at the Base Rate, 365 days or 366 days, as applicable), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods.

 

50



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and thereafter at the rate applicable to Base Rate Loans) for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent.

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9(b) or (d) (Mandatory Prepayments)),
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrower shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrower, second, to pay all other Obligations then due
and payable and third, as the Borrower so designates. Payments in respect of
Swing Loans received by the Administrative Agent shall be distributed to the
Swing Loan Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Revolving Credit Lender’s Ratable Portion; and all payments
of fees and all other payments in respect of any other Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Revolving Credit Lenders, in proportion to their
respective Ratable Portions.

(g) Notwithstanding the provisions of Section 2.9(d) (Mandatory Prepayments)
above, the Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(b) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall, deliver a Blockage Notice to each Deposit Account Bank for each Approved
Deposit Account and apply all payments in respect of any Obligations and all
funds on deposit in any Cash Collateral Account and all other proceeds of
Collateral in the following order:

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities and Cash Management Obligations then due to the Administrative
Agent;

(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities and Cash Management Obligations then due to the Lenders and the
Issuers;

 

51



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;

(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations, to provide cash collateral for outstanding Letter of Credit Undrawn
Amounts in the manner described in Section 9.3 (Actions in Respect of Letters of
Credit),and to pay the Qualified Eligible Obligations, ratably to the aggregate
principal amount of such Loans, Reimbursement Obligations and Letter of Credit
Undrawn Amounts, Cash Management Obligations, and Obligations owing with respect
to Hedging Contracts constituting Qualified Eligible Obligations;

(vii) seventh, to the ratable payment of all other Secured Obligations
(excluding the Last-Out Eligible Obligations); and

(viii) eighth, to pay the Last-Out Eligible Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) above the available
funds being applied with respect to any such Secured Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Secured Obligation ratably, based on the proportion of the Administrative
Agent’s and each Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses; provided, however, that payments
that would otherwise be allocated to the Revolving Credit Lenders shall be
allocated first to repay Protective Advances and Swing Loans pro rata until such
Protective Advances and Swing Loans are paid in full and then to repay the
Revolving Loans. The order of priority set forth in clauses (i), (ii), (iii),
(iv), (v), (vi), (vii) and (viii) above may at any time and from time to time be
changed by the agreement of the Super-Majority Lenders without necessity of
notice to or consent of or approval by the Borrower, any Secured Party that is
not a Lender or Issuer or by any other Person that is not a Lender or Issuer.
The order of priority set forth in clauses (i), (ii), (iii) and (iv) above may
be changed only with the prior written consent of the Administrative Agent in
addition to that of the Super-Majority Lenders.

(h) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans and Protective Advances may be paid
from the proceeds of Swing Loans or Revolving Loans. The Borrower hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Revolving Credit Lenders to make such
Revolving Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to
time in the amounts of any and all principal payable with respect to the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums
payable in respect of the Revolving Loans and Protective Advances, and further
authorizes the Administrative Agent to give the Lenders notice of any Borrowing
with respect to such Swing Loans and Revolving Loans and to distribute the
proceeds of such Swing Loans and Revolving Loans to pay such amounts. The
Borrower agrees that all such Swing Loans and Revolving Loans so made shall be
deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), which conditions the Lenders irrevocably waive) and directs that all
proceeds thereof shall be used to pay such amounts.

 

52



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(i) If any Lender is a Defaulting Lender, such Defaulting Lender shall be deemed
to have assigned any and all payments in respect of the Obligations and any
proceeds of Collateral due to it from and for the benefit of the Borrower to the
Non-Defaulting Lenders for application to, and reduction of, the Non-Defaulting
Lenders’ Ratable Portion of all Obligations until such Non-Defaulting Lenders
have been repaid in full. Each Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the Non-Defaulting Lenders
in accordance with Section 2.8 (Optional Prepayments), Section 2.9 (Mandatory
Prepayments) and this Section 2.13. This Section 2.13(i) shall (i) apply at any
time such Lender is a Defaulting Lender and be effective regardless of whether
an Event of Default has occurred or is continuing and notwithstanding (1) any
other provision of this Agreement to the contrary or (2) any instruction of the
Borrower as to its desired application of payments and (ii) not be deemed to
relieve or otherwise release the Borrower or any other Loan Party from any of
its Obligations due or owing to any Lender, including a Defaulting Lender.

(j) In the event that any Borrowing Base Certificate delivered pursuant to
Section 6.9(a) (Borrowing Base Determination) for any period (an “Applicable
Period”) is determined to be inaccurate in any material respect, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected and
accurate Borrowing Base Certificate as required by Section 6.9(a) (Borrowing
Base Determination) for such Applicable Period, (ii) the Applicable Margin
(including for the purposes of Section 2.12(b)(ii) (Letter of Credit Fees) and
Unused Commitment Fee Rate for the relevant Applicable Period shall equal the
Applicable Margin and Unused Commitment Fee Rate calculated based upon such
corrected Borrowing Base Certificate, and (iii) the Borrower shall immediately
pay to the Administrative Agent the amount, if any, by which (x) the amount of
accrued interest, Unused Commitment Fees and fees due pursuant to
Section 2.12(b)(ii) (Letter of Credit Fees) for such Applicable Period,
determined based on such corrected Borrowing Base Certificate, exceeds (y) the
amount of interest, Unused Commitment Fee and fees due pursuant to
Section 2.12(b)(ii) (Letter of Credit Fees) paid to the Lenders for such
Applicable Period. Nothing in this Section 2.13(j) shall limit the right of the
Administrative Agent or any Lender under Section 2.10(c) (Default Interest) or
Article IX (Events of Default).

Section 2.14 Special Provisions Governing Eurodollar Rate Loans

(a) Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

(b) Interest Rate Unascertainable, Inadequate or Unfair

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Revolving Credit
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Revolving
Credit Lenders, whereupon each Eurodollar Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Revolving

 

53



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Credit Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

(c) Increased Costs

If at any time any Revolving Credit Lender determines that the introduction of,
or any change in or in the interpretation of, any law, treaty or governmental
rule, regulation or order (other than any change by way of imposition or
increase of reserve requirements included in determining the Eurodollar Rate) or
the compliance by such Revolving Credit Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), shall have the effect of increasing the cost to such
Revolving Credit Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loans, then the Borrower shall from time to time, upon
demand by such Revolving Credit Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Revolving Credit Lender additional amounts sufficient to compensate such
Revolving Credit Lender for such increased cost. A certificate as to the amount
of such increased cost, setting forth in reasonable detail the basis for the
amount so determined, submitted to the Borrower and the Administrative Agent by
such Revolving Credit Lender, shall be conclusive and binding for all purposes,
absent manifest error.

The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to Eurocurrency Liabilities, or under any
similar or successor regulation with respect Eurocurrency Liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Eurodollar Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Eurodollar Rate Loan,
provided, however, the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of a request to be paid such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant interest payment date, such additional interest shall be
due and payable 10 days from receipt of such notice.

(d) Illegality

Notwithstanding any other provision of this Agreement, if any Revolving Credit
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Revolving
Credit Lender or its Eurodollar Lending Office to make Eurodollar Rate Loans or
to continue to fund or maintain Eurodollar Rate Loans, then, on notice thereof
and demand therefor by such Revolving Credit Lender to the Borrower through the
Administrative Agent, (i) the obligation of such Revolving Credit Lender to make
or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Revolving Credit Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Revolving Credit Lender gives notice under this clause (d),
such Revolving Credit Lender determines that it may lawfully make Eurodollar
Rate Loans, such Revolving Credit Lender shall

 

54



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Revolving
Credit Lender’s obligation, if any, to make Eurodollar Rate Loans shall
thereupon be restored.

(e) Breakage Costs

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Revolving Credit
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Revolving Credit Lender to fund or
maintain such Revolving Credit Lender’s Eurodollar Rate Loans to the Borrower
but excluding any loss of the Applicable Margin on the relevant Loans) that such
Revolving Credit Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Defaulting Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in
clause (d) above or (iv) as a consequence of any failure by the Borrower to
repay Eurodollar Rate Loans when required by the terms hereof. The Revolving
Credit Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement setting forth in reasonable
detail the basis for the amount so determined as to such losses, expenses and
liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Revolving Credit Lender, absent manifest error.

Section 2.15 Capital Adequacy

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.

 

55



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 2.16 Taxes

(a) Except as otherwise provided in this Section 2.16, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net income, and franchise taxes imposed on it,
and similar taxes imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, such Issuer or the Administrative
Agent (as the case may be) is organized or in which such Lender’s, Issuer’s, or
Administrative Agent’s principal office is located or in which such Lender’s,
Issuer’s, or Administrative Agent’s Applicable Lending Office is located,
(B) any U.S. withholding taxes payable with respect to payments to a Non-U.S.
Lender under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of (x) an Eligible
Assignee, the date of the Assignment and Acceptance, (y) a successor
Administrative Agent, the date of the appointment of such Administrative Agent,
and (z) a successor Issuer, the date such Issuer becomes an Issuer) applicable
to such Lender, such Issuer or the Administrative Agent, as the case may be, but
not excluding any U.S. withholding taxes payable as a result of any change in
such laws, or any change in the circumstances of such Lender, such Issuer or the
Administrative Agent, occurring after the Effective Date (or the date of such
Assignment and Acceptance or the date of such appointment of such Administrative
Agent or the date such Issuer becomes an Issuer) so long as such Non-U.S. Lender
has complied with Section 2.16(f) hereof, (C) any U.S. backup withholding tax
payable with respect to any payment to a U.S. Lender under the Loan Documents
due to (x) notified payee underreporting of reportable interest or dividend
payments or other reportable payments or (y) the IRS notifying the
Administrative Agent or the Borrower that the furnished taxpayer identification
number is incorrect, (D) any branch profits taxes imposed by the United States,
and (E) any tax imposed as a result of the failure of any Lender, Issuer or
Administrative Agent to comply with the requirements of Section 1471 through
1474 of the Code and any regulations promulgated thereunder and (ii) in the case
of each Lender or each Issuer, taxes measured by its net income and franchise
taxes imposed on it as a result of a present or former connection between such
Lender or such Issuer (as the case may be) and the jurisdiction of the
Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16), such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.

(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document

 

56



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(collectively, “Other Taxes”). Each Loan Party authorizes the Administrative
Agent to pay such Other Taxes in the name of such Loan Party and, for such
purpose, to submit a Notice of Borrowing for Revolving Loans in the currency
such Other Taxes are owed (or, if not available, in Dollars) (i) after the
occurrence of any Event of Default and in respect of any event occurring on the
Effective Date and (ii) otherwise, with the consent of such Loan Party, in the
name of the Loan Party owing such Other Taxes and in an aggregate principal
amount not to exceed all amounts owing in respect of such Other Taxes. If such a
Notice of Borrowing is prepared by the Administrative Agent, the Borrowing
corresponding thereto shall be made without regard to the conditions precedent
set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) and the proceeds thereof shall be disbursed to the Administrative Agent
in the name of the Borrower and shall be used by the Administrative Agent solely
to pay such Other Taxes (any excess thereof to be used to repay such Borrowing).
The Administrative Agent may also make Swing Loans and Protective Advances to
pay such Other Taxes in the name of such Loan Party and may pay such Other Taxes
and seek separate reimbursement of such Other Taxes hereunder as a Secured
Obligation.

(c) Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to the Administrative Agent.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.16 shall survive the payment in full of the
Obligations.

(f) Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall (v) on or prior to the Effective Date in the case of each Non-U.S.
Lender that is a signatory hereto, (w) on or prior to the date of the Assignment
and Acceptance pursuant to which such Non-U.S. Lender becomes a Lender, on or
prior to the date a successor Issuer becomes an Issuer or on or prior to the
date a successor Administrative Agent becomes the Administrative Agent, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) from time to time thereafter if requested by the
Borrower or the Administrative Agent, provide the Administrative Agent and the
Borrower with two completed originals of each of the following, as applicable:

 

57



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(i) (A) Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form, (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form, (C) in the
case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of
the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form or (D) any other applicable
form, certificate or document prescribed by the IRS certifying as to such
Non-U.S. Lender’s entitlement to such exemption from U.S. withholding tax or
reduced rate with respect to any payments to be made to such Non-U.S. Lender
under the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to U.S.
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.

(ii) Each U.S. Lender shall (v) on or prior to the Effective Date in the case of
each U.S. Lender that is a signatory hereto, (w) on the date of the Assignment
and Acceptance pursuant to which such U.S. Lender becomes a Lender, on or prior
to the date a successor Issuer becomes an Issuer or on or prior to the date a
successor Administrative Agent becomes the Administrative Agent hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it to the Borrower
and the Administrative Agent and (z) from time to time if requested by the
Borrower or the Administrative Agent, provide the Administrative Agent and the
Borrower with two completed originals of Form W-9 (certifying that such U.S.
Lender is entitled to an exemption from U.S. backup withholding tax) or any
successor form. Solely for purposes of this Section 2.16(f), a U.S. Lender shall
not include a Lender, an Issuer or an Administrative Agent that may be treated
as an exempt recipient based on the indicators described in Treasury Regulation
section 1.6049-4(c)(1)(ii).

(g) Any Revolving Credit Lender claiming any additional amounts payable pursuant
to this Section 2.16 shall use its reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Revolving Credit Lender, be otherwise disadvantageous to such Revolving Credit
Lender.

Section 2.17 Substitution of Lenders

(a) In the event that (i) any Revolving Credit Lender makes a claim under
Section 2.14(c) (Increased Costs) or 2.15 (Capital Adequacy), (ii) it becomes
illegal for any Revolving Credit Lender to continue to fund or make any
Eurodollar Rate Loan and such Revolving Credit Lender notifies the Borrower
pursuant to Section 2.14(d) (Illegality), (iii) any Loan Party is required to
make any payment pursuant to Section 2.16 (Taxes) that is attributable to a
particular Revolving Credit Lender or (iv) any Revolving Credit Lender becomes a
Defaulting Lender (any such Lender, an “Affected Lender”), the Borrower may
substitute any Lender and, if reasonably acceptable to the Administrative Agent,
any other Eligible Assignee (a “Substitute Institution”) for such Affected
Lender hereunder, after delivery of a written notice (a “Substitution Notice”)
by the Borrower to the Administrative Agent and the Affected Lender within a
reasonable time (in any case not to exceed 90 days) following the occurrence of
any of

 

58



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

the events described in clauses (i) through (iv) above that the Borrower intends
to make such substitution; provided, however, that, if more than one Lender
claims increased costs, illegality or right to payment arising from the same act
or condition and such claims are received by the Borrower within 30 days of each
other, then the Borrower may substitute all, but not (except to the extent the
Borrower has already substituted one of such Affected Lenders before the
Borrower’s receipt of the other Affected Lenders’ claim) less than all, Lenders
making such claims.

(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents, and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages(which, pursuant to Section 11.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, together with any other Obligations owing to it,
(ii) the receipt by the Administrative Agent of an agreement in form and
substance satisfactory to it and the Borrower whereby the Substitute Institution
shall agree to be bound by the terms hereof and (iii) the payment in full to the
Affected Lender in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date. Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment assumed by it and such Revolving Credit Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender.

(c) Each Revolving Credit Lender agrees that, if it becomes an Affected Lender
and its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 2.17, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Revolving Credit Note (if such Loans are evidenced by a
Revolving Credit Note) evidencing the Loans subject to such Assignment and
Acceptance; provided, however, that the failure of any Affected Lender to
execute an Assignment and Acceptance shall not render such assignment invalid.

Section 2.18 Incremental Facility

(a) The Borrower may from time to time after the Effective Date request one or
more increases in the Revolving Credit Commitments (each, a “Revolving Credit
Commitment Increase”); provided, however, that (i) the aggregate amount of all
Revolving Credit Commitment Increases shall not exceed $200,000,000, (ii) no
Revolving Credit Commitment Increases shall be requested later than six months
prior to the Scheduled Termination Date and (iii) each Revolving Credit
Commitment Increase shall be in an amount not less than $25,000,000. Nothing in
this Agreement shall be construed to obligate the Administrative Agent, any
Arranger or any Lender to negotiate for, solicit, provide or commit to provide
any Revolving Credit Commitment Increase. Following the receipt by the
Administrative Agent of the Borrower’s request to obtain a Revolving Credit
Commitment Increase, the Administrative Agent shall promptly notify each

 

59



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Lender of such proposed Revolving Credit Commitment Increase and of the proposed
terms and conditions therefor as provided in the Borrower’s notice with respect
thereto. Each such Lender (and each of their Affiliates and Approved Funds) may,
in its sole discretion, commit to participate in such Revolving Credit
Commitment Increases by forwarding its commitment therefor to the Administrative
Agent in form and substance satisfactory to the Administrative Agent. The
Administrative Agent and the Borrower shall allocate the commitment under such
Revolving Credit Commitment Increase among the Lenders and other Eligible
Assignees from which the Administrative Agent has received written commitments
with respect thereto. Each Revolving Credit Commitment Increase shall become
effective on a date agreed by the Borrower and the Administrative Agent (each,
an “Incremental Credit Extension Date”), which shall be in any case on or after
the date of satisfaction of the conditions precedent set forth in Section 3.4
(Conditions Precedent to Each Incremental Credit Extension Date). The
Administrative Agent shall notify the Lenders and the Borrower, on or before
11:00 a.m., New York City time, on the Business Day following an Incremental
Credit Extension Date of the effectiveness of a Revolving Credit Commitment
Increase and shall record in the Register all applicable additional information
in respect of such Revolving Credit Commitment Increase.

(b) (i) The commitments under each Revolving Credit Commitment Increase shall be
deemed for all purposes part of the Revolving Credit Commitments, (ii) each
Lender or Eligible Assignee participating in such Revolving Credit Commitment
Increase shall become a Revolving Credit Lender with respect to the Revolving
Credit Commitments and all matters relating thereto and (iii) the commitments
under each Revolving Credit Commitment Increase shall have the same terms and
conditions as the Revolving Credit Commitments. On the Incremental Credit
Extension Date for any Revolving Credit Commitment Increase, each Lender or
Eligible Assignee participating in such Revolving Credit Commitment Increase
shall purchase and assume from each existing Revolving Credit Lender having
Revolving Loans and participations in Letters of Credit and Swing Loans
outstanding on such Incremental Credit Extension Date, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Ratable Portion of the new Revolving Credit Commitments (after giving
effect to such Revolving Credit Commitment Increase), in the aggregate
outstanding Revolving Loans and participations in Letters of Credit and Swing
Loans, so as to ensure that, on the Incremental Credit Extension Date after
giving effect to such Revolving Credit Commitment Increase, each Revolving
Lender is owed only its Ratable Portion of the Revolving Loans and
participations in Letters of Credit and Swing Loans outstanding on such
Incremental Credit Extension Date.

Section 2.19 Defaulting Lender.

(a) Reallocation of Defaulting Lender Commitments. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding and future Letter of Credit
Obligations and Swing Loans:

(i) in the case of each Defaulting Lender, the Ratable Portion of such
Defaulting Lender with respect to any such outstanding and future Letter of
Credit Obligations and Swing Loans will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the date such Lender
becomes a Defaulting Lender) among the Revolving Credit Lenders that are
Non-Defaulting Lenders pro rata in accordance with such Non-Defaulting Lenders’
respective Revolving Credit Commitments; provided, that (A) no Default or Event
of Default shall be continuing at the time of such reallocation, (B) the sum of
each Non-Defaulting Lender’s Ratable

 

60



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Portion of the Revolving Credit Outstandings may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (C) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuer, any Swing Loan
Lender or any other Lender may have against such Defaulting Lender, or cause
such Defaulting Lender to be a Non-Defaulting Lender;

(ii) in the case of each Defaulting Lender, to the extent that any portion (the
“unreallocated portion”) of the Ratable Portion of such Defaulting Lender with
respect to any such outstanding and future Letter of Credit Obligations and
Swing Loans cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrower will, not later than 5 Business Days
after demand by the Administrative Agent (at the direction of the Issuer and/or
the Swing Loan Lender, as the case may be), (A) Cash Collateralize the
obligations of the Borrower to the Issuer and the Swing Loan Lender in respect
of such Letter of Credit Obligations or Swing Loans, or (B) in the case of Swing
Loans, prepay (subject to clause (iii) below) and/or Cash Collateralize in full
the unreallocated portion thereof, or (C) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuer and the Swing Loan
Lender, as the case may be, in their reasonable discretion, to protect them
against the risk of non-payment by such Defaulting Lender; and

(iii) in the case of each Defaulting Lender, any amount paid by the Borrower for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Administrative Agent in a segregated, non-interest bearing account until
(subject to Section 2.12(c) (Defaulting Lender Fees)) the termination of the
Revolving Credit Commitments and payment in full of all the Obligations and will
be applied by the Administrative Agent, to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to any Issuing Lender or any Swing Loan Lender
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
Letter of Credit Reimbursement Obligations then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh after the termination
of the Revolving Credit Commitments and payment in full of all the Obligations,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct.

 

61



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender and the
Borrower fails to Cash Collateralize or prepay its obligations in respect of
Letter of Credit Obligations or Swing Loans within 5 Business Days after demand
by the Administrative Agent pursuant to Sections 2.19(a)(ii) (Defaulting
Lender), any Issuer or Swing Loan Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Notices of Borrowing pursuant
to Section 2.2 (Borrowing Procedures) in such amounts and in such times as may
be required to (i) pay matured Reimbursement Obligations, (ii) repay an
outstanding Swing Loan, and/or (iii) Cash Collateralize the obligations of the
Borrower in respect of Letters of Credit Obligations or Swing Loans in an amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit or
Swing Loan.

(c) Termination of Defaulting Lender Commitments. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (who will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.13
(Payments and Computations) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuer, the Swing Loan Lenders or
any Lender may have against such Defaulting Lender.

(d) Cure. If the Borrower, Administrative Agent, the Issuer and the Swing Loan
Lenders, as applicable, agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.19(a)
(Defaulting Lender)), such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
such Lender’s Ratable Portion to be on a pro rata basis in accordance with their
respective Commitment, whereupon such Lender will cease to be a Defaulting
Lender and will become a Non-Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions to Effectiveness

The effectiveness of this Agreement and the amendment and restatement of the
Existing Credit Agreement, and the obligation of each Revolving Credit Lender to
make the Loans requested to be made by it on the Effective Date and the
obligation of each Issuer to Issue Letters of Credit on the Effective Date shall
be subject to the satisfaction or due waiver in accordance with Section 11.1
(Amendments, Waivers, Etc.) of each of the following conditions precedent (the
date on which such conditions are satisfied or waived being herein called the
“Effective Date”)

 

62



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Effective Date (and, to the extent any Borrowing of any Eurodollar Rate
Loans is requested to be made on the Effective Date, in respect of the Notice of
Borrowing for such Eurodollar Rate Loans, at least three Business Days prior to
the Effective Date) each of the following, each dated the Effective Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:

(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Revolving Credit Note of the
Borrower conforming to the requirements set forth herein;

(ii) the Guaranty, duly executed by each Guarantor;

(iii) the Security Agreement, duly executed by the Borrower and each Guarantor;

(iv) evidence satisfactory to the Administrative Agent that the Administrative
Agent (for the benefit of the Secured Parties) shall have a valid and perfected
first priority security interest in the Collateral, including (x) such documents
duly executed by each Loan Party as the Administrative Agent may request with
respect to the perfection of its security interests in the Collateral (including
financing statements under the UCC and other applicable documents under the laws
of any jurisdiction with respect to the perfection of Liens created by the
Security Agreement) and (y) copies of UCC search reports as of a recent date
listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements, none of which shall cover the
Collateral, except for those that shall be terminated on the Effective Date or
are otherwise permitted hereunder; and

(v) all Deposit Account Control Agreements, duly executed by the corresponding
Deposit Account Bank and Loan Party, that, in the reasonable judgment of the
Administrative Agent, shall be required for the Loan Parties to comply with
Section 7.11 (Cash Management);

(vi) a favorable opinion of (A) Latham & Watkins LLP, counsel to the Loan
Parties, in substantially the form of Exhibit G (Form of Opinion of Counsel for
the Loan Parties), (B) (1) counsel to the Loan Parties in Alabama, Florida,
Georgia, Missouri, Pennsylvania, Nevada, North Carolina, South Carolina,
Tennessee and Texas and (2) in-house counsel to the Loan Parties in California,
Missouri, Pennsylvania and Texas, in each case addressed to the Administrative
Agent and the Lenders and addressing such other matters as any Lender through
the Administrative Agent may reasonably request and (C) counsel to the
Administrative Agent as to the enforceability of this Agreement and the other
Loan Documents to be executed on the Effective Date;

(vii) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of each such
Loan Party;

 

63



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(viii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (vi) above;

(ix) a certificate of a Responsible Officer of the Borrower, stating that the
Borrower and the Loan Parties, taken as a whole, are Solvent after giving effect
to the initial Loans and Letters of Credit, the application of the proceeds
thereof in accordance with Section 7.9 (Application of Proceeds) and the payment
of all estimated legal, accounting and other fees related hereto and thereto;

(x) a certificate of a Responsible Officer to the effect that (A) the condition
set forth in Section 3.2(b) (Conditions Precedent to Each Loan and Letter of
Credit) has been satisfied and (B) no action, suit, investigation, litigation or
proceeding not listed on Schedule 4.7 (Litigation) has been commenced against
any Loan Party or any of its Subsidiaries that (x) could have a Material Adverse
Effect or (y) restrains, prevents or imposes or can reasonably be expected to
impose materially adverse conditions upon the Facility or the transactions
contemplated hereby;

(xi) evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 (Maintenance of Insurance) and any Collateral
Document are in full force and effect, together with, if applicable,
endorsements naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured or loss payee under all insurance policies required by
Section 7.5 (Maintenance of Insurance); and

(xii) such other certificates, documents, agreements and information respecting
any Loan Party as any Lender through the Administrative Agent may reasonably
request.

(b) Cash Management. The Administrative Agent shall have received evidence that,
as of the Effective Date, the procedures with respect to cash management
required by the Collateral Documents have been established and are currently
being maintained by each Loan Party, together with copies of all executed
Deposit Account Control Agreements executed by such Loan Party in connection
therewith.

(c) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Arrangers, the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Effective Date (including
all such fees described in the Fee Letter).

 

64



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) Consents, Etc. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
to allow each Group Member lawfully (i) to execute, deliver and perform, in all
material respects, their respective obligations hereunder and under the Loan
Documents and the Related Documents to which each of them, respectively, is, or
shall be, a party and each other agreement or instrument to be executed and
delivered by each of them, respectively, pursuant thereto or in connection
therewith and (ii) to create and perfect the Liens on the Collateral to be owned
by each of them in the manner and for the purpose contemplated by the Loan
Documents.

(e) Financial Statements and Forecasts. The Lenders shall have received
(i) audited financial statements of the Borrower and its Subsidiaries for the
Fiscal Year ending December 31, 2009 by Deloitte & Touche LLP, (ii) interim
unaudited quarterly financial statements of the Borrower and its Subsidiaries
through the fiscal quarter June 30, 2010 (or, if later, the most recent fiscal
quarter for which the Borrower’s quarterly report to stockholders on form 10-Q
has been filed with the SEC under the Securities Exchange Act of 1934, as
amended) and (iii) the Borrower’s business plan (the “Business Plan”) which
shall include annual financial forecasts for the year in which the Effective
Date occurs through the year of the Scheduled Termination Date, prepared by the
Borrower’s management, in each case, satisfactory to the Administrative Agent.

(f) Borrowing Base. The Borrower shall have delivered the Borrowing Base
Certificate most recently required to be delivered pursuant to Section 6.9(a)
(Borrowing Base Determination) of the Existing Credit Agreement. After giving
effect to the Loans or Letters of Credit requested to be made or Issued on the
Effective Date and the use of proceeds thereof, the Revolving Credit
Outstandings shall not exceed the Maximum Credit at such time.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Revolving Credit Lender on any date (including the
Effective Date) to make any Loan and of each Issuer on any date (including the
Effective Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

 

65



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material respects
on and as of any such date after the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing.

(c) Borrowing Base. The Borrower shall have delivered the Borrowing Base
Certificate required to be delivered by Section 6.9(a) (Borrowing Base
Determination). After giving effect to the Loans or Letters of Credit requested
to be made or Issued on any such date and the use of proceeds thereof, the
Revolving Credit Outstandings shall not exceed the Maximum Credit at such time.

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

Section 3.3 Additional Conditions to Issuances of Letters of Credit and Swing
Loans

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuer will
not be required to Issue any Letter of Credit or to amend any outstanding Letter
of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swing Loan Lender will not
agree to make any Swing Loan, unless the Administrative Agent and the Swing Loan
Lender or the Issuer, as the case may be, is satisfied that any exposure that
would result therefrom is eliminated or fully covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof, in accordance with the following:

(a) in the case of each Defaulting Lender, the Ratable Portion of such
Defaulting Lender with respect to any Letters of Credit Obligations and any
Swing Loans is reallocated, as to outstanding and future Letters of Credit and
Swing Loans, to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.19(a) (Reallocation of Defaulting Lender Commitment);

 

66



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) in the case of each Defaulting Lender, the Borrower Cash Collateralizes the
obligations of the Borrower in respect of such Letter of Credit or Swing Loan in
an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or Swing Loan, or makes other arrangements satisfactory to
the Administrative Agent, the Issuer and the Swing Loan Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

(c) in the case of each Defaulting Lender, in the case of a proposed issuance of
a Letter of Credit or making of a Swing Loan, the Borrower agrees by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and the Issuer and the Swing Loan Lender, as the case may
be, that the face amount of such requested Letter of Credit or the principal
amount of such requested Swing Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swing Loan
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Revolving Credit Commitments of the Non-Defaulting Lenders, and the pro
rata payment provisions of Section 2.13 (Payments and Computations) will be
deemed adjusted to reflect this provision;

provided, that (i) the sum of each Non-Defaulting Lender’s Ratable Portion of
the Obligations may not in any event exceed the Commitment of such
Non-Defaulting Lender, and (ii) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuer, the Swing Loan Lender or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

Section 3.4 Determinations of Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions to Effectiveness), each Revolving Credit Lender shall be
deemed to have consented to, approved, accepted or be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Revolving Credit Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Revolving Credit Lender
prior to the initial Borrowing, borrowing of Swing Loans or Issuance or deemed
Issuance hereunder specifying its objection thereto and such Revolving Credit
Lender shall not have made available to the Administrative Agent such Revolving
Credit Lender’s Ratable Portion of such Borrowing or Swing Loans.

Section 3.5 Conditions Precedent to Each Incremental Credit Extension Date

Each Revolving Credit Commitment Increase shall not become effective prior to
the satisfaction of all of the following conditions precedent:

(a) The Administrative Agent shall have received on or prior to the Incremental
Credit Extension Date each of the following, each dated as of such Incremental
Credit Extension Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:

(i) written commitments duly executed by existing Lenders (or their Affiliates
or Approved Funds) or Eligible Assignees in an aggregate amount equal to the
amount of the proposed Revolving Credit Commitment Increase (as agreed between
the Borrower and the Administrative Agent but in any case not to exceed, in the
aggregate, the maximum amount set forth in Section 2.18 (Incremental Facility))
and, in the case of each such Eligible Assignee that is not an existing Lender,
an assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Borrower, the Administrative Agent and such
Eligible Assignee;

 

67



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(ii) an amendment to this Agreement (including to Schedule I (Revolving Credit
Commitments)), effective as of such Incremental Credit Extension Date and
executed by the Borrower and the Administrative Agent, to the extent necessary
to implement terms and conditions of such Revolving Credit Commitment Increase
as agreed by the Borrower and the Administrative Agent;

(iii) certified copies of resolutions of the Board of Directors of the Borrower
and each Guarantor approving the consummation of such Revolving Credit
Commitment Increase and the execution, delivery and performance of the
corresponding amendments to this Agreement and the other documents to be
executed in connection therewith;

(iv) a favorable opinion of counsel for the Borrower and each Guarantor,
addressed to the Administrative Agent, the Lenders and the Issuers and in form
and substance and from counsel reasonably satisfactory to the Administrative
Agent; and

(v) such other documents as the Administrative Agent may reasonably request or
as any Lender participating in such Revolving Credit Commitment Increase may
require as a condition to its commitment therein.

(b) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, certifying that on the Incremental Credit
Extension Date and immediately after giving effect to the Revolving Credit
Commitment Increase the Borrower shall be in compliance with the financial
covenants contained in Article V (Financial Covenants), in each case determined
on a pro forma basis after giving effect to such Revolving Credit Commitment
Increase (and assuming the borrowing of the entire commitments under such
Revolving Credit Commitment Increase), as of (i) the Incremental Credit
Extension Date and (ii) the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered to the
Administrative Agent pursuant to Sections 5.1(a) or (b), as applicable, in each
case in form and substance and with supporting documentation reasonably
satisfactory to the Administrative Agent.

(c) There shall have been paid to the Administrative Agent, for the account of
itself and the Lenders, as applicable, all fees and expenses (including
reasonable fees and expenses of counsel) due and payable on or before such
Incremental Credit Extension Date.

(d) The conditions precedent set forth in Section 3.2 shall have been satisfied
both before and after giving effect to such Revolving Credit Commitment
Increase.

 

68



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Such Revolving Credit Commitment Increase shall have been made on the terms and
conditions set forth in Section 2.18 (Incremental Facility).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the
Effective Date and after giving effect to the making of the Loans and the other
financial accommodations on the Effective Date and on and as of each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit):

Section 4.1 Corporate Existence; Compliance with Law

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law (including all Health Care
Laws) except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect, (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect, and (g) is in compliance in all materials
respects with all laws relating to terrorism or money laundering, including the
Patriot Act.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions Precedent) will have been duly authorized by all necessary action,
including the consent of shareholders, partners and members where required;

 

69



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(iii) do not and will not (A) contravene or violate such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Related Document or any other material
Contractual Obligation of such Loan Party or any of its Subsidiaries or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party or any of its Subsidiaries, other than those in favor of the Secured
Parties pursuant to the Collateral Documents; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Effective Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions to Effectiveness), and each of which on the Effective Date will be
in full force and effect and, with respect to the Collateral, filings required
to perfect the Liens created by the Collateral Documents.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

Section 4.3 Subsidiaries; Borrower Information

(a) Set forth on Schedule 4.3(a) (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Effective Date, all Subsidiaries of the
Borrower other than the Excluded Subsidiaries and, as to each such Subsidiary,
the jurisdiction of its organization. No Stock of any Guarantor is subject to
any outstanding option, warrant, right of conversion or purchase of any similar
right. All of the outstanding Stock of each Guarantor owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Guarantor, free and clear of all Liens (other than Liens permitted pursuant to
Section 8.2 (Liens, Etc.)), options, warrants, rights of conversion or purchase
or any similar rights. The Borrower does not own or hold, directly or
indirectly, any Stock of any Person other than such Subsidiaries and Investments
permitted by Section 8.3 (Investments).

(b) Schedule 4.3(b) (Borrower Information) sets forth as of the Effective Date
the name, address of principal place of business and tax identification number
of the Borrower.

(c) Schedule 4.4(c) (Liquidated Existing Loan Parties) sets forth as of the
Effective Date the name and jurisdiction of organization of each Guarantor (as
defined in the Existing Credit Agreement) that has been liquidated or otherwise
ceased to constitute a Subsidiary of the Borrower prior to the Effective Date.

Section 4.4 Financial Statements

(a) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2010, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
certified by Deloitte & Touche LLP,

 

70



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

and the Consolidated balance sheets of the Borrower and its Subsidiaries as at
June 30, 2011, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the 6 months then ended, copies of
which have been furnished to each Lender, fairly present, subject, in the case
of said balance sheets as at June 30, 2011, and said statements of income and
cash flows for the 6 months then ended, to the absence of footnote disclosure
and normal recurring year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such dates, all in conformity with GAAP.

(b) The Business Plan is based upon estimates and assumptions stated therein,
all of which the Borrower believed to be reasonable and fair in light of current
conditions and facts known to the Borrower as of the date the Business Plan was
submitted to the Administrative Agent and, as of the Effective Date, reflect the
Borrower’s good faith and reasonable estimates of the future financial
performance of the Borrower and its Subsidiaries and of the other information
projected therein for the periods set forth therein.

Section 4.5 Material Adverse Change

Since December 31, 2010, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

Section 4.6 Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Effective Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties, taken as a whole, are Solvent.

Section 4.7 Litigation

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of any Group Member, threatened actions, investigations,
litigations, or proceedings affecting the Borrower or any of its Subsidiaries
before any court, Governmental Authority or arbitrator other than those that, in
the aggregate, (x) could not have a Material Adverse Effect or (y) do not
restrain, prevent or impose or can reasonably be expected to impose materially
adverse conditions upon the Facility or the transactions contemplated hereby.
The performance of any action by any Loan Party required or contemplated by any
Loan Document or any Related Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).

Section 4.8 Taxes

(a) All federal, and other material state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by the Borrower or any of its Tax
Affiliates have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein or otherwise due and payable have been
paid except where

 

71



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Borrower or such Tax
Affiliate in conformity with GAAP. Except as disclosed on Schedule 4.8 (Taxes),
no Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. The Borrower and each of
its Tax Affiliates have complied in all material respects with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities.

(b) Except as disclosed on Schedule 4.8 (Taxes), none of the Borrower or any of
its Tax Affiliates has (i) executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy prior to the date hereof or (iii) been
a member of an affiliated, combined or unitary group other than the group of
which the Borrower (or its Tax Affiliate) is the common parent.

Section 4.9 Full Disclosure

The information prepared or furnished by or on behalf of any Group Member in
connection with this Agreement or the consummation of the transactions
contemplated hereunder and thereunder taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not materially misleading in
light of the circumstances under which such statements were made.

Section 4.10 Margin Regulations

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

Section 4.11 No Burdensome Restrictions; No Defaults

(a) No Group Member (i) is a party to any Contractual Obligation the compliance
with one or more of which would have, in the aggregate, a Material Adverse
Effect or the performance of which by any thereof, either unconditionally or
upon the happening of an event, would result in the creation of a Lien (other
than a Lien permitted under Section 8.2 (Liens, Etc.)) on the assets of any
thereof or (ii) is subject to one or more charter or corporate restrictions that
would, in the aggregate, have a Material Adverse Effect.

(b) No Group Member is in default under or with respect to any Contractual
Obligation owed by it and, to the knowledge of the Borrower, no other party is
in default under or with respect to any Contractual Obligation owed to any Loan
Party or to any Subsidiary of any Loan Party, other than, in either case, those
defaults that, in the aggregate, would not have a Material Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing.

 

72



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(d) To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Loan Party or any Subsidiary of any Loan Party the compliance
with which by such Loan Party or such Subsidiary, as the case may be, would, in
the aggregate, have a Material Adverse Effect.

Section 4.12 Investment Company Act

No Group Member is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.

Section 4.13 Compliance with Health Care Laws

(a) Except as set forth on Schedule 4.13(a) (Compliance with Health Care Laws),
each of the Borrower and its Subsidiaries has not received notice and has no
knowledge that any Governmental Authority or accreditation organization is
considering limiting, suspending, terminating, or revoking any such Permit which
limitation, suspension, termination or revocation could have a Material Adverse
Effect. All such Permits are valid and in full force and effect, except as could
not have a Material Adverse Effect.

(b) To the extent it participates in a particular Program, each of the Borrower
and its Subsidiaries meets all of the requirements of participation and payment
of Medicare, Medicaid, any other state or federal government health care
programs, and any other public or private third party payor programs (each, a
“Program”) and is a party to valid participation agreements for payment by such
Programs, except in each case as could not have a Material Adverse Effect. There
is no investigation, audit, claim review, or other action pending or, to the
knowledge of the Borrower, threatened which could result in a revocation,
suspension, termination, probation, material restriction, material limitation,
or non-renewal of any Program participation agreement or result in the
Borrower’s or any of its Subsidiaries’ exclusion from any Program, except as
would not have a Material Adverse Effect. Schedule 4.13(b) (Health Care
Programs) sets forth, as of the Effective Date, an accurate, complete and
current list of (i) all Medicaid and other state and federal government health
care program participation agreements, or, in the case of Medicare, each
provider number, and (ii) the top twenty-five (25) payors, by revenue, in each
case, of the Borrower and its Subsidiaries, on a consolidated basis.

(c) Except as set forth on Schedule 4.13(c) (Exclusion From Government Health
Care Programs), as of the date of this Agreement, none of the Borrower, any of
its Subsidiaries, or their respective officers and directors has been or is
currently excluded from participation in government health care programs
pursuant to 42 U.S.C. § 1320a-7 where such exclusion would have a Material
Adverse Effect.

(d) Except as set forth on Schedule 4.13(d) (Integrity Agreements, Settlement
Agreements, Etc.) as of the date of this Agreement, none of the Borrower or any
of its Subsidiaries (i) is a party to a corporate integrity agreement, (ii) has
failed to comply with any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any
Governmental Authority, or (iii) has been served with or received any search
warrant, subpoena, civil investigative demand or contact letter from any
Governmental Agency related to its business operations, where, in the case of
clause (ii), the failure to comply with such reporting obligations, or, in the
case of clause (iii), the consequence of the receipt of such search warrant,
subpoena, demand or contact letter, would have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

The Borrower and each of its Subsidiaries, as applicable, has complied with the
terms and conditions of any corporate integrity agreements, settlement
agreements, plans of correction, other remedial measures, search warrants,
subpoenas, civil investigative demands, or contract letters set forth on
Schedule 4.13(d) (Integrity Agreements, Settlement Agreements, Etc.) except
where such exclusion would not result in a Material Adverse Effect.

Section 4.14 Use of Proceeds

The proceeds of the Loans and the Letters of Credit are being used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) for working capital and general corporate purposes and
(b) for the payment of transaction costs, fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

Section 4.15 Insurance

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

Section 4.16 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving any Group Member, other than those that, in the
aggregate, would not have a Material Adverse Effect.

(b) There are no unfair labor practices, grievances, complaints or arbitrations
pending, or, to any Group Member’s knowledge, threatened, against or involving
any Group Member, nor are there any arbitrations or grievances threatened
involving any Group Member, other than those that, in the aggregate, would not
have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.16 (Labor Matters), as of the date of this
Agreement, there is no collective bargaining agreement covering any employee of
any Group Member.

Section 4.17 ERISA

(a) Schedule 4.17 (List of Plans) separately identifies as of the date of this
Agreement all Title IV Plans, all Multiemployer Plans and all material Benefit
Plans.

(b) Each Benefit Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
so qualifies, except where such failures, in the aggregate, would not have a
Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) Except for those that would not, in the aggregate, have a Material Adverse
Effect, (i) each Benefit Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law,
(ii) there are no existing or pending (or, to the knowledge of any Group Member,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any liability and (iii) no ERISA Event is reasonably
expected to occur.

(d) On the date of this Agreement, no ERISA Event has occurred in connection
with which obligations and liabilities (contingent or otherwise) remain
outstanding.

(e) Except to the extent set forth on Schedule 4.17 (List of Plans), no ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

Section 4.18 Environmental Matters

(a) The operations of each Group Member have been and are in compliance with all
Environmental Laws, including obtaining and complying with all required
environmental, health and safety Permits, other than non-compliances that, in
the aggregate, would not have a Material Adverse Effect.

(b) No Group Member or any Real Property currently or, to the knowledge of any
Group Member, previously owned, operated or leased by or for any Group Member is
subject to any pending or, to the knowledge of any Group Member, threatened,
claim, order, agreement, notice of violation, notice of potential liability or
is the subject of any pending or threatened proceeding or governmental
investigation under or pursuant to Environmental Laws other than those that, in
the aggregate, would not have a Material Adverse Effect.

(c) Except as disclosed on Schedule 4.18 (Environmental Matters), as of the date
of this Agreement, no Real Property owned, operated or leased by any Group
Member is a treatment, storage or disposal facility requiring a Permit under the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the Borrower or of Real Property owned,
operated or leased by any Group Member that are not specifically included in the
financial information furnished to the Lenders other than those that, in the
aggregate, would not result in a Material Adverse Effect.

Section 4.19 Intellectual Property

Each Group Member owns or licenses or otherwise has the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights that are necessary for the operations of its respective
businesses, without infringement upon or conflict with the rights of any other
Person with respect thereto, including all trade names associated with any
private label brands of any Group Member, that would result in a Material
Adverse Effect. To the knowledge of each Group Member, no license, permit,
patent, patent application, trademark, trademark application, service

 

75



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

mark, trade name, copyright, copyright application, Internet domain name,
franchise, authorization, other intellectual property right, slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by any Group
Member infringes upon or conflicts with any rights owned by any other Person
that would result in a Material Adverse Effect, and no claim or litigation
regarding any of the foregoing is pending or threatened.

Section 4.20 Eligible Obligations

Set forth on Schedule 4.20 (Eligible Obligations) is a complete and accurate
list showing, as of the Effective Date, (a) each Hedging Contract between a Loan
Party and any Person that is Lender or an Affiliate of a Lender and (b) the Cash
Management Obligations of the Loan Parties.

ARTICLE V

FINANCIAL COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 5.1 Minimum Fixed Charge Coverage Ratio

If on any day in any Fiscal Quarter the Available Credit is less than or equal
to $80,000,000, the Borrower shall maintain a Fixed Charge Coverage Ratio, as
determined as of the last day of the Fiscal Quarter most recently ended on or
prior to such day, for the four Fiscal Quarter period ending on the last day of
such most recently ended Fiscal Quarter, of at least 2.1:1.0.

Section 5.2 Capital Expenditures

(a) The Borrower shall not (subject to Section 5.2(b) below) make or incur, or
permit to be made or incurred, Capital Expenditures during any Fiscal Year to
be, in the aggregate, in excess of $900,000,000; provided, however, that to the
extent that actual Capital Expenditures for any Fiscal Year shall be less than
$900,000,000 (without giving effect to the carryover permitted by this proviso),
50% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.

(b) Notwithstanding anything in this Section 5.2, (i) the Borrower may make such
Capital Expenditures (1) in an aggregate amount that does not exceed the
aggregate Available Contributions Amount at the time of making any such Capital
Expenditure, (2) with cash proceeds received by the Borrower or any of its
Subsidiaries from the incurrence of Indebtedness permitted pursuant to clauses
(d), (i), (j), (k), (n) or (o) of Section 8.1 (Indebtedness), (3) with cash
received by the Borrower or any of its Subsidiaries in connection with casualty
or eminent domain events, but only to the extent such proceeds are used, or are
committed to be used, for such Capital Expenditures within 360 days from the
date of receipt of such proceeds, or within 180 days after the date such a
commitment to reinvest has been entered

 

76



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

into, and (4) if the cost of such Capital Expenditures is offset by credit for
trade-ins of assets not constituting an Asset Sale; provided, in each case of
clauses (1), (2), (3) and (4) above, that immediately before and after giving
effect thereto no Default or Event of Default has occurred and is continuing;
and (ii) if prior to and after giving effect to each Capital Expenditure, the
Borrower satisfies the Excess Availability Condition on a pro forma basis, the
Borrower shall be permitted to make such Capital Expenditures without being
subject to the foregoing limitations in Section 5.2(a) above.

ARTICLE VI

REPORTING COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 6.1 Financial Statements

The Borrower shall furnish to the Administrative Agent (unless delivered
electronically, with sufficient copies for each of the Lenders) each of the
following:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, financial information regarding the
Borrower and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flow for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form (i) the figures of its
Consolidated statement of income for the corresponding period in the prior year
and (ii) the figures of its Consolidated statement of income and cash flow for
that portion of the prior Fiscal Year ending as of the close of such quarter in
the prior Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the Consolidated financial condition of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such year and related statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to the Borrower being a going
concern by the Group Member’s Accountants, together with the report of such
accounting firm stating that (i) such Financial Statements fairly present the
Consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Group Member’s Accountants shall
concur and that shall have been disclosed in the notes to the Financial
Statements) and (ii) the examination by the Group Member’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the financial
statements of the

 

77



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Borrower and its Subsidiaries such accounting firm has obtained no knowledge
that a Default or Event of Default in respect of the financial covenants
contained in Article V (Financial Covenants) has occurred and is continuing, or,
if in the opinion of such accounting firm, a Default or Event of Default has
occurred and is continuing in respect of such financial covenants, a statement
as to the nature thereof.

(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining (1) the Fixed Charge
Coverage Ratio for the last four Fiscal Quarter period ending on or before such
date and (2) demonstrating, to the extent required, compliance with each of the
financial covenants contained in Article V (Financial Covenants) that is tested
on a quarterly basis and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the Borrower
proposes to take with respect thereto.

(d) Corporate Chart and Other Collateral Updates. Together with each delivery of
any Financial Statement pursuant to clause (a) or (b) (i) a certificate of a
Responsible Officer of the Borrower certifying that the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (d)) is
true, correct, complete and current as of the date of such Financial Statement
and (ii) above, a certificate of a Responsible Officer of the Borrower in form
and substance satisfactory to the Administrative Agent that all statements,
updates and other documents (including updated schedules) required to be
delivered pursuant to the Security Agreement by any Loan Party in the preceding
Fiscal Quarter have been delivered thereunder (or such delivery requirement was
otherwise duly waived or extended). The reporting requirements set forth in this
clause (d) are in addition to, and are not intended to and shall not replace or
otherwise modify, any obligation of any Loan Party under any Loan Document
(including other notice or reporting requirements). Compliance with the
reporting obligations in this clause (d) shall only provide notice to the
Administrative Agent and shall not, by itself, modify any obligation of any Loan
Party under any Loan Document, update any Schedule to this Agreement or any
schedule to any other Loan Document or cure, or otherwise modify in any way, any
failure to comply with any covenant, or any breach of any representation or
warranty, contained in any Loan Document or any other Default or Event of
Default.

(e) Operating Budget. Within 45 days after the end of each Fiscal Year, a copy
of the Consolidated operating budget of the Borrower and its Subsidiaries for
each fiscal month in such Fiscal Year.

(f) Acquisitions. After the consummation of any Acquisition for an aggregate
consideration of $50,000,000 or more, (i) within five Business Days after the
consummation of such Acquisition, a certificate of a Responsible Officer or the
Borrower describing such Acquisition in reasonable detail and (ii) promptly
after the Administrative Agent’s reasonable request, but in any event no later
than ten Business Days after delivery of such request, such other financial
information, financial analysis, documentation or other information relating to
such Acquisition as the Administrative Agent or any Lender shall reasonably
request.

 

78



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(g) Deemed Delivery. Information required to be delivered pursuant to clauses
(a) and (b) of this Section or Section 6.5 (SEC Filings) shall be deemed to have
been delivered on the date on which the Borrower posts such information on the
Borrower’s website on the Internet at
http://www.tenethealth.com/Tenethealth/InvestorCenter, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent and the Lenders and accessible by the
Administrative Agent and the Lenders without charge; provided, however, that the
Borrower shall deliver electronic or paper copies of the information required to
be delivered pursuant to clauses (a) and (b) to the Administrative Agent
promptly thereafter.

Section 6.2 Default Notices

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

Section 6.3 Litigation

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting any Group Member that (i) seeks injunctive or similar
relief or (ii) in the reasonable judgment of the Borrower, would have a Material
Adverse Effect.

Section 6.4 Notices under Related Documents

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Related Document.

Section 6.5 SEC Filings

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that Borrower sends to its
security holders generally, (b) all reports and registration statements that any
Group Member files with the SEC or any national or foreign securities exchange
or the National Association of Securities Dealers, Inc., and (c) all other
statements concerning material changes or developments in the business of such
Group Member made available by any Group Member to (x) the public or (y) any
other creditor holding Securities of any Group Members evidencing Indebtedness
to all creditors holding such Securities of an aggregate principal amount of
$10,000,000 or more.

Section 6.6 Labor Relations

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any labor dispute to which any Group
Member is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, that
would result in a Material Adverse Effect and (b) any material Worker Adjustment
and Retraining Notification Act or related liability incurred with respect to
the closing of any plant or other facility of any such Person.

 

79



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 6.7 ERISA Matters

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

(a) promptly and in any event within 30 days after any Group Member or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, written
notice describing such event; and

(b) promptly and in any event within 10 days after any ERISA Affiliate knows or
has reason to know that a request for a minimum funding waiver under Section 412
of the Code has been filed with respect to any Title IV Plan or Multiemployer
Plan, a written statement of a Responsible Officer of the Borrower describing
such ERISA Event or waiver request and any action, that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notice filed
with the PBGC or the IRS pertaining thereto.

Section 6.8 Environmental Matters

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after any Group Member learning of any of the following, written
notice of each of the following:

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would result in a Material Adverse Effect;

(b) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
that could reasonably be expected to result in a violation of or liability
under, any Environmental Law, except for violations and liabilities the
consequence of which, in the aggregate, would not result a Material Adverse
Effect; and

(c) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, would result in a Material Adverse Effect.

Section 6.9 Borrowing Base Determination

(a) The Borrower shall deliver, as soon as available and in any event not later
than twenty days after the end of each fiscal month, a Borrowing Base
Certificate as of the end of such fiscal month executed by a Responsible Officer
of the Borrower. During a Liquidity Event Period, the Borrower shall deliver, as
soon as available and in any event not later than five Business Days after the
end the last day of each week, an additional Borrowing Base Certificate as of
the end of such period (containing available updated figures for Eligible
Accounts) executed by a Responsible Officer of the Borrower.

(b) The Borrower shall promptly notify the Administrative Agent in writing in
the event that at any time the Borrower receives or otherwise gains knowledge
that (i) the Borrowing Base is less than 90% of the Borrowing Base reflected in
the most recent Borrowing Base Certificate delivered pursuant to clause (a)
above, (ii) the outstanding Revolving Credit Outstandings exceed the Borrowing
Base as a result of a decrease therein, in which case such notice shall also
include the amount of such excess or (iii) a Liquidity Event Period has begun.

 

80



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) The Borrower shall furnish to the Administrative Agent any information that
the Administrative Agent may reasonably request regarding the determination and
calculation of the Borrowing Base. The Administrative Agent may, at the
Borrower’s sole cost and expense, make test verifications or reviews of the
Accounts in any manner and through any medium that the Administrative Agent
considers advisable, and the Borrower shall furnish all such assistance and
information as the Administrative Agent may require in connection therewith;
provided, however, that unless either (i) the Available Credit shall be less
than $200,000,000 and/or (ii) a Liquidity Event Period shall then be in effect,
no more than one such test verification or review shall be performed during any
calendar year, provided, however, the Administrative Agent may also require a
“desk top” review during such calendar year. If the Available Credit shall be
less than $200,000,000, the Administrative Agent may conduct two such test
verifications or reviews during such calendar year. If a Liquidity Event Period
shall then be in effect, the Administrative Agent may conduct such test
verifications or reviews at its discretion and, upon the Administrative Agent’s
request and at the expense of the Borrower, the Borrower shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts; provided, however, that
unless a Default or Event of Default shall be continuing, the Administrative
Agent shall request no more than one such report during any calendar year.

Section 6.10 Tax Reporting

If the Borrower determines that it intends to treat the Loans and the Letters of
Credit and the related transactions contemplated hereby as a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4 of the
Code, the Borrower shall give the Administrative Agent written notice thereof
and shall deliver to the Administrative Agent all IRS forms required in
connection therewith.

Section 6.11 Health Care Reportable Event

Promptly after any Loan Party becoming aware of the same, the Borrower shall
give the Administrative Agent written notice of any Health Care Reportable Event
that would result in a Material Adverse Effect.

Section 6.12 Other Information

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Group Members as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.

Section 6.13 Eligible Obligations

On any date on which the Borrower is required to deliver a Borrowing Base
Certificate in accordance with Section 6.9(a) (Borrowing Base Determination),
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Borrower, setting forth the aggregate amount of all
Qualified Eligible Obligations and all Last-Out Eligible Obligations, in each
case as of the date of such certificate.

 

81



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 6.14 Self-Pay Accounts Collection Analysis

On any date on which the Borrower is required to deliver a Borrowing Base
Certificate in accordance with Section 6.9(a) (Borrowing Base Determination),
the Borrower shall deliver to the Administrative Agent a Self-Pay Accounts
Collection Analysis with respect to the eighteen (18) consecutive month period
ending on the last day of the calendar month most recently ended, together with
a certificate of a Responsible Officer of the Borrower certifying as to the
accuracy and completeness of the information provided thereby; provided that
during a Liquidity Event Period, the Borrower shall deliver to the
Administrative Agent a Self-Pay Accounts Collection Analysis reflecting all
information that is available to, or can be obtained by, any Group Member in
respect of collection of Self-Pay Accounts from the end of the period covered by
the most recently delivered Self-Pay Accounts Collection Analysis to the end of
the week covered by such Borrowing Base Certificate.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 7.1 Preservation of Corporate Existence, Etc.

Each Loan Party shall preserve and maintain its legal existence, rights (charter
and statutory) and franchises, except as permitted by Sections 8.4 (Sale of
Assets) and 8.7 (Restriction on Fundamental Changes; Acquisitions).

Section 7.2 Compliance with Laws, Etc.

Each Group Member shall comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply would
not, in the aggregate, have a Material Adverse Effect.

Section 7.3 Conduct of Business

Each Group Member shall (a) conduct its business in the ordinary course and
(b) use its reasonable efforts, in the ordinary course of business, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with any Group Member, except in
each case where the failure to comply with the covenants in each of clauses (a)
and (b) above would not, in the aggregate, have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.4 Payment of Taxes, Etc.

Each Group Member shall file all Tax Returns required to be filed by it before
such returns are delinquent and will pay all taxes, charges and other
impositions reflected therein when due and payable, except where contested in
good faith, by proper proceedings and adequate reserves therefor have been
established on the books of such Group Member in conformity with GAAP.

Section 7.5 Maintenance of Insurance

Each Group Member shall (a) maintain or cause to be maintained insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Group Member operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all applicable insurance relating to any Loan
Party to name the Administrative Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

Section 7.6 Access

Each Group Member shall from time to time permit the Administrative Agent and
the Lenders, or any agents or representatives thereof, within five Business Days
(or such longer period as agreed to by the Administrative Agent) after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of each Group Member, (b) visit
the properties of each Group Member, (c) discuss the affairs, finances and
accounts of each Group Member with any officer or director of any Group Member
and (d) communicate directly with any certified public accountants (including
the Group Member’s Accountants). Each Group Member shall authorize its certified
public accountants (including the Group Members’ Accountants) of any Group
Member to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests and that such accountants may have with
respect to the business, financial condition, results of operations or other
affairs of any Group Member.

Section 7.7 Keeping of Books

Each Group Member shall keep proper books of record and account in which full
and correct entries shall be made in conformity with GAAP of all financial
transactions and the assets and business of each Group Member.

Section 7.8 Maintenance of Properties, Etc.

Each Group Member shall maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 7.9 Application of Proceeds

The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans as provided in
Section 4.14 (Use of Proceeds).

Section 7.10 Additional Collateral and Guaranties

To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired Collateral and Persons
that become a Subsidiary of any Loan Party (other than an Excluded Subsidiary)
after the Effective Date), each Group Member shall promptly do each of the
following, unless otherwise agreed by the Administrative Agent:

(a) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty, in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure that any Loan Party’s Subsidiary
(i) the designation of which as an Excluded Subsidiary has been revoked or
(ii) that has granted a security interest in the Collateral pursuant to
Section 7.10(b) below, guaranties, as primary obligor and not as surety, the
full and punctual payment when due of the Obligations or any part thereof;

(b) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Security Agreement and, if applicable, other Collateral
Documents, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest in the Collateral;

(c) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to
clause (a) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (b) above, including the filing of UCC
financing statements in such jurisdictions as may be required by the Collateral
Documents or by law or as may be reasonably requested by the Administrative
Agent; and

(d) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 7.11 Cash Management

(a) Subject to clauses (c) and (d) below, the Proceeds of the Accounts of a Loan
Party received from any Account Debtor or other Person obligated to make a
payment with respect thereto shall be paid into any Approved Deposit Account or
Collection Deposit Account as required by clause (b) below; provided, however,
that proceeds of the Accounts (including Program Accounts) may be paid into
Deposit Accounts that are neither an Approved Deposit Account nor a Collection
Deposit Account, so long as the amount of Proceeds contained in all such Deposit
Accounts does not exceed $5,000,000 in the aggregate at the end of any Business
Day.

 

84



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Each Loan Party shall (i) instruct each Account Debtor or other Person
obligated to make a payment to any of them (x) under any Account (other than
Program Accounts) to make payment, or to continue to make payment, to an
Approved Deposit Account or a Collection Deposit Account and (y) under any
Program Account to make payment, or to continue to make payment, to a Collection
Deposit Account and (ii) deposit in an Approved Deposit Account or a Collection
Deposit Account, as applicable, promptly upon receipt all Proceeds of such
Accounts received by any Loan Party from any other Person; provided, however,
that, at any time (including after the occurrence and during the continuance of
an Event of Default, and including after the exercise by the Administrative
Agent of its remedies provided under the Loan Documents), any amount identified
(with reasonably detailed written support) to the Administrative Agent as (x) an
“account” or “payment intangible” (as defined in the UCC) or (y) Proceeds of any
“account” or “payment intangible” (as defined in the UCC) in each case not
constituting Proceeds of any Account (as defined herein) or “payment intangible”
(as defined in the UCC) pertaining to any Account (as defined herein) will be
promptly (an in no event later than two Business Days after such written support
is delivered) distributed to any Deposit Account as directed by the Borrower or
the Administrative Agent as requested by the Borrower, as applicable.

(c) The Borrower will, or will cause each of the Loan Parties to, maintain a
Deposit Account Control Agreement in favor of the Administrative Agent with
respect to each Deposit Account of the Borrower or such Loan Party which is to
serve as an Approved Deposit Account.

(d) The Borrower will, or will cause each of the Loan Parties to, maintain a
Collection Deposit Account Agreement in favor of the Administrative Agent with
respect of each Collection Deposit Account. Each such Collection Deposit Account
Agreement shall provide, among other things, that from and after the date
thereof the financial institution at which any Collection Deposits Accounts are
maintained, agrees to transfer on each Business Day all amounts in each such
Collection Deposit Account to an Approved Deposit Account.

(e) The Borrower will, or will cause each of the Loan Parties to, deliver to the
Administrative Agent, with respect to each Securities Account used during a
Liquidity Event Period to facilitate the investment of Proceeds of Accounts that
are required to be deposited or maintained in an Approved Deposit Account or
Collection Deposit Account pursuant to clause (a) above, a Securities Account
Control Agreement in favor of the Administrative Agent.

(f) In the event (i) any Loan Party or any Deposit Account Bank shall, after the
date hereof, terminate an agreement with respect to the maintenance of an
Approved Deposit Account for any reason, (ii) the Administrative Agent shall
demand such termination as a result of the failure of a Deposit Account Bank to
comply with the terms of the applicable Deposit Account Control Agreement or
(iii) the Administrative Agent determines in its sole discretion that the
financial condition of a Deposit Account Bank has materially deteriorated, each
Group Member notify all of their respective obligors that were making payments
to such terminated Approved Deposit Account to make all future payments to
another Approved Deposit Account.

 

85



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(g) The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries as it in its sole discretion shall determine. The
Borrower agrees that each such Cash Collateral Account shall meet the
requirements of the definition of “Cash Collateral Account”. Without limiting
the foregoing, funds on deposit in any Cash Collateral Account may be invested
(but the Administrative Agent shall be under no obligation to make any such
investment) in Cash Equivalents at the direction of the Administrative Agent
and, except during the continuance of an Event of Default, the Administrative
Agent agrees with the Borrower to issue Entitlement Orders for such investments
in Cash Equivalents as requested by the Borrower; provided, however, that the
Administrative Agent shall not have any responsibility for, or bear any risk of
loss of, any such investment or income thereon. No Group Member and no Person
claiming on behalf of or through any Group Member shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all outstanding Letters of Credit and the payment in full of
all then outstanding and payable monetary Obligations. The Administrative Agent
shall apply all funds on deposit in a Cash Collateral Account as provided in
Section 2.9(d) (Mandatory Prepayments).

(h) The Administrative Agent shall establish a Concentration Account with such
depositary as it in its sole discretion shall determine. During any Liquidity
Event Period, any amounts in any Approved Deposit Account shall be transferred
on each Business Day to a Concentration Account for payments in respect of the
Loans and as Cash Collateral for Letter of Credit Obligations on each Business
Day pursuant to Section 2.9(e) (Mandatory Prepayments).

(i) The requirements of this Section 7.11 (Cash Management) shall not apply to
any Group Member that is not a Loan Party.

(j) Each Loan Party shall enter into the post-closing letter agreement attached
hereto as Exhibit L (Form of Post Closing Letter Agreement) on or prior to the
Effective Date.

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

Section 8.1 Indebtedness

No Group Member shall, directly or indirectly, create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:

(a) the Secured Obligations (other than in respect of Hedging Contracts not
permitted to be incurred pursuant to clause (h) below) and Guaranty Obligations
in respect thereto;

 

86



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Indebtedness existing on the date of this Agreement and set forth on
Schedule 8.1(b) (Existing Indebtedness), together with any Permitted Refinancing
of any Indebtedness permitted by this clause (b);

(c) Guaranty Obligations incurred by any Group Member in respect of Indebtedness
of any Group Member that is otherwise permitted by this Section 8.1 (other than
clause (a) above);

(d) Capital Lease Obligations, purchase money and mortgage financings
Indebtedness incurred by any Group Member to finance the acquisition of fixed
assets or real property, together with any Permitted Refinancing of any
Indebtedness permitted by this clause (d); provided, however, that the Capital
Expenditure related thereto is otherwise permitted by Section 5.2 (Capital
Expenditures) and that the Dollar Equivalent of the aggregate outstanding
principal amount of all such Capital Lease Obligations, purchase money
Indebtedness and mortgage financings shall not exceed $75,000,000 at any time;

(e) a sale and leaseback transaction to the extent such transaction would
constitute Indebtedness;

(f) Indebtedness arising from intercompany loans owing to any Group Member and
constituting an Investment permitted under Section 8.3 (Investments);

(g) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;

(h) Obligations under Hedging Contracts permitted under Section 8.13 (No
Speculative Transactions);

(i) unsecured Indebtedness not otherwise permitted under this Section 8.1 and
Permitted Refinancings thereof; provided, however, that the Dollar Equivalent of
the aggregate outstanding principal amount of all such unsecured Indebtedness
shall not exceed $50,000,000 at any time;

(j) unsecured Indebtedness of the Borrower that is subordinated to the payment
in full of the Obligations on terms satisfactory to the Requisite Lenders and
Permitted Refinancings thereof; provided, however, that (i) the aggregate Dollar
Equivalent of the principal amount of all such unsecured Indebtedness shall not
exceed $100,000,000 at any time and (ii) the terms of any such Indebtedness
shall not provide for any scheduled repayment, mandatory prepayment or
redemption or sinking fund obligation prior to six months after the Scheduled
Termination Date;

(k) Indebtedness of a Person, or in respect of assets, acquired pursuant to an
Acquisition and existing at the time of such Acquisition, including Permitted
Refinancings thereof; provided, however, that any such Indebtedness that has
been incurred or issued in contemplation of such Acquisition shall only be
secured by the assets acquired in such Acquisition;

(l) Guaranty Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales permitted
hereby;

 

87



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(m) Guaranty Obligations granted in favor of title insurers; provided, however,
that any such Guaranty Obligations entered into by the Borrower or any
Subsidiary thereof shall apply to real property assets of the Borrower and its
Subsidiaries;

(n) other unsecured Indebtedness; provided, however, that at the time of
incurrence of such Indebtedness and after giving effect thereto, (i) no Event of
Default shall have occurred and be continuing (or was continuing immediately
prior to the time of such incurrence) and (ii) the Borrower would be in
compliance with the financial covenant contained in Section 5.1 (Minimum Fixed
Charge Coverage Ratio) (whether or not then tested) as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.1 (Financial Statements), determined after giving pro
forma effect to such Indebtedness as if such Indebtedness had been incurred on
the first day of such Fiscal Quarter, and any Permitted Refinancing thereof;

(o) Indebtedness secured by assets other than Collateral; provided, however,
that at the time of incurrence of such Indebtedness and after giving effect
thereto, (i) no Event of Default shall have occurred and be continuing (or was
continuing immediately prior to the time of such incurrence) and (ii) (x) the
Secured Leverage Ratio would be less than 4.0 to 1.0 as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.1 (Financial Statements) and (y) the Borrower would be in
compliance with the financial covenant contained in Section 5.1 (Minimum Fixed
Charge Coverage Ratio) (whether or not then tested) as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.1 (Financial Statements), in each case of (x) and
(y) above, determined after giving pro forma effect to such Indebtedness as if
such Indebtedness had been incurred on the first day of the four consecutive
Fiscal Quarters ending on the last day of such Fiscal Quarter, and any Permitted
Refinancing thereof;

(p) Qualified Refinancing Indebtedness of the Borrower, together with any
Permitted Refinancing thereof; provided, however, that at the time of incurrence
of such Qualified Refinancing Indebtedness and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and

(q) Qualified Secured Refinancing Indebtedness, together with any Permitted
Refinancing thereof; provided, however, that at the time of incurrence of such
Qualified Secured Refinancing Indebtedness and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing (or was
continuing immediately prior to the time of such incurrence) and (ii) to the
extent such Qualified Secured Refinancing Indebtedness is secured by any assets
not constituting collateral for the Senior Notes being repaid, redeemed,
repurchased, defeased or otherwise refinanced with the proceeds of such
Qualified Secured Refinancing Indebtedness, the Secured Leverage Ratio would be
less than 4.0 to 1.0 as at the end of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 6.1
(Financial Statements), determined after giving pro forma effect to such
Qualified Secured Refinancing Indebtedness as if such Qualified Secured
Refinancing Indebtedness had been incurred on the first day of the four
consecutive Fiscal Quarters ending on the last day of such Fiscal Quarter.

 

88



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 8.2 Liens, Etc.

No Group Member shall create or suffer to exist, any Lien upon or with respect
to any of their respective properties or assets, whether now owned or hereafter
acquired, or assign any right to receive income or profits, except for the
following:

(a) Liens created pursuant to the Loan Documents;

(b) Liens existing on the date of this Agreement and disclosed on Schedule 8.2
(Existing Liens);

(c) Customary Permitted Liens on the assets of Group Members;

(d) purchase money or mortgage Liens granted by the Borrower or any of its
Subsidiaries (including the interest of a lessor under a Capital Lease and
purchase money Liens to which any property is subject at the time, on or after
the date hereof, of the Borrower’s or such Subsidiary’s acquisition thereof)
securing Indebtedness permitted under Section 8.1(d) or Section 8.1(k)
(Indebtedness) and limited in each case to the property purchased with the
proceeds of such purchase money or mortgage Indebtedness or subject to such
Capital Lease or assumed in connection with the Acquisition;

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any change in the assets subject to such Lien;

(f) Liens in favor of lessors securing operating leases (to the extent such
operating leases are permitted hereunder) or, to the extent such transactions
create a Lien hereunder, sale and leaseback transactions;

(g) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities (other than Indebtedness) of any Loan
Party; provided, however, that the Dollar Equivalent of the aggregate
outstanding amount of all such obligations and liabilities shall not exceed
$25,000,000 at any time;

(h) any Lien in respect of Indebtedness permitted under Section 8.1(k)
(Indebtedness), limited in each case to the property of the Person or the assets
acquired with the proceeds of such Indebtedness;

(i) Liens arising in connection with the sale or disposition of Accounts
permitted under Section 8.4(a) (Sale of Assets);

(j) Liens securing Indebtedness incurred pursuant to Section 8.1(o)
(Indebtedness), limited in each case to property other than Collateral;

(k) any Lien on hospital facilities securing obligations not constituting
Indebtedness provided, however, that the aggregate appraised value of all
hospital facilities that are subject to Liens permitted by this clause (k) shall
not at any time exceed $75,000,000;

(l) Liens on inventory not constituting Collateral, securing trade payables
incurred in the ordinary course of business; provided, however, that the
aggregate book value of all such inventory that is subject to Liens permitted by
this clause (l) shall not at any time exceed $30,000,000;

 

89



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(m) Liens securing Indebtedness incurred pursuant to Section 8.1(q)
(Indebtedness), limited in each case to property other than Collateral; and

(n) Liens in favor of the Borrower or any Guarantor securing Indebtedness
permitted by Section 8.1(f) (Indebtedness), limited in each case to property
other than Collateral.

Section 8.3 Investments

No Group Member shall make or maintain, directly or indirectly, any Investment
except for the following:

(a) Investments existing on the date of this Agreement and disclosed on Schedule
8.3 (Existing Investments);

(b) (i) Investments made with proceeds of Collateral in cash and Cash
Equivalents held in a Deposit Account in compliance with Section 7.11(a) (Cash
Management) and (ii) Investments of any asset or property not constituting
Collateral or proceeds thereof in cash and Cash Equivalents;

(c) Investments by Group Members that are captive insurance companies in
connection with treasury operations of such companies;

(d) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business of the Group Members;

(e) (i) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business and (ii) solely in connection with
ordinary course settlement of unsecured intercompany obligations owing by one
Loan Party to another Loan Party, Investments consisting of the contribution of
such unsecured intercompany obligations to any Group Member; provided, that any
such Investments shall (A) constitute part of a series of substantially
simultaneous intercompany transactions resulting in such unsecured intercompany
obligations being held by the Loan Party liable thereunder no later than the end
of the Business Day on which such Investment is made, and (B) at the time of any
such Investment, no Default or Event of Default shall have occurred and be
continuing;

(f) loans or advances to employees of any Group Member in the ordinary course of
business other than any loans or advances that would be in violation of
Section 402 of the Sarbanes-Oxley Act; provided, however, that the Dollar
Equivalent of the aggregate principal amount of all loans and advances permitted
pursuant to this clause (f) shall not exceed $1,000,000 at any time;

(g) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

 

90



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(h) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member, (iii) Investments
constituting Acquisitions, Investments in joint ventures, and Investments in
Subsidiaries (other than Loan Parties) or (iv) any other Investments not
otherwise permitted pursuant to this Section 8.3; provided, however, that at the
time of making an Investment pursuant to clauses (iii) or (iv) above and after
giving effect thereto, (A) if the Excess Availability Condition is not
satisfied, any such Investment shall be permitted only if, or to the extent
that, the Dollar Equivalent of the aggregate amount of all such Investments made
following the Effective Date at any time when the Excess Availability Condition
is not satisfied immediately after giving effect to such Investments would not
exceed $100,000,000 and (B) if such Investment is an Acquisition or an
Investment pursuant to clause (iv) above, in each case (1) no Default or Event
of Default shall have occurred and be continuing or result therefrom and (2) the
Borrower is in pro forma compliance with Section 5.1 (Minimum Fixed Charge
Coverage Ratio) as at the end of the last day of the four consecutive Fiscal
Quarters most recently ended for which financial statements have been delivered
to the Administrative Agent, calculated giving pro forma effect to such
Acquisition or other Investment as if such Acquisition or other Investment had
been consummated on the first day of such four consecutive Fiscal Quarters; and

(i) Investments constituting non-cash consideration received by the Borrower or
any Subsidiary in connection with Asset Sales permitted hereby, to the extent
such non-cash consideration is permitted to be received hereunder; and

(j) Investments in an aggregate amount that does not exceed the aggregate
Available Contributions Amount at the time of making such Investments; provided,
that immediately before and after giving effect thereto no Default or Event of
Default has occurred and is continuing.

Section 8.4 Sale of Assets

No Loan Party shall sell, convey, transfer, lease or otherwise dispose of, any
of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person, or permit or
suffer any other Person to acquire any interest in any of their respective
assets or (except in the case of the Borrower) issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

(a) the sale or disposition of Cash Equivalents or Inventory, in each case in
the ordinary course of business, and the sale or disposition of private or
self-pay Accounts that are more than 270 days past the Discharge Date;

(b) the sale or disposition of Equipment that has become obsolete, worn-out
surplus or is no longer used or useful in the business of such Loan Party or is
replaced in the ordinary course of business;

(c) (i) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction and (ii) a sale of assets
pursuant to a sale and leaseback transaction;

(d) assignments and licenses of intellectual property of the Loan Parties in the
ordinary course of business;

(e) any Asset Sale to the Borrower or any Guarantor;

 

91



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(f) any Group Member can issue or sell any shares of its Stock or any Stock
Equivalents thereof in connection with any bona fide joint venture arrangement;

(g) any Asset Sale, including the sale or disposition of hospital facilities
owned by any Loan Party, disclosed on Schedule 8.4 (Asset Sales), subject to the
proviso at the end of this Section 8.4; and

(h) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale not otherwise permitted under clauses
(a) through (g) above; provided, however, that with respect to any such Asset
Sale pursuant to this clause (h), (x) the aggregate book value of all assets
subject to all such Asset Sales following the Effective Date, after giving pro
forma effect thereto, shall not exceed the higher of (i) 35% of the Consolidated
net book value of the assets of the Borrower and its Subsidiaries as reflected
on the Borrower’s Consolidated balance sheet as at June 30, 2010 and (ii) 35% of
the Consolidated net book value of the assets of the Borrower and its
Subsidiaries as reflected on the Borrower’s Consolidated balance sheet as of the
last day of the Fiscal Quarter most recently ended prior to the consummation of
such Asset Sale for which financial statements have been delivered pursuant to
Section 6.1 (Financial Statements); and (y) either (i) the seller of such assets
shall receive at least 75% of the consideration for any such Asset Sale in cash
or (ii) the aggregate non-cash consideration received for all other Asset Sales
consummated after the date of this Agreement does not exceed $250,000,000
(provided, that for purposes of this clause (y), secured notes issued by the
buyer of such assets that are secured by the assets being sold and evidencing
obligations to pay up to 20% of the cash consideration for any such Asset Sale
shall be deemed cash and any indebtedness assumed by the purchaser in connection
with any such Asset Sale shall be considered cash);

provided, further, that in the case of any Asset Sale pursuant to clauses (g) or
(h) above (or Asset Sales, if such assets are sold in a series of related
transactions) with respect to assets having a net book value greater than
$20,000,000 each such Asset Sale shall only be permitted hereby if it has been
formally approved by the Borrower’s board of directors and on reasonable arms’
length terms.

Section 8.5 Restricted Payments

No Group Member shall, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

(a) Restricted Payments by any (i) Subsidiary of the Borrower to (x) the
Borrower or any Guarantor or (y) to any other Subsidiary of the Borrower;
provided, in the case of this clause (y) that an amount equal to such Restricted
Payment is substantially simultaneously (and in any event on the same day) is
paid in a form of a Restricted Payment by such Subsidiary or its direct or
indirect parent to the Borrower or any Guarantor, and (ii) Subsidiary of the
Borrower that is not a Loan Party to the holders of its equity interests on a
pro rata basis in accordance with their holdings in such Subsidiary;

(b) dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower;

 

92



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the repurchase of shares of, or options to purchase
shares of, Stock or Stock Equivalents issued by the Borrower from employees,
officers or directors of the Borrower or any Subsidiary thereof in any aggregate
amount not to exceed $2,500,000 in any calendar year or $10,000,000 in the
aggregate at any time;

(d) Restricted Payments not otherwise permitted by this Section 8.5 in an
aggregate amount not to exceed $10,000,000 at any time;

(e) (i) payments in cash upon conversion, redemption, repayment, prepayment or
repurchase of any Stock or Stock Equivalent to the extent such payments would be
permitted under Section 8.6 (Prepayment and Cancellation of Indebtedness),
(ii) deliveries of common Stock of the Borrower upon conversion or exchange of
any Indebtedness permitted under Section 8.1 (Indebtedness) to equity or upon
the conversion or exchange of any Stock or Stock Equivalent; (iii) payments in
cash with respect to any partial units of common Stock of the Borrower required
to be paid in cash in connection with the conversion of any Indebtedness
permitted under Section 8.1 (Indebtedness) to such units of common Stock,
(iv) payments in cash of interest payments due on any Indebtedness incurred in
accordance with Section 8.1 (Indebtedness) and (v) dividends and distributions
declared on any Qualified Preferred Stock;

(f) Restricted Payments in an aggregate amount that does not exceed the
aggregate Available Contributions Amount at the time of making such Restricted
Payment; provided, that immediately before and after giving effect thereto no
Default or Event of Default has occurred and is continuing; and

(g) any Restricted Payments if prior to and after giving effect to any such
Restricted Payment the Excess Availability Condition shall be satisfied.

Section 8.6 Prepayment and Cancellation of Indebtedness

No Group Member shall prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any (1) Subordinated Debt or (2) Senior
Debt with an aggregate principal amount greater than $50,000,000; provided,
however, that each Group Member may (i) prepay the Obligations in accordance
with the terms of this Agreement, (ii) make regularly scheduled or otherwise
required repayments or redemptions of Indebtedness, (iii) prepay any
Indebtedness payable to the Borrower by any of its Subsidiaries, (iv) renew,
extend, refinance and refund Indebtedness, as long as such renewal, extension,
refinancing or refunding is permitted under Section 8.1 (Indebtedness),
(v) satisfy any outstanding Indebtedness that is convertible into or
exchangeable for Stock by issuing the Stock into which such Indebtedness is
convertible or exchangeable upon conversion thereof or in exchange therefor,
(vi) prepay, redeem, repurchase, defease or otherwise satisfy any outstanding
Senior Notes with the proceeds of a Qualified Refinancing Indebtedness,
Qualified Secured Refinancing Indebtedness or Qualified Preferred Stock,
(vii) if prior to and after giving effect to any such prepayment, redemption,
repurchase, defeasance or other satisfaction of any such Indebtedness, the
Excess Availability Condition shall be satisfied, such Group Member shall be
permitted to prepay, redeem, repurchase, defease or otherwise satisfy any
Indebtedness without limitation, and (viii) prepay, redeem, repurchase, defease
or otherwise satisfy any Indebtedness in an aggregate amount that does not
exceed the aggregate Available Contributions Amount at the time of such
prepayment, redemption, repurchase, defeasance or other satisfaction of such
Indebtedness, provided, that in the case of this clause (viii), immediately
before and after giving effect thereto no Default or Event of Default has
occurred and is continuing.

 

93



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 8.7 Restriction on Fundamental Changes; Acquisitions

No Loan Party shall, (a) except in connection with an Acquisition or an
Investment permitted pursuant to Section 8.3 (Investments), (i) merge with any
Person other than any other Loan Party, (ii) consolidate with any Person other
than any other Loan Party, (iii) acquire all or substantially all of the Stock
or Stock Equivalents of any Person, (iv) acquire all or substantially all of the
assets of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person or
(v) enter into any joint venture or partnership with any Person or (b) acquire
or create any Subsidiary unless, after giving effect to such creation or
acquisition, the Borrower is in compliance with Section 7.10 (Additional
Collateral and Guaranties).

Section 8.8 Change in Nature of Business

No Loan Party shall make any material change in the nature or conduct of its
business as carried on at the date hereof, whether in connection with an
Acquisition or otherwise.

Section 8.9 Transactions with Affiliates

No Group Member shall enter into any transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for (i) transactions on a basis no less favorable to the Borrower or, as
the case may be, such Subsidiary thereof as could be reasonably obtained in a
comparable arm’s length transaction with a Person not an Affiliate thereof,
(ii) salaries and other director or employee compensation to officers or
directors of the Borrower or any of its Subsidiaries commensurate with current
compensation levels and (iii) Asset Sales, Investments and Restricted Payments
permitted pursuant to this Agreement.

Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge

Except pursuant to the Loan Documents and any agreements governing Indebtedness
permitted by Section 8.1(b), (d), (e) or (k) (Indebtedness) (in the case of
agreements permitted by such clauses, any prohibition or limitation referred to
in clause (b) below shall only be effective against the assets permitted
hereunder to secure such permitted Indebtedness), (a) no Group Member
shall suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, any Loan
Party and (b) no Loan Party shall enter into or suffer to exist or become
effective any agreement prohibiting or limiting the ability of any Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, to secure the
Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations,
except for the following:

(i) restrictions imposed by other permitted Indebtedness ranking pari passu with
the Obligations; provided, however, that such restrictions are on customary or
otherwise market terms;

 

94



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(ii) restrictions or limitations with respect to matters referred to in clause
(b) above pursuant to agreements governing Indebtedness permitted by
Section 8.1(o) or (q) (Indebtedness); provided, that such restrictions or
limitations shall only be effective against the assets securing such permitted
Indebtedness and shall not extend to any of the Collateral;

(iii) restrictions with respect solely to any Subsidiary imposed pursuant to a
binding agreement which has been entered into for the sale of all or
substantially all of the Stock or assets of such Subsidiary; provided, however,
that such restrictions apply solely to the Stock or assets of such Subsidiary
which are being sold;

(iv) in connection with any permitted lease of property entered into in the
ordinary course of business, customary provisions restricting the subletting or
assignment of, or Liens on, the property subject to such lease; and

(v) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements.

Section 8.11 Modification of Constituent Documents

No Group Member shall change its capital structure (including in the terms of
its outstanding Stock) or otherwise amend its Constituent Documents, except for
changes and amendments that could not reasonably be expected to result in a
Default or Event of Default.

Section 8.12 Margin Regulations

No Group Member shall use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

Section 8.13 No Speculative Transactions

No Group Member shall engage in any speculative transaction or in any
transaction involving Hedging Contracts except for the sole purpose of hedging
in the normal course of business and consistent with industry practices.

Section 8.14 Compliance with ERISA

No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event that would have a Material
Adverse Effect in the aggregate. No Group Member shall cause or suffer to exist
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.

Section 8.15 Environmental

No Group Member shall allow a Release of any Contaminant in violation of any
Environmental Law; provided, however, that the Borrower shall not be deemed in
violation of this Section 8.15 if all Environmental Liabilities and Costs
incurred or reasonably expected to be incurred by the Loan Parties as the
consequence of all such Releases would not result in a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an Event of Default:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.1 (Financial
Statements), 6.2 (Default Notices), 6.9 (Borrowing Base Determination), 6.13
(Eligible Obligations), 6.14 (Self-Pay Accounts Collection Analysis), 7.1
(Preservation of Corporate Existence, Etc.), 7.6 (Access), 7.9 (Application of
Proceeds), 7.10 (Additional Collateral and Guaranties), or 7.11 (Cash
Management) or Article VIII (Negative Covenants) or (ii) any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
if such failure under this clause (ii) shall remain unremedied for 30 days after
the earlier of (A) the date on which a Responsible Officer of the Borrower
becomes aware of such failure and (B) the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or

(e) (i) Any Group Member shall fail to make any payment on any Indebtedness of
such Group Member (other than the Obligations) or any Guaranty Obligation in
respect of Indebtedness of any other Person, and, in each case, such failure
relates to Indebtedness having an aggregate principal amount of $50,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
agreement governing such Indebtedness, (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

 

96



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(f) (i) Any Loan Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against any Loan Party (but not
instituted by any Loan Party), either such proceedings shall remain undismissed
or unstayed for a period of 60 days or more or any action sought in such
proceedings shall occur or (iii) any Loan Party shall take any corporate action
to authorize any action set forth in clauses (i) and (ii) above; or

(g) one or more judgments or orders (or other similar process) involving, (i) in
the case of money judgments, an aggregate amount whose Dollar Equivalent exceeds
$50,000,000, and (ii) in the case of non-monetary judgments, such judgments, in
the aggregate, that would result in a Material Adverse Effect, in each case, to
the extent not covered by insurance (excluding insurance where the applicable
insurer has disputed its obligations to pay thereunder), shall be rendered
against one or more of the Borrower and its Subsidiaries and such judgment,
order or similar process shall continue unsatisfied and unstayed for a period of
30 days; or

(h) an ERISA Event shall occur and the Dollar Equivalent of the amount of all
liabilities and deficiencies resulting therefrom, whether or not assessed,
exceeds $50,000,000 in the aggregate; or

(i) any provision of any Loan Document after delivery thereof shall for any
reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

(j) the Collateral Documents shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral purported to be covered thereby in
an aggregate amount in excess of $5,000,000 or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien, or any Loan Party shall so state in writing; or

(k) there shall occur any Change of Control.

Section 9.2 Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Revolving Credit Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
and (b) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default), (x) the Revolving
Credit

 

97



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Commitments of each Revolving Credit Lender to make Loans and the commitments of
each Revolving Credit Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law.

Section 9.3 Actions in Respect of Letters of Credit

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9 (Mandatory Prepayments), the Borrower
shall pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.), for
deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required to that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause (iii)
above, the amount required by Section 2.9 (Mandatory Prepayments). The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9(d) (Mandatory
Prepayments) and Section 2.13(g) (Payments and Computations), as shall have
become or shall become due and payable by the Borrower to the Issuers or Lenders
in respect of the Letter of Credit Obligations. The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application.

Section 9.4 Rescission

If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments, Waivers, Etc.), then upon the written consent of
the Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon. The provisions of the preceding sentence are intended merely to bind
the Lenders and the Issuers to a decision that may be made at the election of
the Requisite Lenders, and such provisions are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

 

98



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Authorization and Action

(a) Each Lender and each Issuer hereby appoints Citi as the Administrative Agent
hereunder and each Lender and each Issuer authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender and each Issuer
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the Lenders, Issuers and
the other Secured Parties under such Collateral Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.7(c)
(Evidence of Debt), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

(d) In the event that Citi or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the “Trust
Indenture Act”) in respect of any securities issued or guaranteed by any Loan
Party, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Loan Party
hereunder or under any other Loan Document by or on behalf of Citi in its
capacity as the Administrative Agent for the benefit of any Loan Party under any
Loan Document (other than Citi or an Affiliate of Citi) and which is applied in
accordance with the Loan Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

 

99



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(e) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.

(e) Notwithstanding anything to the contrary contained in this Agreement, Bank
of America, N.A., is a Lender designated as a “syndication agent” and each of
Wells Fargo Capital Finance, LLC, Barclays Bank PLC, General Electric Capital
Corporation and The Bank of Nova Scotia, is a Lender designated as
“co-documentation agent”, in each case for title purposes only and in such
respective capacity shall have no obligations or duties whatsoever under this
Agreement or any other Loan Document to any Loan Party, any Lender or any
Issuer, and shall have no rights separate from its rights as a Lender.

Section 10.2 Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 11.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 2.7 (Evidence of Debt), (c) may
consult with legal counsel (including counsel to the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(d) makes no warranty or representation to any Lender or Issuer and shall not be
responsible to any Lender or Issuer for any statements, warranties or
representations made by or on behalf of any Group Member in or in connection
with this Agreement or any other Loan Document, (e) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (f) shall not be responsible to
any Lender or Issuer for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

Section 10.3 Posting of Approved Electronic Communications

(a) Each of the Lenders, the Issuers and each Group Member agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

100



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers and each
Group Member acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
and each Group Member hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.

(d) Each of the Lenders, the Issuers and each Group Member agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 10.4 The Administrative Agent Individually

With respect to its Ratable Portion, Citi shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Revolving Credit Lenders”, “Requisite Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include, without
limitation, the Administrative Agent in its individual capacity as a Lender, a
Revolving Credit Lender or as one of the Requisite Lenders. Citi and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if Citi were
not acting as the Administrative Agent.

Section 10.5 Lender Credit Decision

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender, conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in

 

101



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

connection with the making and continuance of the Loans and with the issuance of
the Letters of Credit. Each Lender and each Issuer also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents. Except for
documents expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lenders or the Issuers, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any Issuer
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party that may come into the possession
of the Administrative Agent or any Affiliate thereof or any employee or agent of
any of the foregoing.

Section 10.6 Indemnification

Each Revolving Credit Lender agrees to indemnify the Administrative Agent and
each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrower),
from and against such Revolving Credit Lender’s aggregate Ratable Portion of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Revolving Credit Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s or such
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Revolving Credit Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

Section 10.7 Successor Administrative Agent

(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring

 

102



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. After such
resignation, the retiring Administrative Agent shall continue to have the
benefit of this Article X as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

(b) In addition to the foregoing, if a Revolving Lender becomes, and during the
period it remains, a Defaulting Lender, and the Borrower shall not have
satisfied its obligations set forth in Section 2.19 (Defaulting Lender), the
Issuer and/or the Swing Loan Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Issuer or Swing Loan Lender,
respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided that such resignation by the Issuer will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuer; and provided further, that such resignation by the Swing Loan Lender
will have no effect on its rights in respect of any outstanding Swing Loans or
on the obligations of the Borrower or any Lender under this Agreement with
respect to any such outstanding Swing Loan.

Section 10.8 Concerning the Collateral and the Collateral Documents

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by any Group Member, (iii) act
as collateral agent for the Lenders, the Issuers and the other Secured Parties
for purposes of the perfection of all security interests and Liens created by
such agreements and all other purposes stated therein, provided, however, that
the Administrative Agent hereby appoints, authorizes and directs each Lender and
Issuer to act as collateral sub-agent for the Administrative Agent, the Lenders
and the Issuers for purposes of the perfection of all security interests and
Liens with respect to the Collateral, including any Deposit Accounts maintained
by a Loan Party with, and cash and Cash Equivalents held by, such Lender or such
Issuer, (iv) manage, supervise and otherwise deal with the Collateral, including
the making of Protective Advances in an aggregate amount not to exceed the
lesser of $25,000,000 and the aggregate amount of the unused Revolving Credit
Commitments (unless, in the case of Protective Advances, the Administrative
Agent has been instructed by the Requisite Lenders not to make Protective
Advances), (v) take such action as is necessary or

 

103



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the Issuers and the other Secured Parties with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:

(i) all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
all Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);

(ii) any assets that are subject to a Lien permitted by Section 8.2(d) or
(e) (Liens, Etc.);

(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement);
and

(iv) any part of the Collateral that is the property of a Loan Party that is
subsequently designated as an Excluded Subsidiary, or is otherwise disposed of
if such disposition is permitted by this Agreement; provided, that immediately
before and after giving effect to such release no Default or Event of Default
has occurred and is continuing.

Any Loan Party that is subsequently designated as an Excluded Subsidiary, or is
otherwise disposed of, if such disposition is permitted by this Agreement, shall
be automatically released from any of its obligations under the Guaranty,
Security Agreement or any other Loan Document to which it is a party, unless
either immediately before or after giving effect to such release a Default or
Event of Default has occurred and is continuing.

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens, or otherwise evidence
the release of obligations, to be released pursuant to this Section 10.8
promptly upon the effectiveness of any such release.

(c) Any guarantor of the Existing Credit Agreement that is not party to the
Guaranty and is listed on either Schedule 1.1(a) (Excluded Subsidiaries) or
Schedule 4.3(c) (Liquidated Existing Loan Parties) is hereby released from the
Guaranty (as defined in the Existing Credit Agreement) and shall have no
surviving obligations thereunder, (ii) is hereby released from the Security
Agreement (as defined in the Existing Credit Agreement) and all liens or
security granted by such guarantor thereunder or otherwise are hereby
terminated.

 

104



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 10.9 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 11.6 (Right of Set-off) and then only to the extent such
right is exercised in compliance with Section 11.7 (Sharing of Payments, Etc.).

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letter, the Deposit Account Control Agreements, the
Securities Account Control Agreements, the Hedging Contracts, the Letter of
Credit Reimbursement Agreements and the Cash Management Documents) nor consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be in writing and (w) in the case of any amendment to the
definition of the term “Borrowing Base” and related provisions of this Agreement
for the purposes of including in the Borrowing Base (and such assets and
properties becoming part of the Collateral), (1) eligible inventory, equipment
and/or

 

105



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

machinery, signed by the Administrative Agent and the Super-Majority Lenders (or
by the Administrative Agent with the consent of the Super-Majority Lenders) and
(2) in the case of any other asset or property, signed by the Administrative
Agent and each Lender (or by the Administrative Agent with the consent of each
Lender), (x) in the case of any amendment to the definitions of the terms
(1) “Advance Rate” and related provisions of this Agreement and/or (2) “Eligible
Accounts” and related provisions of this Agreement for the purposes of modifying
the advance rates on and criteria for Eligible Accounts to be included in the
Borrowing Base, in each case, signed by the Administrative Agent and the
Super-Majority Lenders (or by the Administrative Agent with the consent of the
Super-Majority Lenders), (y) in the case of any amendment or modification to
Section 2.13(g) (Payments and Computations), signed by the Administrative Agent
and the Super-Majority Lenders (or by the Administrative Agent with the consent
of the Super-Majority Lenders), and (z) in the case of any other amendment,
waiver or consent, by the Requisite Lenders (or by the Administrative Agent with
the consent of the Requisite Lenders ) and the Borrower, and then, in each case,
any such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, in addition to the Requisite Lenders (or the
Administrative Agent with the consent thereof), do any of the following:

(i) waive any condition specified in Section 3.1 (Conditions to Effectiveness)
or 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit), except with
respect to a condition based upon another provision hereof, the waiver of which
requires only the concurrence of the Requisite Lenders and, in the case of the
conditions specified in Section 3.1 (Conditions Precedent to Effectiveness),
subject to the provisions of Section 3.4 (Determinations of Conditions);

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;

(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

(vi) expressly subordinate any of the Secured Obligations or any Liens securing
the Secured Obligations;

(vii) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;

 

106



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(viii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(ix) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under the Guaranty except in connection with
the sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement);

(x) increase any of the percentages set forth in the definition of “Advance
Rate” above the maximum percentages stated in such definitions on the date
hereof; or

(xi) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
definition of any of the terms “Ratable Portion”, “Requisite Lenders” or
“Super-Majority Lenders”;

and provided, further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder; (2) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents; (3) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents;
(4) no amendment, waiver or consent shall, unless in writing and signed by each
Issuer in addition to the Lenders required above to take such action, affect the
rights or duties of such Issuer under this Agreement or the other Loan
Documents; (5) the Administrative Agent may, with the consent of the Borrower,
amend, modify or supplement this Agreement to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or any Issuer; and (6) the
Borrower and the Administrative Agent may enter into any amendment necessary to
implement the terms of a Revolving Credit Commitment Increase in accordance with
the terms of this Agreement without the consent of any Lender.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained but the consent of other Revolving Credit Lenders
whose consent is required is not

 

107



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

obtained (any such Revolving Credit Lender whose consent is not obtained as
described in this Section 11.1 being referred to as a “Non-Consenting Lender”),
then, as long as the Revolving Credit Lender acting as the Administrative Agent
is not a Non-Consenting Lender, at the Borrower’s request, any Eligible Assignee
acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Revolving Credit Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Credit
Commitments, and Revolving Credit Outstandings of such Non-Consenting Lender for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued and unpaid interest and fees with respect thereto through
the date of sale; provided, however, that such purchase and sale shall be
recorded in the Register maintained by the Administrative Agent and shall not be
effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (y) such Non-Consenting Lender shall have
received payments of all Loans held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale. Each Revolving
Credit Lender agrees that, if it becomes a Non-Consenting Lender, it shall
execute and deliver to the Administrative Agent an Assignment an Acceptance to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Revolving Credit Note (if the assigning Revolving Credit Lender’s Loans are
evidenced by a Revolving Credit Note) subject to such Assignment and Acceptance;
provided, however, that the failure of any Non-Consenting Lender to execute an
Assignment and Acceptance shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Requisite Lenders, Super-Majority Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Requisite Lenders” and “Super-Majority Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

Section 11.2 Assignments and Participations

(a) Each Revolving Credit Lender may sell, transfer, negotiate or assign to one
or more Eligible Assignees all or a portion of its rights and obligations
hereunder (including all of its rights and obligations with respect to the
Revolving Loans, the Swing Loans and the Letters of Credit); provided, however,
that (i) if any such assignment shall be of the assigning Revolving Credit
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments, such
assignment shall cover the same percentage of such Revolving Credit Lender’s
Revolving

 

108



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Credit Outstandings and Revolving Credit Commitments, (ii) the aggregate amount
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
(if less than the assignor’s entire interest) be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, except, in either case,
(A) with the consent of the Borrower and the Administrative Agent or (B) if such
assignment is being made to a Lender or an Affiliate or Approved Fund of such
Lender and (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
the Borrower (which consent of the Borrower shall not be unreasonably withheld
or delayed); provided, however, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days of having received
notice thereof; and provided, further, that, notwithstanding any other provision
of this Section 11.2, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing.

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note (if the
assigning Revolving Credit Lender’s Loans are evidenced by a Revolving Credit
Note) subject to such assignment. Upon the execution, delivery, acceptance and
recording in the Register of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 2.17 (Substitution of Lenders)
and Section 11.1(c) (Amendments, Waivers, Etc.), the receipt by the
Administrative Agent from the assignee of an assignment fee in the amount of
$3,500 from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall become a party hereto and, to the
extent that rights and obligations under the Loan Documents have been assigned
to such assignee pursuant to such Assignment and Acceptance, have the rights and
obligations of a Revolving Credit Lender and, if such Revolving Credit Lender
were an Issuer, of such Issuer hereunder and thereunder, (ii) the Revolving
Credit Notes (if any) corresponding to the Loans assigned thereby shall be
transferred to such assignee by notation in the Register and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except for those surviving the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Revolving Credit Lender’s rights and obligations under the Loan
Documents, such Revolving Credit Lender shall cease to be a party hereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender. Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Revolving Credit Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give

 

109



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

prompt notice thereof to the Borrower. Within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall, if requested by
such assignee, execute and deliver to the Administrative Agent, new Revolving
Credit Notes to the order of such assignee in an amount equal to the Revolving
Credit Commitments assumed by it pursuant to such Assignment and Acceptance and,
if the assigning Revolving Credit Lender has surrendered any Revolving Credit
Note for exchange in connection with the assignment and has retained Revolving
Credit Commitments hereunder, new Revolving Credit Notes to the order of the
assigning Revolving Credit Lender in an amount equal to the Revolving Credit
Commitments retained by it hereunder. Such new Revolving Credit Notes shall be
dated the same date as the surrendered Revolving Credit Notes and be in
substantially the form of Exhibit B (Form of Revolving Credit Note).

(e) In addition to the other assignment rights provided in this Section 11.2,
each Revolving Credit Lender may do each of the following:

(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Revolving Credit Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Revolving Credit Lender to make
such Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement) and (y) such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain
responsible to the other parties for the performance of its obligations under
the terms of this Agreement and shall remain the holder of the Obligations for
all purposes hereunder; and

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s

 

110



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

ability to, or grant such Special Purpose Vehicle the right to, consent to any
amendment or waiver to this Agreement or any other Loan Document or to the
departure by the Borrower from any provision of this Agreement or any other Loan
Document without the consent of such Special Purpose Vehicle except, as long as
the Administrative Agent and the Lenders, Issuers and other Secured Parties
shall continue to, and shall be entitled to continue to, deal solely and
directly with such Lender in connection with such Lender’s obligations under
this Agreement, to the extent any such consent would reduce the principal amount
of, or the rate of interest on, any Obligations, amend this clause (e) or
postpone any scheduled date of payment of such principal or interest. Each
Special Purpose Vehicle shall be entitled to the benefits of Sections 2.15
(Capital Adequacy) and 2.16 (Taxes) and of Section 2.14(d) (Illegality) as if it
were such Lender; provided, however, that anything herein to the contrary
notwithstanding, no Borrower shall, at any time, be obligated to make under
Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to any
such Special Purpose Vehicle and any such Lender any payment in excess of the
amount the Borrower would have been obligated to pay to such Lender in respect
of such interest if such Special Purpose Vehicle had not been assigned the
rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.

(f) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Revolving Loans and Letters of
Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents). In the event of the sale of any participation by any Lender,
(w) such Lender’s obligations under the Loan Documents shall remain unchanged,
(x) such Lender shall remain solely responsible to the other parties for the
performance of such obligations, (y) such Lender shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(g) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.7(c) (Evidence of Debt) relating to notations of
transfer in the Register. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2, then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

 

111



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.3 Costs and Expenses

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent and each Arranger for, all of the Administrative Agent’s or such
Arranger’s, as the case may be, reasonable internal and external audit, legal,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable documented out-of-pocket
costs and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, one local legal counsel in each relevant
jurisdiction, auditors, accountants, appraisers, field examiners, printers,
insurance and environmental advisors, and other consultants and agents) incurred
by the Administrative Agent in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of the Group Members in
connection with the preparation, negotiation or execution of any Loan Document
or the Administrative Agent’s periodic audits of the Group Members, as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Article III (Conditions Precedent),
any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (iv) the ongoing administration of this Agreement and the Loans,
including consultation with attorneys in connection therewith and with respect
to the Administrative Agent’s rights and responsibilities hereunder and under
the other Loan Documents, (v) the protection, collection or enforcement of any
Obligation or the enforcement of any Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Obligations, any Loan Party, any of the Borrower’s Subsidiaries, the Related
Documents, this Agreement or any other Loan Document, (vii) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, any Loan Party, any of the Borrower’s Subsidiaries, the Related
Documents, this Agreement or any other Loan Document or (viii) any amendment,
consent, waiver, assignment, restatement, or supplement to any Loan Document or
the preparation, negotiation and execution of the same. The foregoing
notwithstanding, unless an Event of Default shall have occurred and be
continuing, the Borrower shall only be obligated to reimburse the Administrative
Agent and Lenders for two audits and/or appraisals in any Fiscal Year.

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent,
such Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising
or enforcing any other right or remedy available by reason of an Event of
Default, (ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrower’s Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or Related
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.

 

112



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.4 Indemnities

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
each Arranger, each Lender and each Issuer (including each Person obligated on a
Hedging Contract that is a Loan Document if such Person was a Lender or Issuer
at the time of it entered into such Hedging Contract) and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
trustees, representatives, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions
Precedent) (each such Person being an “Indemnitee”) from and against any and all
claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, disbursements and expenses, joint or several, of any
kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Related Document, or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to an Indemnitee with respect to any
Indemnified Matter that has resulted primarily from the gross negligence or
willful misconduct of that Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Without limiting the
foregoing, “Indemnified Matters” include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
any Group Member involving any property subject to a Collateral Document, or
damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Contaminants on, upon or into such
property or any contiguous real estate, (ii) any costs or liabilities incurred
in connection with any Remedial Action concerning any Group Member, (iii) any
costs or liabilities incurred in connection with any Environmental Lien and
(iv) any costs or liabilities incurred in connection with any other matter under
any Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to any Group Member, or the owner, lessee
or operator of any property of any Group Member by virtue of foreclosure,
except, with respect to those matters referred to in clauses (i), (ii),
(iii) and (iv) above, to the extent (x) incurred following foreclosure by the
Administrative Agent, either Arranger, any Lender or any Issuer, or the
Administrative Agent, the Arrangers, any Lender or any Issuer having become the
successor in interest to any Group Member and (y) attributable solely to acts of
the Administrative Agent, such Arranger, such Lender or such Issuer or any agent
on behalf of the Administrative Agent, such Arranger, such Lender or such
Issuer.

 

113



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, the
Lenders and each Issuer for, and hold the Administrative Agent, the Lenders and
each Issuer harmless from and against, any and all claims for brokerage
commissions, fees and other compensation made against the Administrative Agent,
the Arrangers, the Lenders and the Issuers for any broker, finder or consultant
with respect to any agreement, arrangement or understanding made by or on behalf
of any Loan Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against any investigation, litigation or proceeding or requested Remedial
Action, in each case contemplated in clause (a) above, and the Borrower, in any
event, may participate in the defense thereof with legal counsel of the
Borrower’s choice. In the event that such Indemnitee requests the Borrower to
defend against such investigation, litigation or proceeding or requested
Remedial Action, the Borrower shall promptly do so and such Indemnitee shall
have the right to have legal counsel of its choice participate in such defense.
No action taken by legal counsel chosen by such Indemnitee in defending against
any such investigation, litigation or proceeding or requested Remedial Action,
shall vitiate or in any way impair the Borrower’s obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 11.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

Section 11.5 Limitation of Liability

(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

114



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default and so
long as the Requisite Lenders have requested that the Administrative Agent
declare the Obligations to be immediately due and payable pursuant to
Section 9.2, or the Obligations have become immediately due and payable without
notice pursuant to Section 9.2, then each Lender and each Affiliate of a Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any Group Member against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this Section 11.6
are in addition to the other rights and remedies (including other rights of
set-off) that such Lender may have.

Section 11.7 Sharing of Payments, Etc.

(a) If any Revolving Credit Lender (directly or through an Affiliate thereof)
obtains any payment (whether voluntary, involuntary, through the exercise of any
right of set-off (including pursuant to Section 11.6 (Right of Set-off)) or
otherwise) of the Loans owing to it, any interest thereon, fees in respect
thereof or amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4
(Indemnities) (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or
otherwise receives any Collateral or any “Proceeds” (as defined in the Security
Agreement) of Collateral (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or
2.16 (Taxes)) (in each case, whether voluntary, involuntary, through the
exercise of any right of set-off (including pursuant to Section 11.6 (Right of
Set-off)) or otherwise) in excess of its Ratable Portion of all payments of such
Obligations obtained by all the Revolving Credit Lenders, such Revolving Credit
Lender (a “Purchasing Lender”) shall forthwith purchase from the other Lenders
(each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

115



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.8 Notices, Etc.

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(i) if to the Borrower:

TENET HEALTHCARE CORPORATION

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Attention: Chief Financial Officer

Telecopy no: (469) 893-2707

E-Mail Address: biggs.porter@tenethealth.com

Attention: Treasurer

Telecopy no: (469) 893-2364

E-Mail Address: tyler.murphy@tenethealth.com

Attention: General Counsel

Telecopy no: (469) 893-2582

E-Mail Address: gary.ruff@tenethealth.com

Attention: Assistant General Counsel

Telecopy no: (469) 893-6733

E-Mail Address: paul.castanon@tenethealth.com

with a copy to:

LATHAM & WATKINS LLP

233 S. Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attention: David K. Rathgeber

Steven B. Stokdyk

Telecopy no: (312) 993-9767

E-Mail Address: david.rathgeber@lw.com

  steven.stokdyk@lw.com

(ii) if to any Revolving Credit Lender, at its Domestic Lending Office specified
opposite its name on Schedule III (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;

 

116



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(iii) if to any Issuer, at the address set forth under its name on Schedule III
(Applicable Lending Offices and Addresses for Notices); and

(iv) if to the Administrative Agent or the Swing Loan Lender:

  CITICORP USA, INC.

  390 Greenwich Street, 1st Floor

  New York, New York 10013

  Attention: Shane Azarra

  Telecopy no: (212) 723-3748

  E-Mail Address: shane.azzara@citi.com

  with a copy to:

  WEIL, GOTSHAL & MANGES LLP

  767 Fifth Avenue,

  New York, New York 10153-0119

  Attention: Daniel S. Dokos

  Telecopy no: (212) 310-8007

  E-Mail Address: daniel.dokos@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.3 (Posting of Approved Electronic Communications) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.

(c) Use of Electronic Platform. Notwithstanding clauses (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly

 

117



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citi.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify the Borrower.
Nothing in this clause (c) shall prejudice the right of the Administrative Agent
or any Lender or Issuer to deliver any Approved Electronic Communication to any
Loan Party in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure solely to the benefit
of the Borrower, the Administrative Agent and each Lender and Issuer and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 11.11 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 11.12 Submission to Jurisdiction; Service of Process

(a) The Borrower hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any other Loan Document to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(ii) consents that any such action or proceeding will be brought in such courts
and waives trial by jury and any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 14.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

 

118



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 11.13 Waiver of Jury Trial

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

Section 11.14 Marshaling; Payments Set Aside

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.15 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

 

119



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

Section 11.16 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.

Section 11.17 Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

Section 11.18 Confidentiality

Each of the Administrative Agent, the Lenders and the Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 11.18, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 11.18 or (y) becomes available to the
Administrative Agent, any Lender, any Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section 11.18, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuer on a nonconfidential basis prior to disclosure by

 

120



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

TENET HEALTHCARE CORPORATION

 

the Borrower or any of its Subsidiaries; provided, however, that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.18 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 11.19 Patriot Act Notice

Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, including
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the Patriot Act.

Section 11.20 No Lender Parties Implied Duties

The Administrative Agent, each co-documentation agent, each Lender and each of
their respective Affiliates (for the purposed of this Section 11.20 each a
“Lender Party” and, collectively the “Lender Parties”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates. Each Loan Party agrees that nothing in this Agreement
or any of the other Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and such Loan Party, its stockholders
or its Affiliates, on the other. The Loan Parties acknowledge and agree that
(i) the transactions contemplated by this Agreement and the other Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Loan Parties, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Party has advised, is currently advising or
will advise any Loan Party, its stockholders or its Affiliates on other matters)
or any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender Party is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.

[SIGNATURE PAGES FOLLOW]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TENET HEALTHCARE CORPORATION,

as Borrower

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Administrative Agent

By:       Name:   Title:

CITIBANK, N.A.,

as Lender, Swing Loan Lender and Issuer

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender and Issuer

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:       Name:   David Barton   Title:   Director

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as Lender

By:       Name:   Title: By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BBVA COMPASS,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as Lender

By:       Name:   Title:

[SIGNATURE PAGE TO TENET HEALTHCARE CORPORATION AMENDED AND RESTATED CREDIT
AGREEMENT]